Exhibit 10.2

EXECUTION VERSION

 

 

ATLAS PIPELINE PARTNERS, L.P.,

ATLAS PIPELINE FINANCE CORPORATION, as Issuers,

THE SUBSIDIARIES NAMED HEREIN, as Subsidiary Guarantors

AND

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

 

8  3/4% Senior Notes due 2018

 

 

INDENTURE

Dated as of June 27, 2008

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

  

Indenture

Section(s)

310   (a)(1)    7.10   (a)(2)    7.10   (a)(3)    N.A.   (a)(4)    N.A.   (a)(5)
   7.10   (b)    7.10   (c)    N.A. 311   (a)    7.11   (b)    7.11   (c)   
N.A. 312   (a)    2.05   (b)    12.03   (c)    12.03 313   (a)    7.06   (b)(1)
   N.A.   (b)(2)    7.06   (c)    7.06; 12.02   (d)    7.06 314   (a)   
4.03; 4.18; 12.02   (b)    N.A.   (c)(1)    12.04   (c)(2)    12.04   (c)(3)   
N.A.   (d)    N.A.   (e)    12.05   (f)    N.A. 315   (a)    7.01   (b)    7.05;
12.02   (c)    7.01   (d)    7.01; 6.05   (e)    6.11 316   (a)(last sentence)
   2.09   (a)(1)(A)    6.05   (a)(1)(B)    6.04   (a)(2)    N.A.   (b)    6.07  
(c)    9.04 317   (a)(1)    6.08   (a)(2)    6.09   (b)    2.04 318   (a)   
12.01   (b)    N.A.   (c)    12.01

 

N.A. means not applicable.

* This Cross-Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
Section 1.01.    Definitions.    1 Section 1.02.    Other Definitions.    20
Section 1.03.    Incorporation by Reference of Trust Indenture Act.    21
Section 1.04.    Rules of Construction.    21 ARTICLE 2 THE NOTES Section 2.01.
   Form and Dating.    22 Section 2.02.    Execution and Authentication.    22
Section 2.03.    Registrar and Paying Agent.    23 Section 2.04.    Paying Agent
to Hold Money in Trust.    23 Section 2.05.    Holder Lists.    23 Section 2.06.
   Transfer and Exchange.    23 Section 2.07.    Replacement Notes.    30
Section 2.08.    Outstanding Notes.    30 Section 2.09.    Treasury Notes.    31
Section 2.10.    Temporary Notes.    31 Section 2.11.    Cancellation.    31
Section 2.12.    Defaulted Interest.    31 Section 2.13.    CUSIP Numbers.    31
ARTICLE 3 REDEMPTION AND PREPAYMENT Section 3.01.    Notices to Trustee.    32
Section 3.02.    Selection of Notes to Be Redeemed.    32 Section 3.03.   
Notice of Redemption.    32 Section 3.04.    Effect of Notice of Redemption.   
33 Section 3.05.    Deposit of Redemption Price.    33 Section 3.06.    Notes
Redeemed in Part.    33 Section 3.07.    Optional Redemption.    34 Section
3.08.    Mandatory Redemption.    34 Section 3.09.    Offer to Purchase by
Application of Net Proceeds.    34 ARTICLE 4 COVENANTS Section 4.01.    Payment
of Notes.    36 Section 4.02.    Maintenance of Office or Agency.    36 Section
4.03.    Compliance Certificate.    37 Section 4.04.    Taxes.    37

 

-i-



--------------------------------------------------------------------------------

Section 4.05.    Stay, Extension and Usury Laws.    37 Section 4.06.    Change
of Control.    37 Section 4.07.    Asset Sales.    39 Section 4.08.   
Restricted Payments.    40 Section 4.09.    Incurrence of Indebtedness and
Issuance of Disqualified Equity.    43 Section 4.10.    Liens.    45 Section
4.11.    Dividend and Other Payment Restrictions Affecting Subsidiaries.    46
Section 4.12.    Transactions With Affiliates.    47 Section 4.13.    Additional
Subsidiary Guarantees.    49 Section 4.14.    Designation of Restricted and
Unrestricted Subsidiaries.    49 Section 4.15.    Business Activities.    49
Section 4.16.    Sale and Lease-back Transactions.    50 Section 4.17.   
Payments for Consent.    50 Section 4.18.    Reports.    50 Section 4.19.   
Layering Indebtedness.    51 Section 4.20.    Suspension of Covenants.    51
ARTICLE 5 SUCCESSORS Section 5.01.    Merger, Consolidation, or Sale of Assets.
   51 Section 5.02.    Successor Entity Substituted.    53 ARTICLE 6 DEFAULTS
AND REMEDIES Section 6.01.    Events of Default.    53 Section 6.02.   
Acceleration.    55 Section 6.03.    Other Remedies.    55 Section 6.04.   
Waiver of Past Defaults.    55 Section 6.05.    Control by Majority.    56
Section 6.06.    Limitation on Suits.    56 Section 6.07.    Rights of Holders
of Notes to Receive Payment.    56 Section 6.08.    Collection Suit by Trustee.
   56 Section 6.09.    Trustee May File Proofs of Claim.    56 Section 6.10.   
Priorities.    57 Section 6.11.    Undertaking for Costs.    57 ARTICLE 7
TRUSTEE Section 7.01.    Duties of Trustee.    57 Section 7.02.    Rights of
Trustee.    58 Section 7.03.    Individual Rights of Trustee.    60 Section
7.04.    Trustee’s Disclaimer.    60 Section 7.05.    Notice of Defaults.    60
Section 7.06.    Reports by Trustee to Holders of the Notes.    60 Section 7.07.
   Compensation and Indemnity.    60 Section 7.08.    Replacement of Trustee.   
61 Section 7.09.    Successor Trustee by Merger, Etc.    62 Section 7.10.   
Eligibility; Disqualification.    62 Section 7.11.    Preferential Collection of
Claims Against Issuers.    62

 

-ii-



--------------------------------------------------------------------------------

ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01.    Option to
Effect Legal Defeasance or Covenant Defeasance.    63 Section 8.02.    Legal
Defeasance and Discharge.    63 Section 8.03.    Covenant Defeasance.    63
Section 8.04.    Conditions to Legal Defeasance or Covenant Defeasance.    64
Section 8.05.    Deposited Money and Government Securities to be Held in Trust,
Other Miscellaneous Provisions.    65 Section 8.06.    [Intentionally omitted].
   65 Section 8.07.    Reinstatement.    65 ARTICLE 9 AMENDMENT, SUPPLEMENT AND
WAIVER Section 9.01.    Without Consent of Holders of Notes.    65 Section 9.02.
   With Consent of Holders of Notes.    66 Section 9.03.    Compliance with
Trust Indenture Act.    67 Section 9.04.    Revocation and Effect of Consents.
   68 Section 9.05.    Notation or Exchange of Notes.    68 Section 9.06.   
Trustee to Sign Amendments, Etc.    68 Section 9.07.    Effect of Supplemental
Indentures.    68 ARTICLE 10 GUARANTEES Section 10.01.    Guarantees.    69
Section 10.02.    Limitation of Guarantor’s Liability.    69 Section 10.03.   
Execution and Delivery of Notations of Guarantees.    70 Section 10.04.   
[Intentionally omitted].    70 Section 10.05.    Releases.    70 Section 10.06.
   “Trustee” to Include Paying Agent.    70 ARTICLE 11 SATISFACTION AND
DISCHARGE Section 11.01.    Satisfaction and Discharge.    71 Section 11.02.   
Application of Trust.    72 Section 11.03.    Repayment of the Issuers.    72
Section 11.04.    Reinstatement.    72 ARTICLE 12 MISCELLANEOUS Section 12.01.
   Trust Indenture Act Controls.    73 Section 12.02.    Notices.    73 Section
12.03.    Communication by Holders of Notes with Other Holders of Notes.    74
Section 12.04.    Certificate and Opinion as to Conditions Precedent.    74

 

-iii-



--------------------------------------------------------------------------------

Section 12.05.    Statements Required in Certificate or Opinion.    74 Section
12.06.    Rules by Trustee and Agents.    75 Section 12.07.   

No Personal Liability of Directors, Officers, Employees and Unitholders and No
Recourse Against General Partner.

   75 Section 12.08.    Governing Law.    75 Section 12.09.    No Adverse
Interpretation of Other Agreements.    75 Section 12.10.    Successors.    75
Section 12.11.    Severability.    75 Section 12.12.    Counterpart Originals.
   75 Section 12.13.    Table of Contents, Headings, Etc.    76

SCHEDULES, EXHIBITS AND ANNEXES

 

SCHEDULE A    Schedule of Subsidiary Guarantors    SCHEDULE B    Certain
Agreements    EXHIBIT A    Form of Note    Exhibit A Page 1 EXHIBIT B    Form of
Certificate of Transfer    Exhibit B Page 1 EXHIBIT C    Form of Certificate of
Exchange    Exhibit C Page 1 EXHIBIT D    Form of Guarantee Notation    Exhibit
D Page 1 EXHIBIT E    Form of Certificates from Acquiring Institutional
Accredited Investor    Exhibit E Page 1 ANNEX A    Form of Supplemental
Indenture    A-1

 

-iv-



--------------------------------------------------------------------------------

THIS INDENTURE dated as of June 27, 2008 is among Atlas Pipeline Partners, L.P.,
a Delaware limited partnership (the “Company”), Atlas Pipeline Finance
Corporation, a Delaware corporation (“Finance Co” and, collectively with the
Company, the “Issuers”), the Subsidiary Guarantors (as defined herein) listed on
Schedule A hereto, and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”).

The Issuers, the Subsidiary Guarantors, and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the 8  3/4% Senior Notes due 2018 (the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01. Definitions.

“144A Global Note” means the Global Note in the form of Exhibit A hereto bearing
the Global Note Legend and the Private Placement Legend and that has the
“Schedule of Exchange of Interests in the Global Note” attached thereto and
deposited with and registered in the name of the Depositary or its nominee that
will be issued in a denomination equal to the outstanding principal amount of
the Notes sold in reliance on Rule 144A, subject to adjustment as provided in
Section 2.06 hereof.

“Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person,
but excluding Indebtedness that is extinguished, retired or repaid in connection
with such Person merging with or becoming a Subsidiary of such specified Person;
and (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” means all additional interest then owing pursuant to a
Registration Rights Agreement. Unless the context indicates otherwise, all
references to “interest” in this Indenture or the Notes shall be deemed to
include any Additional Interest.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a specified Person shall be deemed to be control by the other
Person; provided, further, that any third Person which also beneficially owns
10% or more of the Voting Stock of a specified Person shall not be deemed to be
an Affiliate of either the specified Person or the other Person merely because
of such common ownership in such specified Person. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” shall have correlative meanings. Notwithstanding the preceding, the term
“Affiliate” shall not include a Restricted Subsidiary of any specified Person.

“Agent” means any Registrar or Paying Agent.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary or any direct or indirect participant therein that apply to such
transfer or exchange.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets, other than
sales of inventory in the ordinary course of business; provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Company and its Restricted Subsidiaries taken as a whole will be governed
by the provisions of Section 4.06 and/or the provisions of Article 5 hereof and
not by the provisions of Section 4.07; and



--------------------------------------------------------------------------------

(2) the issuance of Equity Interests by any of the Company’s Restricted
Subsidiaries or the sale by the Company or any of its Restricted Subsidiaries of
Equity Interests in any of its Restricted Subsidiaries.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

(1) any single transaction or series of related transactions that involves
assets having a fair market value of less than $10.0 million;

(2) a transfer of assets between or among the Company and its Restricted
Subsidiaries;

(3) an issuance of Equity Interests by a Restricted Subsidiary to the Company or
to another Restricted Subsidiary of the Company;

(4) a Restricted Payment that is permitted under Section 4.08 hereof or a
Permitted Investment;

(5) the sale or other disposition of cash or Cash Equivalents, Hedging
Obligations or other financial instruments in the ordinary course of business;

(6) transfers of damaged, worn-out or obsolete equipment or assets that, in the
Company’s reasonable judgment, are no longer used or useful in the business of
the Company or its Restricted Subsidiaries;

(7) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;

(8) the creation or perfection of a Lien that is not prohibited by Section 4.10;

(9) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property; and

(10) the sale or discounting of accounts receivable in the ordinary course of
business.

“Attributable Debt” in respect of a sale and lease-back transaction means, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and lease-back transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Available Cash” has the meaning assigned to such term in the Partnership
Agreement, as in effect on the Issue Date.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

 

-2-



--------------------------------------------------------------------------------

“Board of Directors” means, with respect to the Company or the Operating
Company, the Board of Directors of the General Partner, or any authorized
committee of such Board of Directors, and with respect to Finance Co or any
other Subsidiary of the Company, the Board of Directors or managing members of
such Person.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the applicable Person to have been duly adopted by the
Board of Directors of such Person and to be in full force and effect on the date
of such certification, and delivered to the Trustee.

“Business Day” means any day other than a Legal Holiday.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 365 days, demand and overnight bank
deposits and other similar types of investments routinely offered by commercial
banks, in each case, with any domestic commercial bank having a combined capital
and surplus in excess of $500.0 million and a Thompson Bank Watch Rating of “B”
or better;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or Standard & Poor’s and in each case maturing within six months after
the date of acquisition; and

(6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.

“Certificated Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06 hereof, in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend,
shall not have the phrase identified by footnote 3 thereto and shall not have
the “Schedule of Exchanges of Interests in the Global Note” attached thereto.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Equity Interests of the Restricted Subsidiaries) of the Company and
its Restricted Subsidiaries taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act);

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company or the removal of the General Partner by the limited partners of the
Company;

 

-3-



--------------------------------------------------------------------------------

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
that term is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the General Partner,
measured by voting power rather than number of shares; provided that a change of
control shall not be deemed to occur solely as a result of a transfer of the
general partnership interests of the Company or the Equity Interests in the
General Partner to a new entity in contemplation of the initial public offering
of such new entity, or as a result of any further offering of Equity Interests
of such new entity (or securities convertible into such Equity Interests) so
long as the persons or entities that beneficially own the general partnership
interests of the Company or the Equity Interests in the General Partner on the
Issue Date continue to hold the general partnership interests in such new entity
(or, in the case of a new entity that is not a partnership, no other Person or
group Beneficially Owns more than 50% of the Voting Stock of such new entity);

(4) the Company consolidates or merges with or into another Person or any Person
consolidates or merges with or into the Company, in either case under this
clause (4) in one transaction or a series of related transactions in which
immediately after the consummation thereof Persons Beneficially Owning, directly
or indirectly, Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Company immediately prior to such
consummation do not Beneficially Own, directly or indirectly, Voting Stock
representing a majority of the total voting power of the Voting Stock of the
Company or the surviving or transferee Person; or

(5) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder, and any successor thereto.

“Company” means the Person named as such in the preamble of this Indenture
unless and until a successor replaces it pursuant to the applicable provisions
of this Indenture and thereafter means such successor.

“Consolidated Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without
duplication):

(1) an amount equal to the dividends or distributions paid during such period in
cash or Cash Equivalents to such Person or any of its Restricted Subsidiaries by
a Person that is not a Restricted Subsidiary of such Person; plus

(2) the provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to interest-rate Hedging Obligations), to the
extent that any such expense was deducted in computing such Consolidated Net
Income; plus

(4) depreciation, depletion and amortization (including amortization of goodwill
and other intangibles but excluding amortization of prepaid cash expenses that
were paid in a prior period) and other non-cash expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; plus

 

-4-



--------------------------------------------------------------------------------

(5) all extraordinary, unusual or non-recurring items of loss or expense; plus

(6) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Subsidiaries in connection with an Asset Sale, including
any non-recurring charges relating to any premium or penalty paid, write-off of
deferred financing costs or other financial recapitalization charges, in
connection with redeeming or retiring any Indebtedness prior to its Stated
Maturity, to the extent such losses were included in computing such Consolidated
Net Income; minus

(7) all extraordinary, unusual or non-recurring items of gains or revenue; minus

(8) non-cash items increasing such Consolidated Net Income for such period,
other than items that were accrued in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation, depletion and amortization and other non-cash
charges of, a Restricted Subsidiary of the Company shall be added to
Consolidated Net Income to compute Consolidated Cash Flow of the Company only to
the extent that a corresponding amount would be permitted at the date of
determination to be dividended or distributed to the Company by such Restricted
Subsidiary without prior approval (that has not been obtained), pursuant to the
terms of its charter and all agreements (other than this Indenture, the Notes or
its Guarantee), instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders, partners or members.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that (without duplication):

(1) the aggregate Net Income (but not net loss in excess of such aggregate Net
Income) of all Persons that are not Restricted Subsidiaries shall be excluded,
except to the extent of the amount of dividends or distributions paid in cash to
the specified Person or a Restricted Subsidiary of the Person (without
duplication);

(2) the earnings included therein attributable to all entities that are
accounted for by the equity method of accounting and the aggregate Net Income
(but not net loss in excess of such aggregate Net Income) included therein
attributable to all entities constituting Joint Ventures that are accounted for
on a consolidated basis (rather than by the equity method of accounting) shall
be excluded, except to the extent of the amount of dividends or distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

(3) the Net Income of any Restricted Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement (other than this Indenture, the Notes or its Guarantee), instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, partners or members;

(4) unrealized losses and gains under derivative instruments included in the
determination of Consolidated Net Income, including, without limitation, those
resulting from the application of Statement of Financial Accounting Standards
No. 133, shall be excluded;

(5) the net operating income of Noark Pipeline System, LP attributable to a
particular expansion project that is subject to a Permitted Noark Distribution
to a holder of equity interests of Noark (other than the Company or one of its
Restricted Subsidiaries) shall be excluded to the extent of the Permitted Noark
Distribution with respect to such expansion project;

 

-5-



--------------------------------------------------------------------------------

(6) the cumulative effect of a change in accounting principles shall be
excluded; and

(7) any nonrecurring charges relating to any premium or penalty paid, write off
of deferred finance costs or other charges in connection with redeeming or
retiring any Indebtedness prior to its Stated Maturity (including premiums or
penalties paid to counterparties in connection with the breakage, termination or
unwinding of Hedging Obligations) will be excluded.

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (1) all current liabilities reflected in
such balance sheet, and (2) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who (1) was a member of such Board of
Directors on the Issue Date or (2) was nominated for election or elected to such
Board of Directors with the approval of either (x) a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election, or (y) any “person” or “group” (as those terms are used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) who owns all the general partnership interests or a majority of the
Equity Interests of the General Partner.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Issuers.

“Credit Agreement” means that certain Revolving Credit and Term Loan Agreement,
dated July 27, 2007, and as amended as of June 12, 2008, among the Company, the
Subsidiaries party thereto, the banks party thereto and Wachovia Bank, National
Association, as administrative agent, consisting of a revolver loan and a term
loan, including any related notes, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and in each case as amended,
restated, modified, renewed, refunded, replaced, supplemented or refinanced in
whole or in part from time to time.

“Credit Facilities” means, with respect to the Company, Finance Co or any
Restricted Subsidiary, one or more credit facilities or commercial paper
facilities, including the Credit Agreement, in each case with banks, investment
banks, insurance companies, mutual funds and/or institutional lenders providing
for revolving credit loans, term loans, production payments, receivables or
inventory financing (including through the sale of receivables or inventory to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced, supplemented or refinanced in
whole or in part from time to time.

“Default” means any event that is or with the passage of time or the giving of
notice or both would be, an Event of Default.”

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Notes mature. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Equity solely because (i) the
holders thereof have the right to require the Company or any of its Restricted
Subsidiaries to repurchase such Equity Interests upon the occurrence of a change
of control or an asset sale

 

-6-



--------------------------------------------------------------------------------

shall not constitute Disqualified Equity if the terms of such Equity Interests
provide that the Company or any Restricted Subsidiary may not repurchase or
redeem any such Equity Interests pursuant to such provisions unless such
repurchase or redemption complies with Section 4.08 hereof or (ii) such Equity
Interest is entitled to receive Permitted Noark Distributions in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of Noark
Pipeline System, LP as in effect on the Issue Date, in each case shall not
constitute Disqualified Equity.

“Distribution Compliance Period” means the 40-day distribution compliance period
as defined in Regulation S.

“Equity Interests” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited);

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; and

(5) all warrants, options or other rights to acquire any of the interests
described in clauses (1) through (4) above (but excluding any debt security that
is convertible into, or exchangeable for, any of the interests described in
clauses (1) through (4) above).

“Equity Offering” means any public or private sale for cash of Equity Interests
of the Company (excluding sales made to any Restricted Subsidiary, sales of
Disqualified Equity and private sales to an Affiliate of the Company) after the
Issue Date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Notes” means the 8  3 /4% Senior Notes due 2018, having terms
substantially identical to the Notes, offered to the Holders of the Notes under
an Exchange Offer Registration Statement.

“Exchange Offer” means an offer that may be made by the Issuers pursuant to a
Registration Rights Agreement to the Holders of the Notes to exchange their
Notes for a like aggregate principal amount of the Exchange Notes registered
under the Securities Act.

“Exchange Offer Registration Statement” means a registration statement filed by
the Issuers and the Subsidiary Guarantors with the SEC to register the Exchange
Notes for issuance in an Exchange Offer.

“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Company and its Restricted Subsidiaries in existence on the Issue Date.

“Finance Co” means the Person named as such in the preamble of this Indenture
under and until a successor replaces it pursuant to the applicable provision of
this Indenture and thereafter means such successor.

“Fixed Charge Coverage Ratio” means, with respect to any specified Person for
any four-quarter reference period, the ratio of the Consolidated Cash Flow of
such Person for such period to the Fixed Charges of such Person for such period.
In the event that the specified Person or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays or redeems any Indebtedness (other than
revolving credit borrowings not constituting a permanent commitment reduction)
or issues or redeems Disqualified Equity subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated but prior
to the date on which the event for which the

 

-7-



--------------------------------------------------------------------------------

calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, repayment or redemption of
Indebtedness, or such issuance or redemption of Disqualified Equity, and the
application of the net proceeds thereof as if the same had occurred at the
beginning of the applicable four-quarter reference period (and if such
Indebtedness is incurred to finance the acquisition of assets (including,
without limitation, a single asset, a division or segment or an entire company)
that were conducting commercial operations prior to such acquisition, there
shall be included pro forma net income for such assets, as if such assets had
been acquired on the first day of such period).

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date shall be deemed to have occurred on the first day of the four-quarter
reference period and pro forma effect will be given to the amount of net cost
savings certified in an officer’s certificate executed by the Chief Financial
Officer of the Company to have occurred or that are reasonably and in good faith
projected to be realized within 12 months after, and as a result of, such
acquisition and contractual commitments in effect or specified actions that have
been taken or will within 90 days be commenced; provided that such cost savings
are reasonably identifiable and factually supportable;

(2) designations of Restricted Subsidiaries and Unrestricted Subsidiaries during
the four-quarter reference period or subsequent to such reference period and on
or prior to the Calculation Date shall be deemed to have occurred on the first
day of the four-quarter reference period;

(3) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded;

(4) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, shall be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;

(5) interest on outstanding Indebtedness of the specified Person or any of its
Restricted Subsidiaries as of the last day of the four-quarter reference period
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on such last day after giving effect to
any Hedging Obligation then in effect; and

(6) if interest on any Indebtedness incurred by the specified Person or any of
its Restricted Subsidiaries on such date may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rates, then the interest rate in effect on the
last day of the four-quarter reference period will be deemed to have been in
effect during such period.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts, and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to interest-rate Hedging Obligations; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

 

-8-



--------------------------------------------------------------------------------

(3) any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
guarantee or Lien is called upon; plus

(4) the product of (a) all dividend payments, whether paid or accrued and
whether or not in cash, on any series of Disqualified Equity of such Person or
any of its Restricted Subsidiaries, other than dividend payments on Equity
Interests payable solely in Equity Interests of the Company (other than
Disqualified Equity) or to the Company or a Restricted Subsidiary of the
Company, times (b) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of such Person, expressed as a decimal;

in each case, on a consolidated basis and in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States,
which are in effect from time to time.

“General Partner” means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns as general partner
of the Company.

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii), which is
required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, in the form of Exhibit A hereto
issued in accordance with Section 2.01, 2.06(b) or 2.06(f) hereof.

“guarantee” means to guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, directly or
indirectly, in any manner, including, without limitation, by way of a pledge of
assets, or through letters of credit or reimbursement, “claw-back,” “make-well,”
or “keep-well” agreements in respect thereof, all or any part of any
Indebtedness.

“Guarantee” means, individually and collectively, the guarantees given by the
Subsidiary Guarantors pursuant to Article 10 hereof, including a notation in the
Notes substantially in the form attached hereto as Exhibit D.

“Guarantor Subordinated Obligation” means, with respect to a Subsidiary
Guarantor, any Indebtedness or other Obligations of such Subsidiary Guarantor
(whether outstanding on the Issue Date or thereafter incurred) which are
expressly subordinate in right of payment to the Obligations of such Subsidiary
Guarantor under its Guarantee pursuant to a written agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under interest rate and commodity price swap agreements, interest rate
and commodity price cap agreements, interest rate and commodity price collar
agreements and foreign currency and commodity price exchange agreements, options
or futures contracts or other similar agreements or arrangements or Hydrocarbon
hedge contracts or Hydrocarbon forward sales contracts, in each case designed to
protect such Person against fluctuations in interest rates, foreign exchange
rates, or commodities prices.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“IAI Global Note” means the Global Note in the form of Exhibit A hereto bearing
the Global Note Legend and the Private Placement Legend and that has the
“Schedule of Exchange of Interests in the Global Note” attached thereto and
deposited with and registered in the name of the Depositary or its nominee that
will be issued in a denomination equal to the outstanding principal amount of
the Notes transferred to Institutional Accredited Investors in accordance with
2.06(b)(iii)(C), subject to adjustment as provided in Section 2.06 hereof.

 

-9-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing all Attributable Debt of such Person in respect of any sale and
lease-back transactions not involving a Capital Lease Obligation;

(6) representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable incurred in the ordinary course of business;

(7) representing Disqualified Equity; or

(8) representing any Hedging Obligations;

if and to the extent any of the preceding items (other than letters of credit,
Disqualified Equity and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by such Person of any indebtedness of any other Person, provided that
a guarantee otherwise permitted by this Indenture to be incurred by the Company
or any of its Restricted Subsidiaries of Indebtedness incurred by the Company or
a Restricted Subsidiary in compliance with the terms of this Indenture shall not
constitute a separate incurrence of Indebtedness.

The amount of any Indebtedness outstanding as of any date shall be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount;

(2) in the case of any Hedging Obligation, the termination value of the
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such date;

(3) in the case of any letter of credit, the maximum potential liability
thereunder; and

(4) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other indebtedness.

For purposes of clause (7) of the first paragraph of this definition,
Disqualified Equity shall be valued at the maximum fixed redemption, repayment
or repurchase price, which shall be calculated in accordance with the terms of
such Disqualified Equity as if such Disqualified Equity were repurchased on any
date on which Indebtedness shall be required to be determined pursuant to this
Indenture; provided, that if such Disqualified Equity is not then permitted by
its terms to be redeemed, repaid or repurchased, the redemption, repayment or
repurchase price shall be the book value of such Disqualified Equity. The amount
of Indebtedness of any Person at any date shall be the outstanding balance at
such date of all unconditional Obligations as described above and the maximum
liability of any

 

-10-



--------------------------------------------------------------------------------

guarantees at such date; provided that for purposes of calculating the amount of
any non-interest bearing or other discount security, such Indebtedness shall be
deemed to be the principal amount thereof that would be shown on the balance
sheet of the issuer thereof dated such date prepared in accordance with GAAP,
but that such security shall be deemed to have been incurred only on the date of
the original issuance thereof.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Purchasers” means Wachovia Capital Markets, LLC, J.P. Morgan Securities
Inc., Banc of America Securities LLC, BNP Paribas Securities Corp, RBC Capital
Markets Corporation and Wells Fargo Securities, LLC.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) of the rules and
regulations promulgated under the Securities Act.

“Interest Payment Date” means Stated Maturity of an installment of interest on
the Notes.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by Standard & Poors or, if
Moody’s and Standard & Poors both cease to rate the Notes for reasons outside
the Company’s control, the equivalent ratings from any other nationally
recognized statistical ratings agency.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the forms of direct or indirect loans
(including guarantees of Indebtedness or other Obligations), advances (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender and commission,
moving, travel and similar advances to officers and employees made in the
ordinary course of business) or capital contributions, purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. For purposes of
the definition of “Unrestricted Subsidiary,” the definition of “Restricted
Payment” and the covenant in Section 4.08 hereof, (1) the term “Investment”
shall include the portion (proportionate to the Company’s Equity Interest in
such Subsidiary) of the fair market value of the net assets of any Subsidiary of
the Company or any of its Restricted Subsidiaries at the time that such
Subsidiary is designated an Unrestricted Subsidiary, and (2) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its fair
market value at the time of such transfer, in each case as determined in good
faith by the Board of Directors of the General Partner. If the Company or any
Restricted Subsidiary of the Company sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of the Company such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Company, the Company shall be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Restricted Subsidiary not sold
or disposed of in an amount determined as provided in the final paragraph of
Section 4.08(b) hereof.

“Issue Date” means June 27, 2008.

“Issuers” means the Company and Finance Co, collectively; “Issuer” means the
Company or Finance Co.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Company in which the Company or any of its Restricted Subsidiaries makes any
Investment; provided that the Company and its Restricted Subsidiaries own at
least 20% of the Equity Interests of such Person on a fully diluted basis or
control the management of such Person pursuant to a contractual agreement.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in New York, New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.

 

-11-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, charge, security interest, hypothecation, assignment for
security, claim, preference, priority or encumbrance of any kind in respect of
such asset, whether or not filed, recorded or otherwise perfected under
applicable law, including any conditional sale or other title retention
agreement or any lease in the nature thereof, any option or other agreement to
grant a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statute) of
any jurisdiction other than a precautionary financing statement respecting a
lease not intended as a security agreement.

“Make Whole Amount” means, with respect to any Note at any redemption date, the
greater of (A) 1.0% and (B) the excess, if any, of (1) an amount equal to the
present value of (a) the redemption price of such Note at June 15, 2013 plus
(b) the remaining scheduled interest payments on the Notes to be redeemed
(subject to the right of Holders on the relevant record date to receive interest
due on the relevant Interest Payment Date) to June 15, 2013 (other than interest
accrued to the redemption date), computed using a discount rate equal to the
Treasury Rate plus 50 basis points, over (2) the aggregate principal amount of
the Notes to be redeemed.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Net Income” means, with respect to any Person, the consolidated net income
(loss) of such Person and its Restricted Subsidiaries, determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends,
excluding, however:

(1) the aggregate after tax effect on gains and losses realized in connection
with:

(a) any Asset Sale; or

(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries; and

(2) other than for purposes of Section 4.08 hereof, any extraordinary gain or
loss, together with any related provision for taxes on such extraordinary gain
or loss.

“Net Proceeds” means, with respect to any Asset Sale or sale of Equity
Interests, the aggregate proceeds received by the Company or any of its
Restricted Subsidiaries in cash or Cash Equivalents in respect of any Asset Sale
or sale of Equity Interests (including, without limitation, any cash received
upon the sale or other disposition of any non-cash consideration received in any
such sale), net of, without duplication, (1) the direct costs relating to such
Asset Sale or sale of Equity Interests, including, without limitation, brokerage
commissions and legal, accounting and investment banking fees, sales
commissions, recording fees, title transfer fees, and any relocation expenses
incurred as a result thereof, (2) taxes paid or payable as a result thereof, in
each case after taking into account any available tax credits or deductions and
any tax sharing arrangements, (3) amounts required to be applied to the
repayment of Indebtedness secured by a Lien on the asset or Equity Interests
that were the subject of such Asset Sale or sale of Equity Interests, (4) all
distributions and payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such Asset Sale and (5) any amounts to be
set aside in any reserve established in accordance with GAAP or any amount
placed in escrow, in either case for adjustment in respect of the sale price of
such asset or Equity Interests or for liabilities associated with such Asset
Sale or sale of Equity Interests and retained by the Company or any of its
Restricted Subsidiaries until such time as such reserve is reversed or such
escrow arrangement is terminated, in which case Net Proceeds shall include only
the amount of the reserve so reversed or the amount returned to the Company or
its Restricted Subsidiaries from such escrow arrangement, as the case may be.

“Non-Recourse Debt” means Indebtedness as to which:

(1) neither the Company nor any of its Restricted Subsidiaries (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender of such Indebtedness;

 

-12-



--------------------------------------------------------------------------------

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Notes) of the Company or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its Stated Maturity; and

(3) the lenders have been notified in writing that they will not have any
recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries.

“Non-U.S. Person” means a person who is not a U.S. Person.

“Note Custodian” means the Trustee, as custodian with respect to the Notes in
global form, or any successor entity thereto.

“Notes” has the meaning assigned to it in the preamble to this Indenture.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursement obligations, damages and other liabilities payable under the
documentation governing any Indebtedness.

“Offering” means the offering of the Notes by the Issuers pursuant to the
Offering Memorandum.

“Offering Memorandum” means the offering memorandum of the Issuers dated
June 24, 2008 relating to the Offering.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Chief Accounting Officer, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary or any Vice President of such Person
(or, with respect to the Company or the Operating Company, so long as it remains
a partnership, the General Partner).

“Officers’ Certificate” means a certificate signed on behalf of each of the
Company and Finance Co by two of its Officers (or so long as they remain
partnerships, Officers of the General Partner), one of whom must be the
principal executive officer, the principal financial officer or the principal
accounting officer of such Person, that meets the requirements of Section 12.05
hereof.

“Operating Company” means Atlas Pipeline Operating Partnership, L.P., a Delaware
limited liability company, and its successors.

“Operating Surplus” shall have the meaning assigned to such term in the
Partnership Agreement, as in effect on the Issue Date.

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 12.05 hereof.
The counsel may be an employee of or counsel to the Company, Finance Co or the
General Partner (or any Subsidiary Guarantor, if applicable), any Subsidiary of
the Company or the Trustee.

“Participant” means a Person who has an account with DTC.

“Participating Broker-Dealer” has the meaning set forth in the Registration
Rights Agreement relating to the Notes issued on the Issue Date.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Company, dated as of March 9, 2004, as such may be
amended, modified or supplemented from time to time.

 

-13-



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used in a Permitted Business or a combination of assets used in a
Permitted Business and cash or Cash Equivalents between the Company or any of
its Restricted Subsidiaries and another Person.

“Permitted Business” means either (1) gathering, transporting, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including entering into Hedging
Obligations to support these businesses, or (2) any other business that
generates gross income at least 90% of which constitutes “qualifying income”
under Section 7704(d)(1)(E) of the Code.

“Permitted Business Investments” means: means Investments by the Company or any
of its Restricted Subsidiaries in any Unrestricted Subsidiary of the Company or
in any Joint Venture, provided that

(1) either (a) at the time of such Investment and immediately thereafter, the
Company could incur $1.00 of additional Indebtedness under the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 4.09 hereof or
(b) such Investment does not exceed the aggregate amount of Incremental Funds
(as defined in Section 4.08 hereof) not previously expended at the time of
making such Investment;

(2) if such Unrestricted Subsidiary or Joint Venture has outstanding
Indebtedness at the time of such Investment, either (a) all such Indebtedness is
Non-Recourse Debt or (b) any such Indebtedness of such Unrestricted Subsidiary
or Joint Venture that is recourse to the Company or any of its Restricted
Subsidiaries (which shall include all Indebtedness of such Unrestricted
Subsidiary or Joint Venture for which the Company or any of its Restricted
Subsidiaries may be directly or indirectly, contingently or otherwise, obligated
to pay, whether pursuant to the terms of such Indebtedness, by law or pursuant
to any guarantee, including any “claw-back,” “make-well” or “keep-well”
arrangement) could, at the time such Investment is made, be incurred at that
time by the Company and its Restricted Subsidiaries under the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 4.09 hereof; and

(3) such Unrestricted Subsidiary’s or Joint Venture’s activities are not outside
the scope of the Permitted Business.

“Permitted Investments” means:

(1) any Investment in, or that results in the creation of, any Restricted
Subsidiary of the Company;

(2) any Investment in the Company or in a Restricted Subsidiary of the Company
(excluding redemptions, purchases, acquisitions or other retirements of Equity
Interests in the Company);

(3) any Investment in cash or Cash Equivalents;

(4) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Company; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;

(5) any Investment made as a result of the receipt of consideration consisting
of other than cash or Cash Equivalents from an Asset Sale that was made pursuant
to and in compliance with Section 4.07;

(6) any Investment in a Person solely in exchange for the issuance of Equity
Interests (other than Disqualified Equity) of the Company;

 

-14-



--------------------------------------------------------------------------------

(7) Investments in stock, obligations or securities received in settlement of
debts owing to the Company or any of its Restricted Subsidiaries as a result of
bankruptcy or insolvency proceedings or upon the foreclosure, perfection or
enforcement of any Lien in favor of the Company or any such Restricted
Subsidiary, in each case as to debt owing to the Company or any such Restricted
Subsidiary that arose in the ordinary course of business of the Company or any
such Restricted Subsidiary;

(8) any Investment in Hedging Obligations permitted to be incurred under
Section 4.09 hereof;

(9) other investments in any Person engaged in a Permitted Business (other than
an Investment in an Unrestricted Subsidiary) having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (9) since the Issue Date and existing
at the time of the Investment, which is the subject of the determination, was
made, not to exceed the greater of (a) $60.0 million and (b) 3.0% of
Consolidated Net Tangible Assets;

(10) any Investment in the notes and Investments existing on the Issue Date;

(11) Permitted Business Investments; and

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business.

“Permitted Liens” means:

(1) Liens securing Indebtedness under the Credit Facilities permitted to be
incurred under this Indenture provided that all such Liens are pari passu with
each other;

(2) Liens in favor of the Company or any of its Restricted Subsidiaries;

(3) any interest or title of a lessor in the property subject to a Capital Lease
Obligation;

(4) Liens on property (including Equity Interests) of a Person existing at the
time such Person is merged with or into or consolidated with the Company or any
Restricted Subsidiary of the Company, provided that such Liens were in existence
prior to, and were not obtained in contemplation of, such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with the Company or such Restricted Subsidiary;

(5) Liens on property existing at the time of acquisition thereof by the Company
or any Restricted Subsidiary of the Company, provided that such Liens were in
existence prior to, and were not obtained in contemplation of, such acquisition
and relate solely to such property, accessions thereto and the proceeds thereof;

(6) Liens to secure the performance of tenders, bids, leases, statutory or
regulatory obligations, surety, indemnity or appeal bonds, government contracts,
performance bonds or other obligations of a like nature incurred in the ordinary
course of business;

(7) Liens on any property or asset acquired, constructed or improved by the
Company or any Restricted Subsidiary, which (a) are in favor of the seller of
such property or assets, in favor of the Person constructing or improving such
asset or property, or in favor of the Person that provided the funding for the
acquisition, construction or improvement of such asset or property, (b) are
created within 360 days after the date of acquisition, construction or
improvement, (c) secure the purchase price or construction or improvement cost,
as the case may be, of such asset or property in an amount not to exceed the
lesser of (i) the cost to the Company and its Restricted Subsidiaries of such
acquisition, construction or improvement of such

 

-15-



--------------------------------------------------------------------------------

asset or property and (ii) 100% of the fair market value (as determined by the
Board of Directors of the General Partner) of such acquisition, construction or
improvement of such asset or property, and (d) are limited to the asset or
property so acquired, constructed or improved (including proceeds thereof,
accessions thereto and upgrades thereof);

(8) Liens to secure performance of Hedging Obligations of the Company or a
Restricted Subsidiary;

(9) Liens existing on the Issue Date and Liens in connection with any
extensions, refinancing, renewal, replacement or defeasance of any Indebtedness
or other obligation secured thereby; provided that (a) the principal amount of
the Indebtedness secured by such Lien is not increased and (b) no assets are
encumbered by any such Lien other than the assets encumbered immediately prior
to such extension, refinancing, renewal, replacement or defeasance;

(10) Liens on pipelines or pipeline facilities that arise by operation of law;

(11) Liens arising under operating agreements, joint venture agreements,
partnership agreements, oil and gas leases, farmout agreements, division orders,
contracts for sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements and other agreements arising in the ordinary course of the Company’s
or any Restricted Subsidiary’s business that are customary in the Permitted
Business; provided that any Liens arising under operating agreements, joint
venture agreements, partnership agreements and the like are non-recourse to the
Company and its Subsidiaries and only attach to Equity Interests in the
applicable joint venture, partnership or other entity that is the subject of
such agreement, and liens deemed to exist as a result of Permitted Noark
Distributions;

(12) Liens securing the Obligations of the Issuers under the Notes and this
Indenture and of the Subsidiary Guarantors under the Guarantees;

(13) Liens upon specific items of inventory or other goods and proceeds thereof
of any Person securing such Person’s Obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods and permitted by
Section 4.09 hereof;

(14) Liens securing any indebtedness equally and ratably with all Obligations
due under the Notes or any Guarantee pursuant to a contractual covenant that
limits liens in a manner substantially similar to Section 4.10 hereof; and

(15) Liens incurred in the ordinary course of business of the Company or any
Restricted Subsidiary of the Company with respect to Obligations that do not
exceed 5% of Consolidated Net Tangible Assets at any one time outstanding.

During any covenant suspension pursuant to Section 4.20 hereof, for purposes of
complying with Section 4.10, the Liens described in clauses (1) and (15) of this
definition of “Permitted Liens” will be Permitted Liens only to the extent those
Liens secure Indebtedness not exceeding, at the time of determination, 10% of
the Consolidated Net Tangible Assets of the Company.

“Permitted Noark Distributions” means dividends or distributions payable to a
holder of equity interests of Noark Pipeline System, LP that made a Special
Capital Contribution (as defined in the Noark Pipeline System, LP Amended and
Restated Agreement of Limited Partnership as in effect on the Issue Date)
specifically to finance a particular expansion project; provided that such
dividends or distributions, in the aggregate with respect to any expansion
project, shall not exceed the additional or incremental net operating income of
Noark attributable to such expansion project and shall not exceed 200% of such
holder’s Special Capital Contributions made in respect of such expansion
project.

 

-16-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the principal amount of such Permitted Refinancing Indebtedness does not
exceed the principal amount of, plus accrued interest on the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded (plus the amount
of necessary fees and expenses incurred in connection therewith and any premiums
paid on the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded);

(2) such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(3) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Notes or the Guarantees,
such Permitted Refinancing Indebtedness is subordinated in right of payment to,
the Notes or the Guarantees, as the case may be, on terms at least as favorable
to the Holders of Notes as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and

(4) such Indebtedness is not incurred by a Restricted Subsidiary if the Company
is the obligor on the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded.

For the avoidance of doubt, the foregoing clauses (1) through (4) shall not
apply to extensions, refinancings, renewals, replacements, defeasances or
refunds of the Credit Facility.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or agency or political subdivision thereof or
other entity.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Rating Agency” means each of Standard & Poors and Moody’s, or if Standard &
Poors or Moody’s or both shall not make a rating on the Notes publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Issuers (as certified by a resolution of the Board
of Directors of the General Partner) which shall be substituted for Standard &
Poors or Moody’s, or both, as the case may be.

“Registration Rights Agreement” means (1) with respect to the Notes issued on
the Issue Date that certain agreement dated the Issue Date among the Issuers,
the Subsidiary Guarantors and the Initial Purchasers requiring the Issuers and
the Subsidiary Guarantors to file an Exchange Offer Registration Statement and a
Shelf Registration Statement, and (2) any other registration rights agreement
relating to any additional Notes issued by the Issuers after the Issue Date
pursuant to Section 2.02.

“Regulation S” means Regulation S promulgated by the SEC under the Securities
Act.

“Regulation S Global Note” means a Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and that has the
“Schedule of Exchange of Interests in the Global Note” attached thereto and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
of the Notes initially sold in reliance on Rule 903 of Regulation S, subject to
adjustment as provided in Section 2.06 hereof.

 

-17-



--------------------------------------------------------------------------------

“Responsible Officer,” when used with respect to the Trustee, means the officer
in the Corporate Trust Department of the Trustee having direct responsibility
for administration of this Indenture.

“Restricted Certificated Note” means a Certificated Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend and that bears the Global Note Legend and that has the “Schedule of
Exchanges of Interests in the Global Note” attached thereto.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Subsidiary” of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary. Notwithstanding anything in this
Indenture to the contrary, each of Finance Co and the Operating Company shall be
a Restricted Subsidiary of the Company.

“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

“Rule 144A” means Rule 144A promulgated by the SEC under the Securities Act.

“Rule 903” means Rule 903 of Regulation S promulgated by the SEC under the
Securities Act.

“Rule 904” means Rule 904 of Regulation S promulgated by the SEC under the
Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” means a shelf registration statement filed with
the SEC by the Issuers and the Subsidiary Guarantors in accordance with the
applicable Registration Rights Agreement to register resales of the Notes or the
Exchange Notes.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act and the Exchange Act, as such Regulation is in
effect on the Issue Date.

“Standard & Poors” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent Obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Subordinated Obligation” means any Indebtedness of either Issuer (whether
outstanding on the Issue Date or thereafter incurred) which is subordinate or
junior in right of payment to the Notes pursuant to a written agreement.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association or other business entity (other than an entity
referred to in clause (2) below) of which more than 50% of the total Voting
Stock is at the time owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(2) any partnership (whether general or limited), limited liability company or
joint venture (a) the sole general partner or the managing general partner or
managing member of which is such Person

 

-18-



--------------------------------------------------------------------------------

or a Subsidiary of such Person, or (b) if there are more than a single general
partner or member, either (i) the only general partners or managing members of
which are such Person and/or one or more Subsidiaries of such Person (or any
combination thereof) or (ii) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership, limited liability company
or joint venture, respectively.

“Subsidiary Guarantors” means each of:

(1) each Restricted Subsidiary of the Company existing on the Issue Date;

(2) any other Subsidiary of the Company that becomes a Subsidiary Guarantor in
accordance with the provisions of Section 4.13 and Article 10 of this Indenture;
and

(3) their respective successors and assigns;

in each case until such Subsidiary Guarantor ceases to be such in accordance
with this Indenture. Notwithstanding anything in this Indenture to the contrary,
Finance Co shall not be a Subsidiary Guarantor.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) as
in effect on the date on which this Indenture is qualified under the TIA, except
as provided in Section 9.03 hereof.

“Treasury Rate” means, at the time of computation, the yield to maturity of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two Business Days prior to the redemption
date or, if such Statistical Release is no longer published, any publicly
available source of similar market data) most nearly equal to the period from
the redemption date to June 15, 2013; provided, however, that if such period is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Treasury Rate shall be obtained by
linear interpolation (calculated to the nearest one-twelfth of a year) from the
weekly average yields of United States Treasury securities for which such yields
are given, except that if the period from the redemption date to June 15, 2013
is less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.
The Treasury Rate shall be calculated on the third Business Day preceding the
redemption date. Any weekly average yields calculated by interpolation shall be
rounded to the nearest 1/100th of 1%, with any figure of 1/200th of 1% or above
being rounded upward.

“Trustee” means the party named as such in the preamble of this Indenture until
a successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.

“U.S. Government Obligations” means securities that are (1) direct Obligations
of the United States of America for the payment of which its full faith and
credit is pledged and (2) Obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case under clauses
(1) or (2) above, are not callable or redeemable at the option of the issuers
thereof.

“U.S. Person” means a U.S. person as defined in Rule 902(k) of Regulation S
promulgated by the SEC under the Securities Act.

“Unrestricted Certificated Note” means one or more Certificated Notes that do
not bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note in the form of Exhibit
A attached hereto that bears the Global Note Legend and that has the “Schedule
of Exchanges of Interests in the Global Note” attached thereto, and that is
deposited with or on behalf of and registered in the name of the Depositary,
representing a series of Notes that do not bear the Private Placement Legend.

 

-19-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Company (other than
Finance Co or the Operating Company) that is designated by the Board of
Directors of the General Partner as an Unrestricted Subsidiary pursuant to a
Board Resolution, but only to the extent that such Subsidiary: (1) except to the
extent permitted by subclause (2)(b) of the definition of “Permitted Business
Investments”, has no Indebtedness other than Non-Recourse Debt; (2) is not a
party to any agreement, contract, arrangement or understanding with the Company
or any Restricted Subsidiary of the Company unless the terms of any such
arrangement, contract, arrangement or understanding are no less favorable to the
Company or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Company; (3) is a Person with
respect to which neither the Company nor any of its Restricted Subsidiaries has
any direct or indirect obligation (a) to subscribe for additional Equity
Interests or (b) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and
(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries. Notwithstanding anything in this Indenture to the contrary,
neither Finance Co nor the Operating Company shall be designated as an
Unrestricted Subsidiary.

Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by filing with the Trustee a Board Resolution
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the preceding conditions and was permitted by
Section 4.08 hereof. If, at any time, any Unrestricted Subsidiary would fail to
meet the preceding requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Company as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 4.09 hereof, the
Company shall be in default of such covenant.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors,
managers, general partners or trustees of such Person (regardless of whether, at
the time, Equity Interests of any other class or classes shall have, or might
have, voting power by reason of the occurrence of any contingency) or, with
respect to a partnership (whether general or limited), any general partner
interest in such partnership.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (2) the then outstanding principal amount of such
indebtedness.

Section 1.02. Other Definitions.

 

TERM

  

DEFINED IN SECTION

“Affiliate Transaction”

   4.12

“Alternate Offer”

   4.06(h)

“Asset Sale Offer”

   3.09

“Calculation Date”

   1.01 (definition of Fixed Charge Coverage Ratio)

“Change of Control Offer”

   4.06(a)

“Change of Control Payment”

   4.06(a)

“Change of Control Payment Date”

   4.06(b)

“Covenant Defeasance”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.07(c)

“Incremental Funds”

   4.08(a)

“incur”

   4.09(a)

“Legal Defeasance”

   8.02

“Offer Amount”

   3.09

 

-20-



--------------------------------------------------------------------------------

“Offer Period”

   3.09

“Paying Agent”

   2.03

“Payment Default”

   6.01(e)(i)

“Permitted Debt”

   4.09(b)

“Purchase Date”

   3.09

“Registrar”

   2.03

“Reinstatement Date”

   4.20

“Restricted Payments”

   4.08(a)

“Suspended Covenants”

   4.20

Section 1.03. Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes and the Guarantees;

“indenture security holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee;

“obligor” on the Notes means the Company, Finance Co or any Subsidiary Guarantor
and any successor obligor upon the Notes.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04. Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(3) “or” is not exclusive;

(4) words in the singular include the plural, and in the plural include the
singular;

(5) provisions apply to successive events and transactions; and

(6) references to sections of or rules under the Securities Act or the Exchange
Act shall be deemed to include substitute, replacement of successor sections or
rules adopted by the SEC from time to time.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

Section 2.01. Form and Dating.

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto. The notation on each Note relating to the
Guarantees shall be substantially in the form set forth on Exhibit D, which is a
part of this Indenture. The Notes may have notations, legends or endorsements
required by law, stock exchange rule or usage. Each Note shall be dated the date
of its authentication. The Notes shall be in denominations of $2,000 and
integral multiples of $1,000 above such amount thereof.

The terms and provisions contained in the Notes (including the Guarantees) shall
constitute, and are hereby expressly made, a part of this Indenture and the
Company, Finance Co, the Subsidiary Guarantors, and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby. However, to the extent permitted by law, if
any provision of any Note conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.

Notes issued in global form shall be substantially in the form of Exhibit A
attached hereto (including the Global Note Legend and the “Schedule of Exchanges
in the Global Note” attached thereto). Notes issued in definitive form shall be
substantially in the form of Exhibit A attached hereto (but without the Global
Note Legend, the phrase identified in footnote 3 thereto and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
therein and each shall provide that it shall represent the aggregate principal
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate principal amount of outstanding Notes represented thereby may from
time to time be reduced or increased, as appropriate, to reflect exchanges and
redemptions. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Note Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.

Section 2.02. Execution and Authentication.

One Officer of the Company and one Officer of Finance Co shall sign the Notes
for the Company and Finance Co, respectively, by manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee shall, upon a written order of the Company and Finance Co signed by
one Officer of the Company and one Officer of Finance Co, authenticate
(i) $250,000,000 aggregate principal amount of Notes, with the Guarantees
endorsed thereon, for original issue on the Issue Date and (ii) from time to
time thereafter any amount of additional Notes specified by the Issuers, in each
case, upon a written order of the Company and Finance Co signed by one Officer
of the Company and one Officer of Finance Co. Such order shall specify (a) the
amount of the Notes of each series to be authenticated and the date of original
issue thereof, and (b) whether the Notes are Exchange Notes. The aggregate
principal amount of Notes of either series outstanding at any time may not
exceed the aggregate principal amount of Notes of such series authorized for
issuance by the Issuers pursuant to one or more written orders of the Issuers,
except as provided in Section 2.07 hereof. Subject to the foregoing, the
aggregate principal amount of Notes of either series that may be issued under
this Indenture shall not be limited.

The Notes issued on the Issue Date and any additional Notes subsequently issued,
together with the Exchange Notes issued in exchange therefor, shall be treated
as a single class for all purposes under this Indenture, including, without
limitation, waivers, amendments, redemptions and offers to purchase.

 

-22-



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of either of the
Issuers.

Section 2.03. Registrar and Paying Agent.

The Company, Finance Co and the Subsidiary Guarantors shall maintain an office
or agency where Notes may be presented for registration of transfer or for
exchange (“Registrar”) and an office or agency in the Charlotte, North Carolina
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the Notes and of their transfer and exchange. The Issuers may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Issuers may change any Paying Agent or
Registrar without notice to any Holder. The Issuers shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. The Company, Finance Co or any of their
Subsidiaries may act as Paying Agent or Registrar.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as Note Custodian with respect to the Global Notes.

Section 2.04. Paying Agent to Hold Money in Trust.

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest or Additional Interest, if any, on the Notes, and
will notify the Trustee of any default by the Company, Finance Co or the
Subsidiary Guarantors in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Issuers at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than an Issuer or a Subsidiary Guarantor) shall have no further
liability for the money. If an Issuer or a Subsidiary Guarantor acts as Paying
Agent, it shall segregate and hold in a separate trust fund for the benefit of
the Holders all money held by it as Paying Agent. Upon any bankruptcy or
reorganization proceedings relating to the Company or Finance Co, the Trustee
shall serve as Paying Agent for the Notes.

Section 2.05. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA Section 312(a). If the Trustee is not the
Registrar, the Issuers shall furnish to the Trustee at least seven Business Days
before each Interest Payment Date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes and the
Issuers shall otherwise comply with TIA Section 312(a).

Section 2.06. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes may be exchanged by the Issuers for
Certificated Notes if (i) the Issuers deliver to the Trustee notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Issuers within 90
days after the date of such notice from the Depositary, or (ii) if an Event of
Default occurs and is continuing and the Depositary notifies the Trustee of its
decision to exchange the Global Notes

 

-23-



--------------------------------------------------------------------------------

for Certificated Notes. Whenever a Global Note is exchanged as a whole for one
or more Certificated Notes, it shall be surrendered by the Holder thereof to the
Trustee for cancellation. Whenever a Global Note is exchanged in part for one or
more Certificated Notes, it shall be surrendered by the Holder thereof to the
Trustee and the Trustee shall make the appropriate notations to the Schedule of
Exchanges of Interests in the Global Notes attached thereto pursuant to
Section 2.01 hereof. All Certificated Notes issued in exchange for a Global Note
or any portion thereof shall be registered in such names, and delivered, as the
Depositary shall instruct the Trustee. Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a); however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Distribution Compliance Period transfers of beneficial interests in the
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred only to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note. No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests (other
than a transfer of a beneficial interest in a Global Note to a Person who takes
delivery thereof in the form of a beneficial interest in the same Global Note),
the transferor of such beneficial interest must deliver to the Registrar (A) a
written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged and
(B) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase.
Upon an Exchange Offer by the Issuers in accordance with Section 2.06(f) hereof,
the requirements of this Section 2.06(b)(ii) shall be deemed to have been
satisfied upon receipt by the Registrar of the instructions contained in the
Letters of Transmittal delivered by the holders of such beneficial interests in
the Restricted Global Notes. Upon satisfaction of all of the requirements for
transfer or exchange of beneficial interests in Global Notes contained in this
Indenture, the Notes and otherwise applicable under the Securities Act, the
Trustee shall adjust the principal amount of the relevant Global Note(s)
pursuant to Section 2.06(h) hereof.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of clause
(ii) above and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

 

-24-



--------------------------------------------------------------------------------

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof;
and

(C) if the transferee will take delivery in the form of a beneficial interest in
the IAI Global Note, then the transferor must deliver (x) a certificate in the
form of Exhibit B hereto, including the certifications and certificates and
Opinion of Counsel required by item (3)(c) thereof, if applicable.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in the Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of clause (ii) above and:

(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement and the holder of
the beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, is not (i) a broker-dealer, (ii) a Person
participating in the distribution of the Exchange Notes or (iii) a Person who is
an affiliate (as defined in Rule 144) of the Company;

(B) any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;

(C) any such transfer is effected by a Participating Broker-Dealer pursuant to
an Exchange Offer Registration Statement in accordance with the applicable
Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof;

(ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof; and

(iii) in each such case set forth in this subparagraph (D), an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act, that the
restrictions on transfer contained herein and in the Private Placement Legend
are not required in order to maintain compliance with the Securities Act and
such beneficial interest is being exchanged or transferred in compliance with
any applicable blue sky securities laws of any state of the United States.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an authentication order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes (accompanied by a notation of the Guarantees duly endorsed by the
Subsidiary Guarantors) in an aggregate principal amount equal to the principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

 

-25-



--------------------------------------------------------------------------------

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Certificated Notes. A
beneficial interest in a Global Note cannot be exchanged for, or transferred to
Persons who take delivery thereof in the form of, a Certificated Note, except in
the circumstances specified in Section 2.06(a).

(d) Transfer and Exchange of Certificated Notes for Beneficial Interests.
Certificated Notes cannot be exchanged for, or transferred to Persons who take
delivery thereof in the form of, a beneficial interest in a Global Note.

(e) Transfer and Exchange of Certificated Notes for Certificated Notes. Upon
request by a Holder of Certificated Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Certificated Notes. Prior to such registration of transfer or
exchange, the requesting Holder shall present or surrender to the Registrar the
Certificated Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by his attorney, duly authorized in writing. In addition, the requesting Holder
shall provide any additional certifications, documents and information, as
applicable, pursuant to the provisions of this Section 2.06(e).

(i) Restricted Certificated Notes may be transferred to and registered in the
name of Persons who take delivery thereof if the Registrar receives the
following:

(A) if the transfer will be made pursuant to Rule 144A under the Securities Act,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

(ii) Any Restricted Certificated Note may be exchanged by the Holder thereof for
an Unrestricted Certificated Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Certificated Note if:

(A) such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with the applicable Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, is not
(i) a broker-dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;

(B) any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with the applicable Registration Rights Agreement;

(C) any such transfer is effected by a Participating Broker-Dealer pursuant to
an Exchange Offer Registration Statement in accordance with the applicable
Registration Rights Agreement; or

(D) the Registrar receives the following:

(i) if the Holder of such Restricted Certificated Notes proposes to exchange
such Notes for an Unrestricted Certificated Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item
(1)(b) thereof;

 

-26-



--------------------------------------------------------------------------------

(ii) if the Holder of such Restricted Certificated Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Certificated Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof; and

(iii) in each such case set forth in this subparagraph (D), an Opinion of
Counsel in form reasonably acceptable to the Issuers to the effect that such
exchange or transfer is in compliance with the Securities Act, that the
restrictions on transfer contained herein and in the Private Placement Legend
are not required in order to maintain compliance with the Securities Act, and
such Restricted Certificated Note is being exchanged or transferred in
compliance with any applicable blue sky securities laws of any state of the
United States.

(iii) A Holder of Unrestricted Certificated Notes may transfer such Notes to a
Person who takes delivery thereof in the form of an Unrestricted Certificated
Note. Upon receipt of a request for such a transfer, the Registrar shall
register the Unrestricted Certificated Notes pursuant to the instructions from
the Holder thereof. Unrestricted Certificated Notes cannot be exchanged for or
transferred to Persons who take delivery thereof in the form of a Restricted
Certificated Note.

(f) Exchange Offer. Upon the occurrence of an Exchange Offer in accordance with
a Registration Rights Agreement, the Issuers shall issue and, upon receipt of an
authentication order in accordance with Section 2.02, the Trustee shall
authenticate (i) one or more Unrestricted Global Notes (accompanied by a
notation of the Guarantees duly endorsed by the Subsidiary Guarantors) in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes tendered for acceptance by Persons that
are not (x) broker-dealers (excluding broker-dealers that acquired such
beneficial interests in Restricted Global Notes as a result of market-making
activities or other trading activities (other than such beneficial interests in
Restricted Global Notes acquired directly from the Issuers or any of their
affiliates (as defined in Rule 144) thereof)), (y) Persons participating in the
distribution of the Exchange Notes or (z) Persons who are affiliates of the
Company and accepted for exchange in the Exchange Offer and (ii) Unrestricted
Certificated Notes (accompanied by a notation of the Guarantees duly endorsed by
the Subsidiary Guarantors) in an aggregate principal amount equal to the
principal amount of the Restricted Certificated Notes accepted for exchange in
the Exchange Offer. Concurrently with the issuance of such Notes, the Trustee
shall cause the aggregate principal amount of the applicable Restricted Global
Notes to be reduced accordingly, and the Issuers shall execute and the Trustee
shall authenticate and deliver to the Persons designated by the Holders of
Restricted Certificated Notes so accepted Unrestricted Certificated Notes in the
appropriate principal amount.

(g) Legends. The following legends shall appear on the face of all Global Notes
and Certificated Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Certificated Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON

 

-27-



--------------------------------------------------------------------------------

THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT: (A) SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY: (I) (A) FOR SO LONG AS THE SECURITY IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A UNDER THE SECURITIES ACT TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (B) OUTSIDE THE UNITED STATES
TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR
904 UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) OF THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES
THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH MAY BE OBTAINED FROM THE TRUSTEE AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, OR (D) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL, IF THE ISSUER SO REQUESTS), (II) TO THE ISSUER OR ANY OF ITS
SUBSIDIARIES, OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN
EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION; AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE
SECURITY EVIDENCE HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”

(B) Notwithstanding the foregoing, any Global Note or Certificated Note issued
pursuant to subparagraphs (b)(iv), (e)(ii), (e)(iii) or (f) to this Section 2.06
(and all Notes issued in exchange therefor or substitution thereof) shall not
bear the Private Placement Legend.

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (III) THIS GLOBAL NOTE
MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE
INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.”

“UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK)

 

-28-



--------------------------------------------------------------------------------

(“DTC”), TO THE ISSUERS OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Certificated Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Certificated
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note, by the
Trustee or by the Depositary at the direction of the Trustee, to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note, by the Trustee or by the
Depositary at the direction of the Trustee, to reflect such increase.

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Certificated Notes
(in each case, accompanied by a notation of the Guarantees duly endorsed by the
Subsidiary Guarantors) upon the Issuers’ order or at the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Certificated Note for any registration of
transfer or exchange, but the Issuers may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.06
and 9.05 hereof).

(iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Certificated Notes (in each case, accompanied by a
notation of the Guarantees duly endorsed by the Subsidiary Guarantors) issued
upon any registration of transfer or exchange of Global Notes or Certificated
Notes shall be the valid obligations of the Issuers and the Subsidiary
Guarantors, evidencing the same debt, and entitled to the same benefits under
this Indenture, as the Global Notes or Certificated Notes surrendered upon such
registration of transfer or exchange.

(v) The Issuers shall not be required (A) to issue, to register the transfer of
or to exchange Notes during a period of 15 days before a selection of Notes for
redemption, (B) to register the transfer of or to exchange any Note so selected
for redemption in whole or in part, except the unredeemed portion of any Note
being redeemed in part or (C) to register the transfer of or to exchange a Note
between a record date and the next succeeding Interest Payment Date.

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent, the Issuers and the Subsidiary Guarantors may deem and
treat the Person in whose name any Note is registered as the absolute owner of
such Note for the purpose of receiving payment of principal of and interest on
such Notes and for all other purposes, and none of the Trustee, any Agent, the
Issuers or any Subsidiary Guarantor shall be affected by notice to the contrary.

 

-29-



--------------------------------------------------------------------------------

(vii) The Trustee shall authenticate Global Notes and Certificated Notes (in
each case, accompanied by a notation of the Guarantees duly endorsed by the
Subsidiary Guarantors) in accordance with the provisions of Section 2.02 hereof.

(viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a transfer or
exchange may be submitted by facsimile.

(ix) Each Holder of a Note agrees to indemnify the Issuers and the Trustee
against any liability that may result from the transfer, exchange or assignment
of such Holder’s Note in violation of any provision of this Indenture and/or
applicable United States federal or state securities law.

(j) Each beneficial owner of an interest in a Note agrees to indemnify the
Issuers and the Trustee against any liability that may result from the transfer,
exchange or assignment by such beneficial owner of such interest in violation of
any provision of this Indenture and/or applicable United States federal or state
securities law.

(k) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among beneficial owners of
interest in any Global Note) other than to require delivery of such certificate
and other documentation or evidence as are expressly required by, and to do so
if and when expressly required by the terms of, this Indenture, and to examine
the same to determine substantial compliance as to form with the express
requirements hereof.

Section 2.07. Replacement Notes.

If any mutilated Note is surrendered to the Trustee or either of the Issuers and
the Trustee receives evidence to its satisfaction of the destruction, loss or
theft of any Note, the Issuers shall issue and the Trustee, upon the written
order of the Issuers signed by one Officer of the Company and one Officer of
Finance Co, shall authenticate a replacement Note (accompanied by a notation of
the Guarantees duly endorsed by the Subsidiary Guarantors) if the Trustee’s
requirements are met. An indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Subsidiary Guarantors, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuers may charge for their expenses in replacing a Note.

Every replacement Note is an additional obligation of the Issuers and the
Subsidiary Guarantors and shall be entitled to all of the benefits of this
Indenture equally and proportionately with all other Notes duly issued
hereunder. The provisions of this Section 2.07 are exclusive and shall preclude
(to the extent lawful) all other rights and remedies with respect to the
replacement of mutilated, destroyed, lost or stolen Notes.

Section 2.08. Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interests in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section as
not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because an Issuer or an Affiliate of an Issuer holds the
Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest (including Additional Interest,
if applicable) on it ceases to accrue.

If the Paying Agent (other than an Issuer or a Subsidiary or an Affiliate of an
Issuer) holds, on a redemption date or other maturity date, money sufficient to
pay Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest (including
Additional Interest, if any).

 

-30-



--------------------------------------------------------------------------------

Section 2.09. Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, by
any Subsidiary Guarantor or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Subsidiary Guarantor, shall be considered as though not outstanding, except that
for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, waiver or consent, only Notes that a Responsible
Officer of the Trustee actually knows are so owned shall be so disregarded.

Section 2.10. Temporary Notes.

Until definitive Notes are ready for delivery, the Issuers may prepare and the
Trustee shall authenticate temporary Notes (accompanied by a notation of the
Guarantees duly endorsed by the Subsidiary Guarantors) upon a written order of
the Issuers signed by one Officer of the Company and one Officer of Finance Co.
Temporary Notes shall be substantially in the form of definitive Notes but may
have variations that the Issuers consider appropriate for temporary Notes and as
shall be reasonably acceptable to the Trustee. Without unreasonable delay, the
Issuers shall prepare and the Trustee shall authenticate definitive Notes
(accompanied by a notation of the Guarantees duly endorsed by the Subsidiary
Guarantors) in exchange for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11. Cancellation.

Either of the Issuers at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall treat such
canceled Notes in accordance with its documents retention policies. The Issuers
may not issue new Notes to replace Notes that have been paid or that have been
delivered to the Trustee for cancellation.

Section 2.12. Defaulted Interest.

If any of the Company, Finance Co or any Subsidiary Guarantor defaults in a
payment of interest on the Notes, it or they (to the extent of their obligations
under the Guarantees) shall pay the defaulted interest in any lawful manner
plus, to the extent lawful, interest payable on the defaulted interest, to the
Persons who are Holders on a subsequent special record date, in each case at the
rate provided in the Notes and in Section 4.01 hereof. The Issuers shall notify
the Trustee in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment. The Issuers shall fix or
cause to be fixed each such special record date and payment date, provided that
no such special record date shall be less than 10 days prior to the related
payment date for such defaulted interest. At least 15 days before the special
record date, the Issuers (or, upon the written request of the Issuers, the
Trustee in the name and at the expense of the Issuers) shall mail or cause to be
mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.

Section 2.13. CUSIP Numbers.

The Issuers in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if they do so, the Trustee shall use “CUSIP” numbers in notices of
redemption as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers. The Issuers will promptly notify the Trustee of any
change in the “CUSIP” numbers.

 

-31-



--------------------------------------------------------------------------------

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01. Notices to Trustee.

If an Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least ten
Business Days (unless a shorter period is acceptable to the Trustee) before the
date of giving notice of the redemption pursuant to Section 3.03, an Officers’
Certificate setting forth (i) the clause of this Indenture pursuant to which the
redemption shall occur, (ii) the redemption date, (iii) the principal amount of
Notes to be redeemed, (iv) the redemption price and (v) whether it requests the
Trustee to give notice of such redemption. Any such notice may be cancelled at
any time prior to the mailing of notice of such redemption to any Holder and
shall thereby be void and of no effect.

Section 3.02. Selection of Notes to Be Redeemed.

If less than all of the Notes are to be redeemed at any time, the Trustee will
select Notes for redemption as follows:

(a) if the Notes are listed for trading on a national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are so listed; or

(b) if the Notes are not so listed or there are no such requirements, on a pro
rata basis, by lot or by such method as the Trustee shall deem fair and
appropriate.

No Notes of $2,000 or less shall be redeemed in part. Notices of redemption
shall be mailed by first class mail at least 30 but not more than 60 days before
the redemption date to each Holder of Notes to be redeemed at its registered
address. Notices of redemption may not be conditional.

If any Note is to be redeemed in part only, the notice of redemption that
relates to that Note shall state the portion of the principal amount thereof to
be redeemed. A new Note in principal amount equal to the unredeemed portion of
the original Note will be issued in the name of the Holder thereof upon
cancellation of the original Note. Notes called for redemption become due on the
date fixed for redemption. On and after the redemption date, interest (including
Additional Interest, if applicable) ceases to accrue on Notes or portions of
them called for redemption unless the Issuers default in making such redemption
payment.

Section 3.03. Notice of Redemption.

At least 30 days but not more than 60 days before a redemption date, the Issuers
shall mail or cause to be mailed, by first class mail, a notice of redemption to
each Holder whose Notes are to be redeemed at its registered address.

The notice shall identify the Notes to be redeemed (including CUSIP numbers) and
shall state:

(a) the redemption date;

(b) the redemption price;

(c) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

 

-32-



--------------------------------------------------------------------------------

(e) that Notes called for redemption (other than a Global Note) must be
surrendered to the Paying Agent to collect the redemption price;

(f) that, unless the Issuers default in making such redemption payment, interest
(including Additional Interest, if applicable) on Notes called for redemption
ceases to accrue on and after the redemption date;

(g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.

If any of the Notes to be redeemed is in the form of a Global Note, then the
Issuers shall modify such notice to the extent necessary to accord with the
procedures of the Depositary applicable to redemption.

At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ names and at their expense; provided, however, that the Issuers shall
have delivered to the Trustee, as provided in Section 3.01, an Officers’
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

Section 3.04. Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.

Section 3.05. Deposit of Redemption Price.

Not later than 11:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent (or, if the
Company or a Subsidiary thereof is acting as its own Paying Agent, segregate and
hold in trust as provided in Section 2.04 hereof) money sufficient to pay the
redemption price of, and accrued and unpaid interest (including Additional
Interest, if applicable) on, all Notes to be redeemed on that date. The Trustee
or the Paying Agent shall promptly return to the Issuers any money deposited
with the Trustee or the Paying Agent by the Issuers in excess of the amounts
necessary to pay the redemption price of, and accrued and unpaid interest
(including Additional Interest, if applicable) on, all Notes to be redeemed.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest (including Additional Interest, if
applicable) shall cease to accrue on the Notes or the portions of Notes called
for redemption. If a Note is redeemed on or after an interest record date but on
or prior to the related Interest Payment Date, then any accrued and unpaid
interest (including Additional Interest, if any) shall be paid to the Person in
whose name such Note was registered at the close of business on such record
date. If any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Issuers to comply with the preceding
paragraph, interest (including Additional Interest, if any) shall be paid on the
unpaid principal, from the redemption date until such principal is paid, and to
the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01 hereof.

Section 3.06. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Issuers shall issue and,
upon the Issuers’ written request, the Trustee shall authenticate for the Holder
at the expense of the Issuers a new Note (accompanied by a notation of the
Guarantees duly endorsed by the Subsidiary Guarantors) equal in principal amount
to the unredeemed portion of the Note surrendered.

 

-33-



--------------------------------------------------------------------------------

Section 3.07. Optional Redemption.

(a) Except as set forth in clauses (b) and (c) of this Section 3.07, the Issuers
shall not have the option to redeem the Notes prior to June 15, 2013. On or
after June 15, 2013, the Issuers shall have the option to redeem all or, from
time to time, a part of the Notes upon not less than 30 nor more than 60 days
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest (including Additional
Interest, if any) to the applicable redemption date (subject to the rights of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date), if redeemed during the twelve-month period
beginning on June 15 of the years indicated below:

 

YEAR

   PERCENTAGE  

2013

   104.375 %

2014

   102.917 %

2015

   101.458 %

2016 and thereafter

   100.000 %

(b) On or before June 15, 2013, the Issuers may redeem all or, from time to
time, a part of the Notes upon not less than 30 nor more than 60 days’ notice,
at a redemption price equal to:

(i) 100% of the aggregate principal amount of the Notes to be redeemed, plus
accrued and unpaid interest, if any, to the applicable redemption date (subject
to the right of Holders of record on the relevant record date to receive
interest due on an Interest Payment Date that is on or prior to the redemption
date), plus

(ii) the Make Whole Amount.

(c) On or before June 15, 2011, the Issuers may on any one or more occasions
redeem in the aggregate up to 35% of the aggregate principal amount of Notes
issued hereunder with the net cash proceeds of one or more Equity Offerings at a
redemption price equal to 108.75% of the principal amount of the Notes to be
redeemed, plus accrued and unpaid interest, if any, to the redemption date
(subject to the right of Holders of record on a record date to receive interest
due on the relevant Interest Payment Date); provided that

(i) at least 65% of the aggregate principal amount of Notes issued hereunder
remains outstanding after each such redemption; and

(ii) any redemption occurs within 90 days after the closing of such Equity
Offering (without regard to any over-allotment option).

(d) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06 hereof.

Section 3.08. Mandatory Redemption.

Except for any repurchase offers required to be made pursuant to Sections 4.06
and 4.07 hereof, the Issuers shall not be required to make mandatory redemption
payments with respect to the Notes.

Section 3.09. Offer to Purchase by Application of Net Proceeds.

In the event that, pursuant to Section 4.07 hereof, the Issuers shall be
required to commence a pro rata offer (an “Asset Sale Offer”) to all Holders and
all holders of other Indebtedness that is pari passu with the Notes containing
provisions similar to those set forth in this Indenture with respect to offers
to purchase or redeem with the Net Proceeds of sales of assets to purchase Notes
and such other pair passu Indebtedness, it shall follow the procedures specified
below.

 

-34-



--------------------------------------------------------------------------------

The Asset Sale Offer shall remain open for a period of at least 30 days
following its commencement but no longer than 60 days, except to the extent that
a longer period is required by applicable law (the “Offer Period”). Promptly
after the termination of the Offer Period (the “Purchase Date”), the Issuers
shall purchase the principal amount of Notes required to be purchased pursuant
to Section 4.07 hereof (the “Offer Amount”) or, if less than the Offer Amount
has been tendered, all Notes tendered and not withdrawn in response to the Asset
Sale Offer. Payment for any Notes so purchased shall be made in the same manner
as interest payments are made.

Upon the commencement of an Asset Sale Offer, the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders. The notice shall
contain all instructions and materials necessary to enable such Holders to
tender Notes pursuant to the Asset Sale Offer. The Asset Sale Offer shall be
made to all Holders. The notice, which shall govern the terms of the Asset Sale
Offer, shall state:

(a) that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.07 hereof and the length of time the Asset Sale Offer shall remain
open;

(b) the Offer Amount, the purchase price and the Purchase Date;

(c) that any Note not validly tendered or accepted for payment shall continue to
accrue interest (including Additional Interest, if applicable);

(d) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer shall cease to accrue interest
(including Additional Interest, if applicable) after the Purchase Date;

(e) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer by
book-entry transfer, to the Issuers, a depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

(f) that Holders shall be entitled to withdraw their election if the Issuers,
the depositary or the Paying Agent, as the case may be, receive, not later than
the expiration of the Offer Period, a telegram, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;

(g) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Issuers shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Issuers so that only Notes in denominations of $2,000, or integral multiples of
$1,000 above such amount thereof, shall be purchased); and

(h) that Holders whose Notes were purchased only in part shall be issued new
Notes (accompanied by a notation of the Guarantees duly endorsed by the
Subsidiary Guarantors) equal in principal amount to the unpurchased portion of
the Notes surrendered (or transferred by book-entry transfer).

On the Purchase Date, the Issuers shall, to the extent lawful, accept for
payment, on a pro rata basis to the extent necessary, the Offer Amount of Notes
or portions thereof validly tendered and not properly withdrawn pursuant to the
Asset Sale Offer, or if less than the Offer Amount has been validly tendered and
not properly withdrawn, all Notes so tendered and not withdrawn, shall deposit
by 11:00 a.m., New York time, with the Paying Agent or depositary an amount
equal to the purchase price in respect of all Notes or portions thereof accepted
for payment, and shall deliver to the Trustee an Officers’ Certificate stating
that such Notes or portions thereof were accepted for payment by the Issuers in
accordance with the terms of this Section 3.09. Upon surrender and cancellation
of a Certificated Note that is purchased in part, the Issuers shall promptly
issue and the Trustee shall authenticate and deliver to the surrendering Holder
of such Certificated Note a new Certificated Note equal in principal amount to
the unpurchased portion of such surrendered Certificated Note; provided that
each such new Certificated Note shall be in a

 

-35-



--------------------------------------------------------------------------------

principal amount of $2,000 or an integral multiple of $1,000 above such amount
thereof. Respecting a Global Note that is purchased in part pursuant to an Asset
Sale Offer, the Trustee shall make an endorsement thereon to reduce the
principal amount of such Global Note to an amount equal to the unpurchased
portion of such Global Note, as provided in Section 2.06(h) hereof. The
depositary or the Paying Agent, as the case may be, shall promptly mail or
deliver to each tendering Holder an amount equal to the purchase price of the
Notes tendered by such Holder and accepted by the Issuers for purchase, and the
Issuers shall promptly issue a new Note (in each case, accompanied by a notation
of the Guarantees duly endorsed by the Subsidiary Guarantors), and the Trustee,
upon written request from the Issuers shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof. The Issuers shall
publicly announce the results of the Asset Sale Offer on or as soon as
practicable after the Purchase Date.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Notes.

The Issuers shall pay or cause to be paid the principal of and premium, if any,
and interest (including Additional Interest, if any) on the Notes in New York,
New York on the dates and in the manner provided in the Notes. Principal,
premium, if any, and interest (including Additional Interest, if any) shall be
considered paid on the date due if the Paying Agent, if other than an Issuer or
any Subsidiary Guarantor thereof, holds as of 11:00 a.m. Eastern Time on the due
date money deposited by the Issuers in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest (including Additional Interest, if any) then due. The Issuers shall pay
all Additional Interest, if any, in the same manner on the dates and in the
amounts set forth in the applicable Registration Rights Agreement.

The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium at the
then applicable interest rate on the Notes to the extent lawful. The Issuers
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (including Additional
Interest, if any), without regard to any applicable grace period, at the same
rate to the extent lawful.

Section 4.02. Maintenance of Office or Agency.

The Issuers shall maintain an office or agency (which may be an office of the
Trustee or an Affiliate of the Trustee, Registrar or co-registrar), where Notes
may be surrendered or presented for payment, where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers or the Subsidiary Guarantors in respect of the Notes and this
Indenture may be served. The Issuers shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Issuers shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. Further, if at any
time there shall be no such office or agency in the City and State of New York
where the Notes may be presented or surrendered for payment, the Issuers shall
forthwith designate and maintain such an office or agency in the City and State
of New York, in order that the Notes shall at all times be payable in the City
and State of New York. The Issuers shall give prompt written notice to the
Trustee of any such designation or rescission and of any change in location of
any such other office or agency.

The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03.

 

-36-



--------------------------------------------------------------------------------

Section 4.03. Compliance Certificate.

(a) The Issuers and the Subsidiary Guarantors shall deliver to the Trustee,
within 90 days after the end of each fiscal year, an Officers’ Certificate
stating that a review of the activities of the Issuers and the Restricted
Subsidiaries of the Company during the preceding fiscal year has been made under
the supervision of the signing Officers with a view to determining whether the
Issuers and the Subsidiary Guarantors have kept, observed, performed and
fulfilled their respective obligations under this Indenture and the Guarantees,
respectively, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge each of such Issuers and
such Subsidiary Guarantors, as the case may be, has kept, observed, performed
and fulfilled each and every covenant contained in this Indenture and is not in
default in the performance or observance of any of the terms, provisions and
conditions of this Indenture (or, if a Default or Event of Default shall have
occurred and be continuing, describing all such Defaults or Events of Default of
which he or she may have knowledge and what action such Issuer or such
Subsidiary Guarantor, as the case may be, is taking or proposes to take with
respect thereto).

(b) [Intentionally omitted].

(c) Each of the Issuers shall, so long as any of the Notes are outstanding,
deliver to the Trustee, forthwith upon any Officer of the General Partner or
Finance Co becoming aware of any Default or Event of Default, an Officers’
Certificate specifying such Default or Event of Default and what action the
Issuers are taking or propose to take with respect thereto.

Section 4.04. Taxes.

The Issuers shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Holders of the Notes.

Section 4.05. Stay, Extension and Usury Laws.

Each of the Issuers and the Subsidiary Guarantors covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and each of
the Issuers and the Subsidiary Guarantors (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

Section 4.06. Change of Control.

(a) If a Change of Control occurs, each Holder of Notes shall have the right to
require the Issuers to repurchase all or any part (equal to $2,000 or an
integral multiple of $1,000 above such amount thereof) of that Holder’s Notes
pursuant to the offer described below (the “Change of Control Offer”). In the
Change of Control Offer, the Issuers shall offer a change of control payment
(the “Change of Control Payment”) in cash equal to 101% of the aggregate
principal amount of Notes repurchased, plus accrued and unpaid interest
(including Additional Interest, if any) thereon, if any, to the date of purchase
(the “Change of Control Payment Date”), subject to the rights of any Holder in
whose name a Note is registered on a record date occurring prior to the Change
of Control Payment Date to receive interest on an Interest Payment Date that is
on or prior to such Change of Control Payment Date. Within 30 days following any
Change of Control, the Issuers shall mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and offering
to repurchase Notes on the Change of Control Payment Date specified in such
notice, pursuant to the procedures required by this Indenture and described in
such notice. The Issuers shall comply with the requirements of Rule 14e-l under
the Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Section 4.06, the Issuers shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached their
obligations under this Section 4.06 by virtue of such conflict.

 

-37-



--------------------------------------------------------------------------------

(b) Within 30 days following any Change of Control, the Issuers shall mail by
first class mail, a notice to each Holder, with a copy of such notice to the
Trustee. The notice, which shall govern the terms of the Change of Control
Offer, shall state, among other things:

(i) that a Change of Control has occurred and a Change of Control Offer is being
made as provided for herein, and that, although Holders are not required to
tender their Notes, all Notes that are validly tendered shall be accepted for
payment;

(ii) the Change of Control Payment and the Change of Control Payment Date, which
will be no earlier than 30 days and no later than 60 days after the date such
notice is mailed;

(iii) that any Note accepted for payment pursuant to the Change of Control Offer
(and duly paid for on the Change of Control Payment Date) shall cease to accrue
interest (including Additional Interest, if applicable) after the Change of
Control Payment Date;

(iv) that any Notes (or portions thereof) not validly tendered shall continue to
accrue interest (including Additional Interest, if applicable);

(v) that any Holder electing to have a Note purchased pursuant to any Change of
Control Offer shall be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Note completed, or
transfer by book-entry transfer, to the Issuers, a depositary, if appointed by
the Issuers, or a Paying Agent at the address specified in the notice at least
one (1) Business Day before the Change of Control Payment Date;

(vi) that Holders shall be entitled to withdraw their election if the Issuers,
the depositary or the Paying Agent, as the case may be, receive, not later than
the expiration of the Change of Control Offer, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased; and

(vii) the instructions and any other information necessary to enable Holders to
tender their Notes (or portions thereof) and have such Notes (or portions
thereof) purchased pursuant to the Change of Control Offer.

(c) On the Change of Control Payment Date, the Issuers shall, to the extent
lawful:

(i) accept for payment all Notes or portions thereof properly tendered and not
withdrawn pursuant to the Change of Control Offer;

(ii) deposit by 11:00 a.m., New York time, with the Paying Agent or depositary
an amount equal to the Change of Control Payment in respect of all Notes or
portions thereof so tendered; and

(iii) deliver or cause to be delivered to the Trustee for cancellation the Notes
so accepted together with an Officers’ Certificate stating the aggregate
principal amount of Notes or portions thereof being purchased by the Issuers.

(d) The depositary or the Paying Agent shall promptly mail to each Holder of
Notes so tendered the Change of Control Payment for such Notes (or, if all the
Notes are then in global form, make such payment through the facilities of DTC),
and the Issuers shall promptly issue a new Note (in each case, accompanied by a
notation of the Guarantees duly endorsed by the Subsidiary Guarantors), and the
Trustee, upon written request from the Issuers, shall promptly authenticate and
mail (or cause to be transferred by book entry) to each Holder such new Note
equal in principal amount to any unpurchased portion of the Notes surrendered,
if any; provided that each such new Note

 

-38-



--------------------------------------------------------------------------------

shall be in a principal amount of $2,000 or an integral multiple of $1,000 above
such amount thereof. The Issuers shall publicly announce the results of the
Change of Control Offer on or as soon as practicable after the Change of Control
Payment Date.

(e) The provisions described in this Section 4.06 that require the Issuers to
make a Change of Control Offer following a Change of Control shall be applicable
regardless of whether or not any other provisions of this Indenture are
applicable.

(f) Notwithstanding the other provisions of this Section 4.06, the Issuers will
not be required to make a Change of Control Offer upon a Change of Control and a
holder will not have the right to require the Issuers to repurchase any Notes
pursuant to a Change of Control Offer if (i) a third party makes an offer to
purchase the Notes in the manner, at the times and otherwise in substantial
compliance with the requirements set forth in this Indenture applicable to a
Change of Control Offer and purchases all Notes validly tendered and not
withdrawn under such purchase offer or (ii) an irrevocable notice of redemption
to purchase all outstanding Notes at a purchase price equal to at least 101% of
the aggregate principal amount of such notes has been given pursuant to
Section 3.07, unless and until the Issuers have defaulted in the payment of the
applicable redemption price.

(g) A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon the occurrence of such Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Change
of Control Offer. Notes repurchased by the Issuers pursuant to a Change of
Control Offer will have the status of Notes issued but not outstanding or will
be retired and cancelled, at either of the Issuers’ option. Notes purchased by a
third party pursuant to the preceding paragraph will have the status of notes
issued and outstanding.

(h) Notwithstanding the other provisions of this Section 4.06, the Issuers shall
not be required to make a Change of Control Offer upon a Change of Control, as
provided in this Section 4.06, if, in connection with or in contemplation of a
Change of Control, they have made an offer to purchase (an “Alternate Offer”)
any and all Notes validly tendered and not withdrawn at a cash price equal to or
greater than the Change of Control Payment and have purchased all Notes properly
tendered and not withdrawn in accordance with the terms of such Alternate Offer.

Section 4.07. Asset Sales.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(i) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;

(ii) such fair market value is determined in good faith by (a) an executive
officer of the General Partner if the value is less than $20.0 million, as
evidenced by an Officers’ Certificate delivered to the Trustee or (b) the Board
of Directors of the General Partner if the value is $20.0 million or more, as
evidenced by a resolution of such Board of Directors of the General Partner; and

(iii) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Company or such Restricted Subsidiary is
in the form of cash or Cash Equivalents. For purposes of this clause (iii), each
of the following shall be deemed to be cash:

(A) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes or any Guarantee) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Company or
such Restricted Subsidiary from further liability; and

 

-39-



--------------------------------------------------------------------------------

(B) any securities, notes or other Obligations received by the Company or any
such Restricted Subsidiary from such transferee that are within 180 days after
the Asset Sale converted by such Issuer or such Restricted Subsidiary into cash
(to the extent of the cash received in that conversion).

(b) Within 360 days after the receipt of any Net Proceeds from an Asset Sale (or
within 90 days after such 360-day period in the event the Company enters into a
binding commitment with respect to such application), the Company or a
Restricted Subsidiary may apply such Net Proceeds at its option:

(i) to repay secured Indebtedness of the Company and/or its Restricted
Subsidiaries and/or to satisfy all mandatory repayment obligations under the
Credit Facilities arising by reason of such Asset Sale;

(ii) to make a capital expenditure in a Permitted Business;

(iii) to acquire other tangible assets that are used or useful in a Permitted
Business; or

(iv) to acquire all or substantially all of the assets of a Person engaged in a
Permitted Business or Equity Interests of a Person engaged in a Permitted
Business so long as such Person or the Person to which such assets are
transferred is a Restricted Subsidiary.

Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture.

(c) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 4.07(b) above will constitute “Excess Proceeds”. When the
aggregate amount of Excess Proceeds exceeds $25.0 million, the Issuers will make
an Asset Sale Offer to all Holders of Notes and, at the option of the Issuers,
all holders of other Indebtedness that is pari passu with the Notes to purchase
the maximum principal amount of Notes and such other pari passu Indebtedness
that may be purchased out of the Excess Proceeds; provided that Notes tendered
shall be given priority over any such other Indebtedness unless such other
Indebtedness contains containing provisions similar to those set forth in this
Indenture with respect to offers to purchase or redeem with the proceeds of
sales of assets in which case the Notes and such other Indebtedness will be
purchased on a pro rata basis. The offer price in any Asset Sale Offer will be
equal to 100% of principal amount plus accrued and unpaid interest (including
any Additional Interest in the case of the Notes), if any, to the Purchase Date,
subject to the rights of any Holder in whose name a Note is registered on a
record date occurring prior to the Purchase Date to receive interest on an
Interest Payment Date that is on or prior to the Purchase Date, and will be
payable in cash. If any Excess Proceeds remain after consummation of an Asset
Sale Offer, the Company may use such Excess Proceeds for any purpose not
otherwise prohibited by this Indenture, including, without limitation, the
repurchase or redemption of Indebtedness of the Issuers or any Subsidiary
Guarantor that is subordinated to the Notes or, in the case of any Subsidiary
Guarantor, the Guarantee of such Subsidiary Guarantor. If the aggregate
principal amount of Notes tendered into such Asset Sale Offer exceeds the amount
of Excess Proceeds allocated for repurchases of Notes pursuant to the Asset Sale
Offer for Notes, the Trustee shall select the Notes to be purchased on a pro
rata basis among Holders of Notes. Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds shall be reset at zero.

(d) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with Section 3.09 or
this Section 4.07, the Company shall comply with the applicable securities laws
and regulations and shall not be deemed to have breached its obligations under
Section 3.09 or this Section 4.07 by virtue of such conflict.

Section 4.08. Restricted Payments.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or of any of its Restricted Subsidiaries Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company’s or of any of
its Restricted Subsidiaries Equity Interests in their capacity as such (other
than distributions or dividends payable in Equity Interests of the Company
(other than Disqualified Equity) and other than distributions or dividends
payable to the Company or a Restricted Subsidiary).

 

-40-



--------------------------------------------------------------------------------

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving an
Issuer) any Equity Interests of the Company or of any of its Restricted
Subsidiaries or the General Partner or any other equity holder of the Issuer
(other than any such Equity Interests owned by the Company or any of its
Restricted Subsidiaries);

(iii) make any principal payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Obligation or
Guarantor Subordinated Obligation, except a scheduled payment of principal at
the Stated Maturity thereof; or

(iv) make any Investment other than a Permitted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment, no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof and either:

(A) if the Fixed Charge Coverage Ratio for the Company’s four most recent fiscal
quarters for which internal financial statements are available is equal to or
greater than 1.75 to 1.0, such Restricted Payment, together with the aggregate
amount of all other Restricted Payments made by the Company and its Restricted
Subsidiaries during the quarter in which such Restricted Payment is made, is
less than the sum, without duplication, of

(i) Available Cash from Operating Surplus as of the end of the immediately
preceding quarter for which internal financial statements are available at the
time of such Restricted Payment, plus

(ii) the aggregate net cash proceeds of any (x) substantially concurrent capital
contribution to the Company from any Person (other than to a Restricted
Subsidiary of the Company) made after the Issue Date or (y) substantially
concurrent issuance and sale (other than to a Restricted Subsidiary of the
Company) made after the Issue Date of Equity Interests (other than Disqualified
Equity) of the Company or from the issuance or sale (other than to a Restricted
Subsidiary of the Company) made after the Issue Date of convertible or
exchangeable Disqualified Equity or convertible or exchangeable debt securities
of the Company that have been converted into or exchanged for such Equity
Interests (other than Disqualified Equity), plus

(iii) to the extent that any Restricted Investment that was made after the Issue
Date is sold for cash or Cash Equivalents or otherwise liquidated or repaid for
cash or Cash Equivalents, the lesser of the refund of capital or similar payment
made in cash or Cash Equivalents with respect to such Restricted Investment
(less the cost of such disposition, if any) and the initial amount of such
Restricted Investment (other than to a Restricted Subsidiary of the Company),
plus

(iv) the net reduction in Restricted Investments resulting from dividends,
repayments of loans or advances, or other transfers of assets in each case to
the Company or any of its Restricted Subsidiaries from any Person (including,
without limitation, Unrestricted Subsidiaries) or from redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries, to the extent such amounts
have not been included in Available Cash from Operating Surplus for any period
commencing on or after the Issue Date (items (ii), (iii) and (iv) of this clause
(A) being referred to as “Incremental Funds”), minus

 

-41-



--------------------------------------------------------------------------------

(v) the aggregate amount of Incremental Funds previously expended pursuant to
this clause (A) or clause (B) below or to make a Permitted Business Investment;
or

(B) if the Fixed Charge Coverage Ratio for the Company’s four most recent fiscal
quarters for which internal financial statements are available is less than 1.75
to 1.0, such Restricted Payment (it being understood that the only Restricted
Payments permitted to be made pursuant to this clause (B) are distributions on
common units of the Company, plus the related distribution on the general
partner interest), together with the aggregate amount of all other Restricted
Payments made by the Company and its Restricted Subsidiaries during the quarter
in which such Restricted Payment is made, is less than the sum, without
duplication, of:

(i) $120.0 million less the aggregate amount of all Restricted Payments made by
the Company and its Restricted Subsidiaries pursuant to this clause (B)(i)
during the period beginning on the Issue Date and ending on the last day of the
fiscal quarter of the Company immediately preceding the date of such Restricted
Payment, plus

(ii) Incremental Funds to the extent not previously expended pursuant to this
clause (B) or clause (A) above.

For purposes of clauses (A) and (B) above, the term “substantially concurrent”
means that either (x) the offering was consummated within 120 days of the date
of determination or (y) the offering was consummated within 24 months of the
date of determination and the proceeds therefrom were used for the purposes
expressly stated in the documents related thereto and may be traced to such use
by segregating, separating or otherwise specifically identifying the movement of
such proceeds.

(b) So long as no Default has occurred and is continuing or would be caused
thereby (except with respect to clause (i) below under which the payment of a
distribution or dividend is permitted), the preceding provisions of this
Section 4.08 shall not prohibit:

(i) the payment by the Company or any Subsidiary of any distribution or dividend
or the consummation of any redemption of a Subordinated Obligation pursuant to
an irrevocable notice of redemption within 60 days after the date of declaration
of such dividend or distribution, or the giving of such irrevocable notice of
redemption, if at said date of declaration or the date of such notice of
redemption, as applicable, such payment would have complied with the provisions
of this Indenture;

(ii) the redemption, repurchase, retirement, defeasance or other acquisition of
subordinated Indebtedness of the Company or any Subsidiary Guarantor or of any
Equity Interests of the Company in exchange for, or out of the net cash proceeds
of, a substantially concurrent (a) capital contribution to the Company from any
Person (other than a Restricted Subsidiary of the Company) or (b) sale (other
than to a Restricted Subsidiary of the Company) of Equity Interests (other than
Disqualified Equity) of the Company; provided that the amount of any such net
cash proceeds that are utilized for any such redemption, repurchase, retirement,
defeasance or other acquisition shall be excluded or deducted from the
calculation of Available Cash from Operating Surplus and Incremental Funds and
from clause (A)(ii) above;

(iii) the defeasance, redemption, repurchase or other acquisition of any
Subordinated Obligation or Guarantor Subordinated Obligation with the net cash
proceeds from an incurrence of, or in exchange for, Permitted Refinancing
Indebtedness;

(iv) the payment of any distribution or dividend by a Restricted Subsidiary to
the Company or to the holders of its Equity Interests (other than Disqualified
Equity) on a pro rata basis and Permitted Noark Distributions;

 

-42-



--------------------------------------------------------------------------------

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or of any Restricted Subsidiary of the
Company pursuant to any management equity subscription agreement or equity
option agreement or other employee benefit plan or to satisfy obligations under
any Equity Interests appreciation rights or option plan or similar arrangement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $3.0 million in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $4.0 million in any calendar
year);

(vi) repurchases of Equity Interests deemed to occur upon exercise of stock
options, warrants or other convertible securities if such Equity Interests
represent a portion of the exercise price of such options, warrants or other
convertible securities;

(vii) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible or
exchangeable for Equity Interests that are not derivative securities;

(viii) in connection with an acquisition by the Company or any of its Restricted
Subsidiaries, the return to the Company or any of its Restricted Subsidiaries of
Equity Interests of the Company or its Restricted Subsidiaries constituting a
portion of the purchase consideration in settlement of indemnification claims;
and

(ix) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Obligations pursuant to provisions in the documents governing
such Subordinated Obligations similar to those described under the Sections 4.06
and 4.07; provided that all notes tendered in connection with a Change of
Control Offer or Asset Sale Offer, as applicable, have been repurchased,
redeemed or acquired for value.

In computing the amount of Restricted Payments previously made for purposes of
Section 4.08(a), Restricted Payments made under clauses (i) (but only if the
declaration of such dividend or other distribution has not been counted in a
prior period) and (iv) of this Section 4.08(b) shall be included, and Restricted
Payments made under clauses (ii), (iii), (v), (vi), (vii), (viii) and (ix) of
this Section 4.08(b) shall not be included. The amount of all Restricted
Payments (other than cash) shall be the fair market value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by the Company or such Restricted Subsidiary, as the case may be,
pursuant to the Restricted Payment. The fair market value of any assets or
securities that are required to be valued by this Section 4.08 shall be
determined, in the case of amounts under $20.0 million, by an officer of the
General Partner and, in the case of amounts over $20.0 million, by the Board of
Directors of the General Partner whose Board Resolution with respect thereto
shall be delivered to the Trustee.

Section 4.09. Incurrence of Indebtedness and Issuance of Disqualified Equity.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Equity and will not
permit any of its Restricted Subsidiaries to issue any Disqualified Equity;
provided, that the Company and any Subsidiary Guarantor may incur Indebtedness
(including Acquired Debt), and the Company and any Subsidiary Guarantor may
issue Disqualified Equity, if the Fixed Charge Coverage Ratio for the Company’s
most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Equity is issued would have been
at least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred, or the Disqualified Equity had been issued, as the case may
be, at the beginning of such four-quarter period.

(b) So long as no Default shall have occurred and be continuing or would be
caused thereby, Section 4.09(a) hereof will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Company and any Subsidiary Guarantor of Indebtedness
under Credit Facilities and the guarantees thereof; provided that the aggregate
principal amount of all Indebtedness of the Company and the Restricted
Subsidiaries incurred pursuant to this clause (i) and outstanding under all
Credit Facilities after giving effect to such incurrence does not exceed the
greater of (A) $680.0 million or (B) $320.0 million plus 20% of the Consolidated
Net Tangible Assets of the Company, in each case less the aggregate amount of
all repayments of Indebtedness under any Credit Facility that have been made by
the Company or any of its Restricted Subsidiaries in respect of Asset Sales or
casualty events to the extent such repayments constitute a permanent reduction
of commitments under the terms of such Credit Facility;

 

-43-



--------------------------------------------------------------------------------

(ii) the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness (other than under the Credit Agreement);

(iii) the incurrence by the Company and the Subsidiary Guarantors of
Indebtedness represented by the Notes issued and sold in the Offering and the
related Guarantees and any Exchange Notes and the related Guarantees issued
pursuant to the Registration Rights Agreement;

(iv) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Company or such
Restricted Subsidiary, in an aggregate principal amount including all Permitted
Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this clause (iv) not to exceed the greater of
(a) $40.0 million at any time outstanding of (b) 2.5% of Consolidate Net
Tangible Assets of the Company;

(v) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge, Indebtedness that
was permitted by this Indenture to be incurred under Section 4.09(a) or clause
(ii) or (iii) of this Section 4.09(b) or this clause (v);

(vi) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, that:

(A) if the Company is the obligor on such Indebtedness and a Subsidiary
Guarantor is not the obligee, such Indebtedness must be expressly subordinated
to the prior payment in full in cash of all Obligations with respect to the
Notes, or if a Subsidiary Guarantor is the obligor on such Indebtedness and
neither the Company nor another Subsidiary Guarantor is the obligee, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of all Obligations with respect to the Guarantee of such Subsidiary Guarantor;
and

(B)(i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary thereof and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary thereof, shall be deemed, in each case, to constitute an incurrence
of such Indebtedness by the Company or such Restricted Subsidiary, as the case
may be, that was not permitted by this clause (vi);

(vii) the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations that are incurred for the purpose of fixing or hedging (but
not for speculative purposes) (A) foreign currency exchange rate risks of the
Company or any Restricted Subsidiary, (B) interest rate risks with respect to
any floating rate Indebtedness of the Company or any Restricted Subsidiary that
is permitted by the terms of this Indenture to be outstanding or (C) commodities
pricing risks of the Company or any Restricted Subsidiary in respect of
Hydrocarbons used, produced, processed or sold by the Company or any of its
Restricted Subsidiaries;

 

-44-



--------------------------------------------------------------------------------

(viii) the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of the Company or any of its Restricted Subsidiaries that was
permitted to be incurred by another provision of this Section 4.09; provided,
that in the event such Indebtedness that is being guaranteed is a Subordinated
Obligation or a Guarantor Subordinated Obligation, then the guarantee shall be
subordinated in right of payment to the Notes or the Guarantee, as the case may
be;

(ix) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self-insurance obligations, reclamation, statutory
obligations, banks’ acceptances and bid, performance, surety and appeal bonds or
other similar obligations incurred in the ordinary course of business, including
guarantees and obligations respecting standby letters of credit supporting such
obligations, to the extent not drawn (in each case other than an obligation for
money borrowed);

(x) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness or the issuance of Disqualified Equity in an aggregate
principal amount at any time outstanding not to exceed the greater of (a) $60.0
million at any time outstanding or (b) 3.0% of Consolidated Net Tangible Assets
of the Company;

(xi) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds;

(xii) the incurrence of Indebtedness arising from agreements with the Company or
any Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn outs, or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or a
Subsidiary in accordance with the terms of the Indenture, other than guarantees
of Indebtedness incurred or assumed by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition; and

(xiii) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness arising out of advances on trade receivables, factoring
of receivables, customer prepayments and similar transactions in the ordinary
course of business and consistent with past practice

(c) For purposes of determining compliance with this Section 4.09, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in paragraphs (b)(i) through (b)(xiii)
above, or is entitled to be incurred pursuant to Section 4.09(a), the Company
shall be permitted to classify (or later reclassify in whole or in part) such
item of Indebtedness in any manner that complies with this Section 4.09. An item
of Indebtedness may be divided and classified in one or more of the types of
Permitted Indebtedness. Any Indebtedness under Credit Facilities on the Issue
Date shall be considered incurred under Section 4.09(a).

(d) The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Equity in the form of additional shares of the same class of Disqualified Equity
shall not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Equity for purposes of this Section 4.09; provided, in each such
case, that the amount thereof is included in Fixed Charges of the Company as
accrued.

Section 4.10. Liens.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or suffer to exist any Lien of
any kind securing Indebtedness upon any asset now owned or hereafter acquired,
except Permitted Liens, without making effective provision whereby all
Obligations due under the Notes and this Indenture or any Guarantee, as
applicable, will be secured by a Lien equally and ratably with (or prior to in
the case of Liens with respect to Subordinated Obligations or Guarantor
Subordinated Obligations, as the case may be) any and all Obligations thereby
secured for so long as any such Obligations shall be so secured.

 

-45-



--------------------------------------------------------------------------------

Section 4.11. Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to the
Company or any of the Company’s Restricted Subsidiaries, or pay any indebtedness
or other obligations owed to the Company or any of the other Restricted
Subsidiaries (provided that the priority that any series of preferred stock of a
Restricted Subsidiary has in receiving dividends or liquidating distributions
before dividends or liquidating distributions are paid in respect of common
stock of such Restricted Subsidiary shall not constitute a restriction on the
ability to make dividends or distributions on Equity Interests for purposes of
this covenant);

(ii) make loans or advances to or make other investments in the Company or any
of the other Restricted Subsidiaries; or

(iii) transfer any of its properties or assets to the Company or any of the
other Restricted Subsidiaries.

(b) The restrictions contained in Section 4.11(a) shall not apply to
encumbrances or restrictions existing under or by reason of:

(i) agreements as in effect on the Issue Date (including the Credit Agreement)
and any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of any such agreements;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are no more restrictive,
taken as a whole, with respect to such distribution, dividend and other payment
restrictions and loan or investment restrictions than those contained in such
agreement, as in effect on the Issue Date;

(ii) this Indenture, the Notes and the Guarantees;

(iii) applicable law, rule, regulation, order, licenses, permits or similar
governmental, judicial or regulatory restriction;

(iv) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the property or
assets of any Person, other than such Person, or the property or assets of such
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;

(v) customary non-assignment provisions in Hydrocarbon purchase and sale or
exchange agreements or similar operational agreements or in licenses and leases
entered into in the ordinary course of business and consistent with past
practices;

(vi) Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case for property acquired in the ordinary course of
business that impose restrictions on that property of the nature described in
clause (iii) of Section 4.11(a);

(vii) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions by that Restricted Subsidiary pending its sale or
other disposition, provided that such sale or

 

-46-



--------------------------------------------------------------------------------

disposition is consummated, or such restrictions are canceled or terminated or
lapse, by the later of (a) 90 days following the execution of such agreement and
(b) the date on which any required regulatory approval in respect of such sale
has been obtained;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(ix) Liens securing Indebtedness otherwise permitted to be incurred pursuant to
the provisions of Section 4.10 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;

(x) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business that solely affect the assets or property that is the subject of such
agreements and provided that in the case of joint venture agreements such
provisions solely affect assets or property of the joint venture;

(xi) any agreement or instrument relating to any property or assets acquired
after the Issue Date, so long as such encumbrance or restriction relates only to
the property or assets so acquired and is not and was not created in
anticipation of such acquisitions;

(xii) restrictions on cash or other deposits or net worth imposed by customers
or lessor under contracts or leases entered into in the ordinary course of
business; and

(xiii) Hedging Obligations incurred from time to time.

Section 4.12. Transactions With Affiliates.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate (each, an “Affiliate Transaction”), unless:

(i) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person or, if in the good faith judgment of the
independent members of the Board of Directors of the General Partner no
comparable transaction with an unrelated Person would be available, such
independent directors determine in good faith that such Affiliate Transaction is
fair to the Company from a financial point of view; and

(ii) the Company delivers to the Trustee:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $15.0 million but
less than or equal to $30.0 million, an Officers’ Certificate certifying that
such Affiliate Transaction complies with this Section 4.12 and that such
Affiliate Transaction has been approved by a majority of the disinterested
members of the Board of Directors of the General Partner; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $30.0 million, (i) a
resolution of the Board of Directors of the General Partner set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 4.12 and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors of the General
Partner and (ii) an opinion as to the fairness to the Company of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing recognized as an expert in
rendering fairness opinions on transactions such as those proposed.

 

-47-



--------------------------------------------------------------------------------

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of Section 4.11(a):

(i) any employment, equity option or equity appreciation agreement or plan
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business;

(ii) transactions between or among the Company and/or its Restricted
Subsidiaries;

(iii) Restricted Payments that are permitted by Section 4.08 and Permitted
Investments;

(iv) transactions effected in accordance with the terms of agreements described
in the Offering Memorandum under the caption “Certain Relationships and Related
Transactions” as such agreements are in effect on the Issue Date, and any
amendment or replacement of any of such agreements so long as such amendment or
replacement agreement is no less advantageous to the Company in any material
respect than the agreement so amended or replaced;

(v) customary compensation, indemnification and other benefits made available to
officers, directors or employees of the Company or a Restricted Subsidiary,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance;

(vi) gathering, transportation, marketing, hedging, production handling,
operating, construction, terminalling, storage, lease, platform use, or other
operational contracts, entered into in the ordinary course of business on terms
substantially similar to those contained in similar contracts entered into by
the Company or any Restricted Subsidiary with third parties, or if neither the
Company nor any Restricted Subsidiary has entered into a similar contract with a
third party, on terms that are no less favorable than those available from third
parties on an arm’s-length basis, as determined by the Board of Directors of the
General Partner;

(vii) the issuance or sale for cash of Equity Interests (other than Disqualified
Equity);

(viii) any transaction in which the Company or any of its Restricted
Subsidiaries, as the case may be, delivers to the Trustee opinion from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Company or such Restricted Subsidiary from
a financial point of view or that such transaction meets the requirements of
clause (i) of the Section 4.12(a);

(ix) guarantees of performance by the Company and its Restricted Subsidiaries of
the Company’s Unrestricted Subsidiaries in the ordinary course of business,
except for guarantees of Indebtedness in respect of borrowed money;

(x) if such Affiliate Transaction is with a Person in its capacity as a holder
of Indebtedness or Equity Interests of the Company or any Restricted Subsidiary
where such Person is treated no more favorably than the holders of Indebtedness
or Equity Interests of the Company or any Restricted Subsidiary who are
unaffiliated with the Company and its Restricted Subsidiaries;

(xi) transactions effected pursuant to agreements in effect on the Issue Date
and any amendment, modification or replacement of any such agreement (so long as
such amendment or replacement is not in the good faith determination of the
Board of Directors of the General Partner materially more disadvantageous to the
Holders of Notes, taken as a whole than the original agreement as in effect on
the Issue Date); and

 

-48-



--------------------------------------------------------------------------------

(xii) transactions between the Company and any Person, a director of which is
also a director of the Company; provided that such director abstains from voting
as a director of the Company on any matter involving such other Person.

Section 4.13. Additional Subsidiary Guarantees.

If, after the Issue Date, any Restricted Subsidiary that is not already a
Subsidiary Guarantor (including any newly-created or acquired Restricted
Subsidiary) guarantees any other Indebtedness of either of the Issuers or any
Indebtedness of the Operating Company or any other Subsidiary, or if the
Operating Company or any other Subsidiary, if not then a Subsidiary Guarantor,
guarantees any other Indebtedness of either of the Issuers or any other
Subsidiary or incurs any Indebtedness under any Credit Facility, then, in each
such case, such Subsidiary must become a Subsidiary Guarantor by executing a
supplemental indenture substantially in the form of Annex A hereto and
delivering an Opinion of Counsel to the Trustee pursuant to Section 7.02(b)
within 30 days of the date on which it became a Restricted Subsidiary or such
other guarantee was executed or such Indebtedness incurred, as applicable.
Notwithstanding the preceding, (i) any Guarantee of a Restricted Subsidiary that
was incurred pursuant to this Section 4.13 shall provide by its terms that it
shall be automatically and unconditionally released upon the release or
discharge of the guarantee which resulted in the creation of such Restricted
Subsidiary’s Guarantee, except a discharge or release by, or as a result of
payment under, such guarantee and except if, at such time, such Restricted
Subsidiary is then a guarantor under any other Indebtedness of the Issuers or
another Subsidiary and (ii) any Guarantee of a Restricted Subsidiary shall be
automatically released if such Restricted Subsidiary is designated an
Unrestricted Subsidiary in accordance with the Indenture.

Section 4.14. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of the General Partner may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default or Event of Default. If a Restricted Subsidiary is designated as an
Unrestricted Subsidiary, all outstanding Investments owned by the Company and
its Restricted Subsidiaries in the Subsidiary so designated will be deemed to be
an Investment made as of the time of such designation and will reduce the amount
available for Restricted Payments under Section 4.08(a), or represent Permitted
Investments as applicable. All such outstanding Investments will be valued at
their fair market value at the time of such designation. That designation will
only be permitted if such Restricted Payments or Permitted Investments would be
permitted under this Indenture at that time and such Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. All Subsidiaries
of an Unrestricted Subsidiary shall also be Unrestricted Subsidiaries. Upon the
designation of a Restricted Subsidiary that is a Subsidiary Guarantor as an
Unrestricted Subsidiary, the Guarantee of such entity shall be automatically
released.

(b) The Board of Directors of the General Partner may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Company of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if (i) such Indebtedness
is permitted under Section 4.09, calculated on a pro forma basis as if such
designation had occurred at the beginning of the four-quarter reference period
and Section 4.10; and (ii) no Default or Event of Default would be in existence
following such designation.

During any period when covenants are suspended pursuant to Section 4.20, the
Issuers will not be permitted to designate or redesignate any of their
Subsidiaries pursuant to this Section 4.14.

Section 4.15. Business Activities.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses.

Finance Co shall not engage in any business or incur any Indebtedness other than
activities in connection with its rights and obligations as an Issuer of the
Notes and any additional Notes issued by the Issuers after the Issue Date
pursuant to Section 2.02.

 

-49-



--------------------------------------------------------------------------------

Section 4.16. Sale and Lease-back Transactions.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and lease-back transaction; provided that the Company or
any Restricted Subsidiary that is a Subsidiary Guarantor may enter into a sale
and lease-back transaction if:

(a) the Company or that Subsidiary Guarantor, as applicable, could have
(i) incurred Indebtedness in an amount equal to the Attributable Debt relating
to such sale and lease-back transaction under Section 4.09(a), and (ii) incurred
a Lien to secure such Indebtedness pursuant to Section 4.10; provided, that
clause (i) of this clause (a) shall be suspended during any period in which the
Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants;

(b) the gross cash proceeds of the sale and lease-back transaction are at least
equal to the fair market value, as determined in good faith by the Board of
Directors of the General Partner, of the property that is the subject of such
sale and lease-back transaction; and

(c) the transfer of assets in the sale and lease-back transaction is permitted
by, and the Company applies the proceeds of such transaction in compliance with,
the provisions set forth under Sections 3.09 and 4.07.

Section 4.17. Payments for Consent.

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration to or for the benefit
of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

Section 4.18. Reports.

(a) Whether or not required by the SEC, so long as any Notes are outstanding,
the Company will file with the SEC (unless the SEC will not accept such a
filing) within the time periods specified in the SEC’s rules and regulations,
unless already publicly available on the SEC’s EDGAR filing system, the Company
(x) will furnish (without exhibits) to the Trustee for delivery to the Holders
of Notes and (y) post on its website or otherwise make available to prospective
purchasers of the Notes:

(i) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Company were
required to file such forms, including a “Management’s discussion and analysis
of financial condition and results of operations” and, with respect to the
annual information only, a report on the annual financial statements by the
Company’s certified independent accountants; and

(ii) all current reports that would be required to be filed with the SEC on Form
8-K if the Company were required to file such reports.

(b) If as of the end of any such quarterly or annual period referred to in
Section 4.18(a), the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the Company shall deliver (promptly after such
SEC filing referred to in Section 4.18(a)) to the Trustee for delivery to the
Holders of the Notes quarterly and annual financial information required by
Section 4.18(a) as revised to include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s discussion and analysis of financial condition and results of
operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

 

-50-



--------------------------------------------------------------------------------

(c) So long as any Notes remain outstanding, the Issuers shall furnish to the
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

Section 4.19. Layering Indebtedness.

The Company will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, incur any Indebtedness that is or purports to be by its terms (or
by the terms of any agreement governing such Indebtedness) subordinated to any
other Indebtedness of the Company or of such Restricted Subsidiary, as the case
may be, unless such Indebtedness is also by its terms (or by the terms of any
agreement governing such Indebtedness) made expressly subordinate to the notes
or the Guarantee of such Restricted Subsidiary, to the same extent and in the
same manner as such Indebtedness is subordinated to such other Indebtedness of
the Company or such Restricted Subsidiary, as the case may be.

For purposes of the foregoing, no Indebtedness will be deemed to be subordinated
in right of payment to any other Indebtedness of the Company or any Restricted
Subsidiary solely by virtue of being unsecured or secured by a junior priority
lien or by virtue of the fact that the holders of such Indebtedness have entered
into intercreditor agreements or other arrangements giving one or more of such
holders priority over the other holders in the collateral held by them.

Section 4.20. Suspension of Covenants.

During any period when the Notes have an Investment Grade Rating from either
Rating Agency and no Default has occurred and is continuing, the Company and its
Restricted Subsidiaries shall not be subject to Sections 3.09, 4.07, 4.08, 4.09,
4.11, 4.12, 4.16(a)(i) and 5.01(a)(iv) (collectively, the “Suspended
Covenants”); provided, however, that the provisions set forth in Sections 4.06,
4.10, 4.13, 4.15, 4.17, 4.18, 4.19 and 4.20 shall not be so suspended; and
provided, further, that if the Company and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
preceding portion of this sentence and, subsequently, a Rating Agency withdraws
its ratings or downgrades the ratings assigned to the Notes below the Investment
Grade Ratings so that the Notes do not have an Investment Grade Rating from
either Rating Agency, or a Default (other than with respect to the Suspended
Covenants) occurs and is continuing, the Company and its Restricted Subsidiaries
shall thereafter again be subject to the Suspended Covenants, subject to the
terms, conditions and obligations set forth in this Indenture (each such date of
reinstatement being the “Reinstatement Date”). Compliance with the Suspended
Covenants with respect to Restricted Payments made after the Reinstatement Date
shall be calculated in accordance with the terms of Section 4.08 as though such
covenants had been in effect during the entire period of time from which the
Notes are issued. However, all Restricted Payments made, Indebtedness incurred
and other actions effected during any period in which covenants are suspended
will not cause a default under this Indenture on any Reinstatement Date. In
addition, during any period when the Suspended Covenants are suspended the
Issuers will not be permitted to designate or redesignate any of their
Subsidiaries pursuant to Section 4.14.

ARTICLE 5

SUCCESSORS

Section 5.01. Merger, Consolidation, or Sale of Assets.

(a) Neither of the Issuers may, directly or indirectly: (x) consolidate or merge
with or into another Person (whether or not such Issuer is the survivor); or
(y) sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:

(i) either: (A) such Issuer is the surviving entity of such transaction; or
(B) the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or to which such sale, assignment, transfer, lease, conveyance
or other disposition shall have been made is an entity organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, provided that Finance Co may not consolidate or merge with or into any
entity other than a corporation satisfying such requirement;

 

-51-



--------------------------------------------------------------------------------

(ii) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or the Person to which such sale, assignment, transfer,
lease, conveyance or other disposition shall have been made expressly assumes
all the obligations of such Issuer under the Notes, this Indenture and the
Registration Rights Agreement pursuant to agreements reasonably satisfactory to
the Trustee;

(iii) immediately after such transaction no Default or Event of Default exists;

(iv) in the case of a transaction involving the Company and not Finance Co, the
Company or the Person formed by or surviving any such consolidation or merger
(if other than the Company) shall, on the date of such transaction after giving
pro forma effect thereto and any related financing transactions as if the same
had occurred at the beginning of the applicable four-quarter period, be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 4.09(a); provided, that
this clause (iv) shall be suspended during any period in which the Issuers and
their Restricted Subsidiaries are not subject to the Suspended Covenants; and

(v) such Issuer has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or disposition
and, if a supplemental indenture is required, such supplemental indenture comply
with this Indenture and all conditions precedent therein relating to such
transaction have been satisfied.

(b) Notwithstanding Section 5.01(a), the Company is permitted to reorganize as
any other form of entity in accordance with the procedures established in this
Indenture; provided that:

(i) the reorganization involves the conversion (by merger, sale, contribution or
exchange of assets or otherwise) of the Company into a form of entity other than
a limited partnership formed under Delaware law;

(ii) the entity so formed by or resulting from such reorganization is an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia;

(iii) the entity so formed by or resulting from such reorganization assumes all
of the obligations of the Company under the Notes and this Indenture pursuant to
agreements reasonably satisfactory to the Trustee;

(iv) immediately after such reorganization no Default or Event of Default
exists; and

(v) such reorganization is not adverse to the Holders of the Notes (for purposes
of this clause (v) it is stipulated that such reorganization shall not be
considered adverse to the Holders of the Notes solely because the successor or
survivor of such reorganization (A) is subject to federal or state income
taxation as an entity or (B) is considered to be an “includible corporation” of
an affiliated group of corporations within the meaning of Section 1504(b)(i) of
the Code or any similar state or local law).

(c) No Subsidiary Guarantor may consolidate with or merge with or into (whether
or not such Subsidiary Guarantor is the surviving Person) another Person, except
the Company or another Subsidiary Guarantor, unless: (i) immediately after
giving effect to such transaction, no Default or Event of Default exists, and
(ii) the Person formed by or surviving any such consolidation or merger assumes
all the obligations of such Subsidiary Guarantor pursuant to a supplemental
indenture substantially in the form of Annex A hereto, except that no such
assumption or supplemental indenture shall be required in those circumstances
described in clauses (i) and (ii) of Section 10.05 hereof. In case of any such
consolidation or merger and upon the assumption by the successor Person by
supplemental indenture, executed and delivered to the Trustee substantially in
the form of Annex A hereto, of the Guarantees contained herein and the due and
punctual performance of all of the covenants of this Indenture to be performed
by the Subsidiary Guarantor, such successor shall succeed to and be substituted
for the Subsidiary Guarantor with the same effect as if it had been named herein
as a Subsidiary Guarantor. Such successor thereupon may cause to be signed any
or all of the notations of the Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Issuers
and delivered to the Trustee. All the Guarantees so issued

 

-52-



--------------------------------------------------------------------------------

shall in all respects have the same legal rank and benefit under this Indenture
as the Guarantees theretofore and thereafter issued in accordance with the terms
of this Indenture as though all of such Guarantees had been issued at the date
of the execution hereof.

(d) Notwithstanding anything in this Section 5.01 to the contrary, in the event
the Company becomes a corporation or the Company or the Person formed by or
surviving any consolidation or merger (permitted in accordance with the terms of
the Indenture) is a corporation, Finance Co. may be dissolved in accordance with
the Indenture and may cease to be an Issuer.

Section 5.02. Successor Entity Substituted.

(a) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of an Issuer in accordance with Section 5.01 hereof, the surviving entity
formed by such consolidation or into or with which such Issuer is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Indenture referring to the “Company”
or “Finance Co,” as the case may be, shall refer instead to the surviving entity
and not to the Company or Finance Co, as the case may be), and may exercise
every right and power of the Company or Finance Co, as the case may be, under
this Indenture with the same effect as if such successor Person had been named
as an Issuer herein; and thereafter, if an Issuer is dissolved following a
disposition of all or substantially all of its properties or assets in
accordance with this Indenture, it shall be discharged and released from all
obligations and covenants under this Indenture and the Notes; provided, however,
that the predecessor shall not be relieved from the obligation to pay the
principal of and interest on the Notes in the case of a lease of all or
substantially all of its properties or assets.

(b) If the surviving entity shall have succeeded to and been substituted for an
Issuer, such surviving entity may cause to be signed, and may issue either in
its own name or in the name of the applicable Issuer prior to such succession
any or all of the Notes issuable hereunder which theretofore shall not have been
signed by such Issuer and delivered to the Trustee; and, upon the order of such
surviving entity, instead of such Issuer, and subject to all the terms,
conditions and limitations in this Indenture prescribed, the Trustee shall
authenticate and shall deliver any Notes which previously shall have been signed
and delivered by the Officers of such Issuer to the Trustee for authentication,
and any Notes which such surviving entity thereafter shall cause to be signed
and delivered to the Trustee for that purpose (in each instance with notations
of Guarantees thereon by the Subsidiary Guarantors). All of the Notes so issued
and so endorsed shall in all respects have the same legal rank and benefit under
this Indenture as the Notes theretofore or thereafter issued and endorsed in
accordance with the terms of this Indenture and the Guarantees as though all
such Notes had been issued and endorsed at the date of the execution hereof.

(c) In case of any such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, such changes in phraseology and form
(but not in substance) may be made in the Notes thereafter to be issued or the
Guarantees to be endorsed thereon as may be appropriate.

(d) For all purposes of this Indenture and the Notes, Subsidiaries of any
surviving entity (other than an Issuer) will, upon such transaction or series of
transactions, become Restricted Subsidiaries or Unrestricted Subsidiaries as
provided pursuant to this Indenture and all Indebtedness, and all Liens on
property or assets, of such surviving entity and its Restricted Subsidiaries
immediately prior to such transaction or series of transactions shall be deemed
to have been incurred upon such transaction or series of transactions.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

Each of the following is an “Event of Default”:

(a) default for 30 days in the payment when due of interest on, including
Additional Interest with respect to, the Notes;

 

-53-



--------------------------------------------------------------------------------

(b) default in payment when due of the principal of or premium, if any, on the
Notes;

(c) failure by the Company to comply (for 30 days in the case of a failure to
comply that is capable of cure) with the provisions described under
Section 4.06, 4.07 or 5.01 hereof;

(d) failure by the Company to comply with any of its other agreements in this
Indenture for 60 days after notice to the Issuers by the Trustee or to the
Issuers and Trustee by Holders of at least 25% in aggregate principal amount of
the Notes then outstanding;

(e) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by either Issuer or any of the Restricted Subsidiaries of the Company
(or the payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), whether such Indebtedness or guarantee now exists or is created
after the Issue Date, if that default:

(i) is caused by a failure to pay principal of or premium, if any, or interest
on such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”), or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$40.0 million or more;

(f) failure by an Issuer or any Restricted Subsidiary of the Company to pay
final judgments aggregating in excess of $40.0 million, which judgments are not
paid, discharged or stayed for a period of 60 days;

(g) except as permitted by this Indenture, any Guarantee shall be held in any
judicial proceeding to be unenforceable or invalid or shall cease for any reason
to be in full force and effect or any Subsidiary Guarantor, or any Person acting
on behalf of any Subsidiary Guarantor, shall deny or disaffirm its obligations
under its Guarantee;

(h) either Issuer, the General Partner or any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken as a whole, would constitute a Significant
Subsidiary, pursuant to or within the meaning of Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) generally is not paying its debts as they become due; and

(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against an Issuer or any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken as a whole, would constitute a Significant Subsidiary in an
involuntary case;

 

-54-



--------------------------------------------------------------------------------

(ii) appoints a custodian of an Issuer or any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken as a whole, would constitute a Significant Subsidiary
or for all or substantially all of the property of an Issuer or any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken as a whole, would constitute
a Significant Subsidiary; or

(iii) orders the liquidation of an Issuer or any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken as a whole, would constitute a Significant
Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

Section 6.02. Acceleration.

If any Event of Default (other than an Event of Default specified in clauses
(h) or (i) of Section 6.01 hereof) occurs and is continuing, the Trustee may,
and upon written request of the Holders of at least 25% in aggregate principal
amount of the then outstanding Notes shall declare all the Notes to be due and
payable immediately. Upon any such declaration, the Notes shall become due and
payable immediately. Notwithstanding the foregoing, if an Event of Default
specified in clauses (h) or (i) of Section 6.01 hereof occurs with respect to an
Issuer, all outstanding Notes shall be due and payable immediately without
further action or notice. The Holders of a majority in aggregate principal
amount of the then outstanding Notes by written notice to the Trustee may on
behalf of the Holders of all of the Notes rescind an acceleration and its
consequences if the rescission would not conflict with any judgment or decree
and if all existing Events of Default (except nonpayment of principal, interest
or premium that has become due solely because of the acceleration) have been
cured or waived.

Section 6.03. Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest (including Additional Interest, if any) on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04. Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium and/or interest (including Additional Interest, if any)
on, the Notes (including in connection with an offer to purchase) (provided,
however, that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration).
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.

 

-55-



--------------------------------------------------------------------------------

Section 6.05. Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines may be
unduly prejudicial to the rights of other Holders of Notes or that may involve
the Trustee in personal liability.

Section 6.06. Limitation on Suits.

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:

(a) the Holder of a Note gives to the Trustee written notice of a continuing
Event of Default;

(b) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;

(c) such Holder of a Note or Holders of Notes offer and, if requested, provide
to the Trustee indemnity or security satisfactory to the Trustee against any
loss, liability or expense;

(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and

(e) during such 60-day period the Holders of a majority in principal amount of
the then outstanding Notes do not give the Trustee a direction inconsistent with
the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07. Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium and interest (including
Additional Interest, if any) on the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.

Section 6.08. Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover a judgment in its own name and
as trustee of an express trust against the Issuers for the whole amount of
principal of, premium and interest (including Additional Interest, if any)
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest (including Additional Interest, if any) and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

Section 6.09. Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to an Issuer
or any of the Subsidiary Guarantors (or any other obligor upon the Notes), its
creditors or its property and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent

 

-56-



--------------------------------------------------------------------------------

to the making of such payments directly to the Holders, to pay to the Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel, and any other amounts due the Trustee under Section 7.07
hereof out of the estate in any such proceeding, shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that
the Holders may be entitled to receive in such proceeding whether in liquidation
or under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

Section 6.10. Priorities.

If the Trustee collects any money pursuant to this Article, it shall pay out the
money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and interest (including Additional Interest, if any),
ratably, without preference or priority of any kind, according to the amounts
due and payable on the Notes for principal, premium and interest (including
Additional Interest, if any), respectively; and

Third: to the Issuers or the Subsidiary Guarantors or to such other party as a
court of competent jurisdiction shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses against any party litigant in the suit, having due regard to the merits
and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

-57-



--------------------------------------------------------------------------------

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they conform to the requirements of this
Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to any provision of this Indenture relating to the time, method and
place of conducting any proceeding or remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee under this Indenture.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability. The Trustee shall be
under no obligation to exercise any of its rights and powers under this
Indenture at the request of any Holders, unless such Holder shall have offered
and, if requested, provide to the Trustee security or indemnity satisfactory to
it against any claim, loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company or Finance Co. Money
held in trust by the Trustee need not be segregated from other funds except to
the extent required by law.

Section 7.02. Rights of Trustee.

(a) Subject to the provisions of Section 7.01(a) hereof, the Trustee may
conclusively rely upon any document believed by it to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in the document, but may accept the same as conclusive
evidence of the truth and accuracy of such statement or the correctness of such
opinion.

(b) Before the Trustee acts or refrains from acting in the administration of
this Indenture, it may require an Officers’ Certificate or an Opinion of Counsel
or both. The Trustee shall not be liable for any action it takes or omits to
take in good faith in reliance on such Officers’ Certificate or Opinion of
Counsel. The Trustee may consult with counsel of its selection and the advice of
such counsel or any Opinion of Counsel shall be full and complete authorization
and protection from liability in respect of any action taken, suffered or
omitted by it hereunder in good faith and in reliance thereon.

(c) The Trustee may execute any of its trusts or powers or perform any duties
under this Indenture either directly by or through agents or attorneys, and may
in all cases pay, subject to reimbursement as provided herein, such reasonable
compensation as it deems proper to all such agents and attorneys employed or
retained by it, and the Trustee shall not be responsible for any misconduct or
negligence of any agent or attorney appointed with due care.

 

-58-



--------------------------------------------------------------------------------

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from an Issuer or any Subsidiary Guarantor shall be
sufficient if signed by an Officer of the Company or the General Partner (in the
case of the Company), by an Officer of the General Partner (in the case of the
General Partner) or by an Officer of Finance Co or any Subsidiary Guarantor (in
the case of Finance Co or such Subsidiary Guarantor).

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have offered and, if requested, provide to the
Trustee reasonable security or indemnity against the claims, costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.

(g) The Trustee is not required to make any inquiry or investigation into facts
or matters stated in any document but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit and, if the Trustee determines to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuers.

(h) The Trustee is not required to take notice or shall not be deemed to have
notice of any Default or Event of Default hereunder except Defaults or Events of
Default under Sections 6.01(a) and 6.01(b) hereof, unless a Responsible Officer
of the Trustee has actual knowledge thereof or has received notice in writing of
such Default or Event of Default from the Issuers or the Holders of at least 25%
in aggregate principal amount of the Notes then outstanding, and in the absence
of any such notice, the Trustee may conclusively assume that no such Default or
Event of Default exists.

(i) The Trustee is not required to give any bond or surety with respect to the
performance of its duties or the exercise of its powers under this Indenture.

(j) Under no circumstances shall the Trustee be liable in its individual
capacity for the obligations evidenced by the Notes.

(k) In the event the Trustee receives inconsistent or conflicting requests and
indemnity from two or more groups of Holders of Notes, each representing less
than the aggregate principal amount of Notes outstanding required to take any
action hereunder, the Trustee, in its sole discretion may determine what action,
if any, shall be taken.

(l) The Trustee’s immunities and protections from liability and its right to
indemnification in connection with the performance of its duties under this
Indenture shall extend to the Trustee’s officers, directors, agents, attorneys
and employees. Such immunities and protections and right to indemnification,
together with the Trustee’s right to compensation, shall survive the Trustee’s
resignation of removal, the discharge of this Indenture and final payments of
the Notes.

(m) The permissive right of the Trustee to take actions permitted by this
Indenture shall not be construed as an obligation or duty to do so.

(n) Except for information provided by the Trustee concerning the Trustee, the
Trustee shall have no responsibility for any information in any offering
memorandum, disclosure material or prospectus distributed with respect to the
Notes.

(o) The Trustee shall not be liable for any action taken or omitted by it in
good faith at the direction of the Holders of not less than a majority in
aggregate principal amount of the Notes then outstanding as to the time, method,
and place of conducting any proceedings for any remedy available to the Trustee
or the exercising of any power conferred by this Indenture.

 

-59-



--------------------------------------------------------------------------------

(p) Subject to Section 7.01(d), whether or not therein expressly so provided,
every provision of this Indenture relating to the conduct of, or affecting the
liability of, or affording protection to the Trustee shall be subject to the
provisions of this Section 7.02.

(q) Any action taken, or omitted to be taken, by the Trustee in good faith,
pursuant to this Indenture upon the request or authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the Holder of any Note shall be conclusive and binding upon all
future Holders of that Note and upon securities executed and delivered in
exchange therefore or in place thereof.

Section 7.03. Individual Rights of Trustee.

The Trustee in its commercial banking or any other capacity may become the owner
or pledgee of Notes and may otherwise deal with the Issuers, any Subsidiary
Guarantors or any Affiliate of the Company with the same rights it would have if
it were not Trustee. Any Affiliate of the Trustee or Agent may do the same with
like rights and duties. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue (if this Indenture has been qualified under
the TIA) as trustee or resign. The Trustee is also subject to Sections 7.10 and
7.11 hereof.

Section 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Notes or the Guarantees, it shall
not be accountable for the Issuers’ use of the proceeds from the Notes or any
money paid to an Issuer or upon an Issuer’s direction under any provision of
this Indenture, it shall not be responsible for the use or application of any
money received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

Section 7.05. Notice of Defaults.

If a Default or Event of Default known to the Trustee occurs, the Trustee shall
mail to Holders of Notes a notice of the Default or Event of Default within 90
days after it occurs. Except in the case of a Default or Event of Default in
payment of principal of, premium, if any, or interest (including Additional
Interest, if any) on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.

Section 7.06. Reports by Trustee to Holders of the Notes.

Within 60 days after each June 15 beginning with the June 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA Section 313(a) (but if no event described in TIA
Section 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted). The Trustee also shall comply with TIA
Section 313(b)(2). The Trustee shall also transmit by mail all reports as
required by TIA Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA Section 313(d). The Issuers shall
promptly notify the Trustee when the Notes are listed on any stock exchange.

Section 7.07. Compensation and Indemnity.

The Issuers and the Subsidiary Guarantors shall pay to the Trustee from time to
time such compensation as shall be agreed upon in writing between the Issuers
and the Trustee for its acceptance of this Indenture and services

 

-60-



--------------------------------------------------------------------------------

hereunder. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Issuers and the Subsidiary
Guarantors shall reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and expenses incurred or made by it in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.

The Issuers and the Subsidiary Guarantors shall indemnify each of the Trustee or
any successor Trustee against any and all losses, damages, claims, liabilities
or expenses (including reasonable attorneys’ fees and expenses) incurred by it
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against either of the Issuers or any Subsidiary Guarantor (including
this Section 7.07) and defending itself against any claim (whether asserted by
an Issuer, any Subsidiary Guarantor, or any Holder or any other Person) or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent any such loss, liability or expense may
be attributable to its negligence or bad faith. The Trustee shall notify the
Issuers promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Issuers shall not relieve the Issuers and the
Subsidiary Guarantors of their obligations hereunder. The Issuers and the
Subsidiary Guarantors shall defend the claim and the Trustee shall cooperate in
the defense. The Trustee may have separate counsel and the Issuers and the
Subsidiary Guarantors shall pay the reasonable fees and expenses of such
separate counsel; provided that the Issuers and the Subsidiary Guarantors will
not be required to pay such fees and expenses if they assume the Trustee’s
defense with counsel acceptable to and approved by the Trustee (such approval
not to be unreasonably withheld) and there is no conflict of interest between
the Issuers and the Trustee in connection with such defense. The Issuers and the
Subsidiary Guarantors need not pay for any settlement made without their
consent, which consent shall not be unreasonably withheld. Neither the Issuers
nor the Subsidiary Guarantors need reimburse the Trustee for any expense or
indemnity against any liability or loss of the Trustee to the extent such
expense, liability or loss is attributable to the negligence or bad faith of the
Trustee.

The obligations of the Issuers and the Subsidiary Guarantors under this
Section 7.07 shall survive the satisfaction and discharge of this Indenture and
the replacement of the Trustee.

To secure the Issuers’ and the Subsidiary Guarantors’ payment obligations in
this Section, the Trustee shall have a Lien (which it may exercise through right
of set-off) prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal, premium, if any, and
interest (including Additional Interest, if any) on particular Notes. Such Lien
shall survive the satisfaction and discharge of this Indenture. When the Trustee
incurs expenses or renders services after an Event of Default specified in
Section 6.01(h) or (i) hereof occurs, the expenses and the compensation for the
services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

The Trustee shall comply with the provisions of TIA Section 313(b)(2) to the
extent applicable.

Section 7.08. Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section. The Trustee may resign in writing at
any time and be discharged from the trust hereby created by so notifying the
Issuers. The Holders of Notes of a majority in principal amount of the then
outstanding Notes may remove the Trustee by so notifying the Trustee and the
Issuers in writing. The Issuers may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof;

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

 

-61-



--------------------------------------------------------------------------------

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuers.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, any Subsidiary
Guarantor or the Holders of Notes of at least 10% in aggregate principal amount
of the then outstanding Notes may petition any court of competent jurisdiction
for the appointment of a successor Trustee.

If the Trustee, after written request by any Holder of a Note who has been a
Holder of a Note for at least six months, fails to comply with Section 7.10,
such Holder of a Note may petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders of the Notes.
The retiring Trustee shall promptly transfer all property held by it as Trustee
to the successor Trustee, provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers’ and the Subsidiary Guarantors’ obligations under Section 7.07 hereof
shall continue for the benefit of the retiring Trustee.

Section 7.09. Successor Trustee by Merger, Etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee. As
soon as practicable, the successor Trustee shall mail a notice of its succession
to the Issuers and the Holders of the Notes.

Section 7.10. Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trust
powers, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
Section 310(a)(1), (2) and (5). The Trustee is subject to TIA Section 310(b),
provided, however, that there shall be excluded from the operation of TIA
Section 310(b)(l) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Issuers are
outstanding if the requirements of such exclusion set forth in TIA
Section 310(b)(l) are met. For purposes of the preceding sentence, the optional
provision permitted by the second sentence of Section 310(b)(9) of the Trust
Indenture Act shall be applicable.

Section 7.11. Preferential Collection of Claims Against Issuers.

The Trustee is subject to TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 

-62-



--------------------------------------------------------------------------------

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may, at the option of the Board of Directors of the General Partner
(in the case of the Company) or of the Board of Directors of Finance Co (in the
case of Finance Co) evidenced by a resolution set forth in an Officers’
Certificate, at any time, elect to have either Section 8.02 or 8.03 hereof be
applied to all outstanding Notes upon compliance with the conditions set forth
below in this Article 8.

Section 8.02. Legal Defeasance and Discharge.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers and the Subsidiary Guarantors shall, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be deemed
to have been discharged from their respective Obligations and certain other
obligations with respect to all outstanding Notes and Guarantees, as applicable,
on the date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, Legal Defeasance means that the Issuers and the
Subsidiary Guarantors shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.05 hereof and the
other Sections of this Indenture referred to in clauses (a) and (b) of this
sentence below, and to have satisfied all their other obligations under such
Notes and this Indenture (and the Trustee, on demand of and at the expense of
the Issuers, shall execute proper instruments acknowledging the same), except
for the following provisions which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of outstanding Notes to receive
solely from the trust fund described in Section 8.04 hereof, and as more fully
set forth in such Section, payments in respect of the principal of, premium, if
any, and interest (including Additional Interest, if any) on, such Notes when
such payments are due, (b) the Issuers’ obligations with respect to such Notes
under Sections 2.03, 2.04, 2.06, 2.07, 2.10 and 4.02 hereof, (c) the rights,
powers, trusts, duties and immunities of the Trustee hereunder and the Issuers’
and the Subsidiary Guarantors’ obligations in connection therewith and (d) this
Article 8. Subject to compliance with this Article 8, the Issuers may exercise
the option under this Section 8.02 notwithstanding the prior exercise of its
option under Section 8.03 hereof.

Section 8.03. Covenant Defeasance.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuers and the Subsidiary Guarantors shall, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants contained in Sections 3.09, 4.04,
4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.18 and
5.01(a)(iv) hereof and any covenant added to this Indenture subsequent to the
Issue Date pursuant to Section 9.01 hereof with respect to the outstanding Notes
on and after the date the conditions set forth below are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes shall not be deemed outstanding
for accounting purposes). For this purpose, Covenant Defeasance means that, with
respect to the outstanding Notes, the Issuers may omit to comply with and shall
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby. In addition, upon the
Issuers’ exercise under Section 8.01 hereof of the option applicable to this
Section 8.03 hereof, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, Sections 6.01(c) through 6.01(g) hereof shall not
constitute Events of Default.

 

-63-



--------------------------------------------------------------------------------

Section 8.04. Conditions to Legal Defeasance or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:

(a) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in United States dollars, U.S. Government
Obligations, or a combination thereof, in such amounts as shall be sufficient,
in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, premium, if any, and interest, (including
Additional Interest, if any) on the outstanding Notes at the Stated Maturity
thereof or on the applicable redemption date, as the case may be, and the
Issuers must specify whether the Notes are being defeased to Stated Maturity or
to a particular redemption date;

(b) in the case of an election under Section 8.02 hereof, the Issuers shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that (i) the Company has received from, or there has been
published by, the Internal Revenue Service a ruling or (ii) since the Issue
Date, there has been a change in the applicable federal income tax law, in
either case to the effect that, and based thereon such Opinion of Counsel shall
confirm that, the Holders of the outstanding Notes will not recognize income,
gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

(c) in the case of an election under Section 8.03 hereof, the Issuers shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

(d) no Default or Event of Default shall have occurred and be continuing either
(i) on the date of such deposit (other than a Default or Event of Default
resulting from the incurrence of Indebtedness all or a portion of the proceeds
of which shall be applied to such deposit) or (ii) insofar as Sections 6.01(h)
and 6.01(i) hereof are concerned, at any time in the period ending on the 91st
day after the date of deposit;

(e) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

(f) the Issuers shall have delivered to the Trustee an Opinion of Counsel to the
effect that after the 91st day following the deposit, the trust funds will not
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally;

(g) the Issuers shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuers with the intent of
preferring the Holders over any other creditors of the Issuers or the Subsidiary
Guarantors or with the intent of defeating, hindering, delaying or defrauding
other creditors of the Issuers; and

(h) the Issuers shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
or relating to the Legal Defeasance or the Covenant Defeasance have been
complied with.

 

-64-



--------------------------------------------------------------------------------

Section 8.05. Deposited Money and Government Securities to be Held in Trust,
Other Miscellaneous Provisions.

Subject to Section 11.03 hereof, all money and U.S. Government Obligations
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including either Issuer acting as a Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest (including
Additional Interest, if any), but such money need not be segregated from other
funds except to the extent required by law.

The Issuers and the Subsidiary Guarantors shall pay and indemnify the Trustee
against any tax, fee or other charge imposed on or assessed against the cash or
non-callable U.S. Government Obligations deposited pursuant to Section 8.04
hereof or the principal and interest received in respect thereof other than any
such tax, fee or other charge which by law is for the account of the Holders of
the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable U.S. Government Obligations held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06. [Intentionally omitted].

Section 8.07. Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
U.S. Government Obligations in accordance with Section 8.02 or 8.03 hereof, as
the case may be, by reason of any legal proceeding or by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Issuers’ and the Subsidiary
Guarantors’ Obligations under this Indenture, the Notes and the Guarantees, as
applicable, shall be revived and reinstated as though no deposit had occurred
pursuant to Section 8.02 or 8.03 hereof until such time as the Trustee or Paying
Agent is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuers or the Subsidiary Guarantors make any payment of
principal of, premium, if any, or interest (including any Additional Interest,
if any) on any Note following the reinstatement of its Obligations, the Issuers
and the Subsidiary Guarantors shall be subrogated to the rights of the Holders
of such Notes to receive such payment from the money or U.S. Government
Obligations held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Without Consent of Holders of Notes.

Notwithstanding Section 9.02 of this Indenture, the Issuers and the Subsidiary
Guarantors and the Trustee may amend or supplement this Indenture, the
Guarantees, or the Notes without the consent of any Holder of a Note:

(a) to cure any ambiguity, defect or inconsistency;

(b) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(c) to provide for the assumption of an Issuer’s or a Subsidiary Guarantor’s
obligations to the Holders of the Notes in the case of a merger or consolidation
or sale of all or substantially all of such Issuer’s assets pursuant to Article
5 hereof;

 

-65-



--------------------------------------------------------------------------------

(d) to add or release Subsidiary Guarantors pursuant to the terms of this
Indenture;

(e) to make any change that would provide any additional rights or benefits to
the Holders of the Notes or surrender any right or power conferred upon the
Issuers or the Subsidiary Guarantors by this Indenture that does not adversely
affect the rights hereunder of any Holder of the Notes, provided that any change
to conform this Indenture to the Offering Memorandum shall not be deemed to
adversely affect such rights;

(f) to provide for the issuance of additional Notes in accordance with the
limitations set forth in this Indenture;

(g) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

(h) to evidence or provide for the acceptance of appointment under this
Indenture of a successor Trustee;

(i) to add any additional Events of Default;

(j) to secure the Notes and/or the Guarantees; or

(k) to comply with the rules of any applicable Depositary.

Upon the request of the Issuers accompanied by a resolution of the Board of
Directors of the General Partner (in the case of the Company), and of the Board
of Directors of Finance Co and each of the Subsidiary Guarantors (in the case of
Finance Co and the Subsidiary Guarantors), authorizing the execution of any such
amended or supplemental indenture, and upon receipt by the Trustee of the
documents described in Section 7.02(b) hereof stating that such amended or
supplemental indenture complies with this Section 9.01, the Trustee shall join
with the Issuers and each of the Subsidiary Guarantors in the execution of any
amended or supplemental indenture authorized or permitted by the terms of this
Indenture and to make any further appropriate agreements and stipulations that
may be therein contained, but the Trustee shall not be obligated to enter into
such amended or supplemental indenture that affects its own rights, duties or
immunities under this Indenture or otherwise.

Section 9.02. With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuers, the Subsidiary
Guarantors and the Trustee may amend or supplement this Indenture (including
Sections 3.09, 4.06 and 4.07 hereof), the Guarantees, and the Notes with the
consent of the Holders of at least a majority in principal amount of the Notes
then outstanding (including, without limitation, consents obtained in connection
with a purchase of, or tender offer or exchange offer for, the Notes), and,
subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default or compliance with any provision of this Indenture, the Guarantees or
the Notes may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including consents obtained in
connection with a tender offer or exchange offer for the Notes).

Upon the request of the Issuers accompanied by a resolution of the Board of
Directors of the General Partner (in the case of the Company) and of the Board
of Directors of Finance Co and each of the Subsidiary Guarantors (in the case of
Finance Co and each of the Subsidiary Guarantors) authorizing the execution of
any such amended or supplemental indenture, and upon the filing with the Trustee
of evidence satisfactory to the Trustee of the consent of the Holders of Notes
as aforesaid, and upon receipt by the Trustee of the documents described in
Section 7.02(b) hereof stating that any such amended or supplemental indenture
complies with this Section 9.02, the Trustee shall join with the Issuers and
each of the Subsidiary Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise, in
which case the Trustee may in its discretion, but shall not be obligated to,
enter into such amended or supplemental indenture.

 

-66-



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.

After an amendment, supplement or waiver under this Section becomes effective,
the Issuers shall mail to the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Issuers to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental indenture or waiver.
Subject to Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate
principal amount of the Notes then outstanding may waive compliance in a
particular instance by the Issuers with any provision of this Indenture or the
Notes. However, without the consent of each Holder affected, an amendment,
supplement or waiver may not (with respect to any Notes held by a non-consenting
Holder):

(a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(b) reduce the principal of or change the fixed maturity of any Note or alter or
waive any of the provisions with respect to the redemption or repurchase of the
Notes, except as provided above with respect to Sections 3.09, 4.06 and 4.07
hereof;

(c) reduce the rate of or change the time for payment of interest, including
default interest, on any Note;

(d) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest (including Additional Interest, if any) on the
Notes (except a rescission of acceleration of the Notes by the Holders of at
least a majority in aggregate principal amount of the then outstanding Notes and
a waiver of the payment default that resulted from such acceleration);

(e) make any Note payable in money other than that stated in the Notes;

(f) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of or premium, if any, or interest on the Notes (other than as permitted by
clause (g) below);

(g) waive a redemption or repurchase payment with respect to any Note (other
than a payment required by the covenants contained in Sections 3.09, 4.06 and
4.07 hereof);

(h) except as otherwise permitted by this Indenture, release any Subsidiary
Guarantor from any of its Obligations under its Guarantee or this Indenture, or
change any Guarantee in any manner that would adversely affect the right of
Holders;

(i) make any change in Section 6.04 or 6.07 hereof or in the foregoing
amendment, supplement and waiver provisions (except to increase any percentage
set forth therein); or

(j) modify or change any provision of this Indenture or the related definitions
affecting the ranking of the Notes or any Guarantee in a manner that adversely
affects the Holders of the Notes.

Section 9.03. Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture, the Guarantees, or the Notes
shall be set forth in an amended or supplemental indenture that complies with
the TIA as then in effect.

 

-67-



--------------------------------------------------------------------------------

Section 9.04. Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then notwithstanding the last
sentence of the immediately preceding paragraph, those Persons who were Holders
at the close of business on such record date (or their duly designated proxies),
and only those Persons, shall be entitled to consent to such amendment,
supplement or waiver or revoke any consent previously given, whether or not such
Persons continue to be Holders after such record date. No consent shall be valid
or effective for more than 90 days after such record date except to the extent
that the requisite number of consents to the amendment, supplement or waiver
have been obtained within such 90-day period or as set forth in the next
paragraph of this Section 9.04.

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (a) through (j) of
Section 9.02, in which case, the amendment, supplement or waiver shall bind only
each Holder of a Note who has consented to it and every subsequent Holder of a
Note or portion of a Note that evidences the same indebtedness as the consenting
Holder’s Note.

Section 9.05. Notation or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall authenticate new Notes (accompanied by a
notation of the Guarantees duly endorsed by the Subsidiary Guarantors) that
reflect the amendment, supplement or waiver. Failure to make the appropriate
notation or issue a new Note shall not affect the validity and effect of such
amendment, supplement or waiver.

Section 9.06. Trustee to Sign Amendments, Etc.

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. In executing any
amended or supplemental indenture, the Trustee shall be entitled to receive and
(subject to Section 7.01) shall be fully protected in relying upon, an Officers’
Certificate of the Company and an Opinion of Counsel stating that the execution
of such amended or supplemental indenture is authorized or permitted by this
Indenture.

Section 9.07. Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 9, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore or thereafter authenticated and delivered hereunder shall
be bound thereby. After a supplemental indenture becomes effective, the Issuers
shall mail to Holders a notice briefly describing such amendment. The failure to
give such notice to all Holders, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 9.07.

 

-68-



--------------------------------------------------------------------------------

ARTICLE 10

GUARANTEES

Section 10.01. Guarantees.

Subject to the provisions of this Article 10, each of the Subsidiary Guarantors
hereby, jointly and severally, unconditionally guarantees to each Holder of a
Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of this
Indenture, the Notes or the other Obligations of the Issuers hereunder or
thereunder, that: (a) the principal of, premium and interest (including
Additional Interest, if any) on the Notes shall be promptly paid in full when
due, whether at the maturity or interest payment or mandatory redemption date,
by acceleration, redemption or otherwise, and interest on the overdue principal
of, premium and interest (including Additional Interest, if any) on the Notes,
if any, to the extent lawful, and all other Obligations of the Issuers to the
Holders or the Trustee under this Indenture and the Notes shall be promptly paid
in full or performed, all in accordance with the terms of this Indenture and the
Notes; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other Obligations, that same shall be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
subject to any applicable grace period, whether at Stated Maturity, by
acceleration or otherwise. Failing payment when so due of any amount so
guaranteed or any performance so guaranteed for whatever reason, the Subsidiary
Guarantors shall be jointly and severally obligated to pay the same immediately.
The Subsidiary Guarantors hereby agree that to the fullest extent permitted by
applicable law, their obligations hereunder shall be unconditional, irrespective
of the validity, regularity or enforceability of the Notes or this Indenture,
the absence of any action to enforce the same, any waiver or consent by any
Holder of the Notes with respect to any provisions of this Indenture and the
Notes, the recovery of any judgment against the Issuers, any action to enforce
the same or any other circumstance (other than complete performance) which might
otherwise constitute a legal or equitable discharge or defense of a Subsidiary
Guarantor. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of insolvency or bankruptcy of the Issuers, any
right to require a proceeding first against the Issuers, protest, notice and all
demands whatsoever and covenants that its Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes and
this Indenture.

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers or Subsidiary Guarantors, or any custodian, trustee, liquidator or
other similar official acting in relation to either the Issuers or Subsidiary
Guarantors, any amount paid by any of them to the Trustee or such Holder, these
Guarantees, to the extent theretofore discharged, shall be reinstated in full
force and effect. Each Subsidiary Guarantor agrees that it shall not be entitled
to any right of subrogation in relation to the Holders in respect of any
Obligations guaranteed hereby until payment in full of all Obligations
guaranteed hereby.

Each Subsidiary Guarantor further agrees that, as between the Subsidiary
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the Obligations guaranteed hereby may be accelerated as
provided in Article 6 hereof for the purposes of these Guarantees,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Obligations guaranteed hereby, and (y) in the
event of any declaration of acceleration of such Obligations as provided in
Article 6 hereof, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantors for the purpose of
these Guarantees. The Subsidiary Guarantors shall have the right to seek
contribution from any non-paying Subsidiary Guarantor so long as the exercise of
such right does not impair the rights of the Holders under these Guarantees.

Section 10.02. Limitation of Guarantor’s Liability.

Each Subsidiary Guarantor and, by its acceptance hereof, each Holder hereby
confirms that it is its intention that the Guarantee by such Subsidiary
Guarantor not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to the
Guarantees. To effectuate the foregoing intention, each such Person hereby
irrevocably agrees that the Obligation of such Subsidiary Guarantor under its
Guarantee under this Article 10 shall be limited to the maximum amount as shall,
after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Subsidiary Guarantor that are relevant under such
laws, and after

 

-69-



--------------------------------------------------------------------------------

giving effect to any rights to contribution of such Subsidiary Guarantor
pursuant to any agreement providing for an equitable contribution among such
Subsidiary Guarantor and other Affiliates of the Issuers of payments made by
guarantees by such parties, result in the Obligations of such Subsidiary
Guarantor in respect of such maximum amount not constituting a fraudulent
conveyance. Each Holder, by accepting the benefits hereof, confirms its
intention that, in the event of bankruptcy, reorganization or other similar
proceeding of either of the Issuers or any Subsidiary Guarantor in which
concurrent claims are made upon such Subsidiary Guarantor hereunder, to the
extent such claims shall not be fully satisfied, each such claimant with a valid
claim against such Issuer shall be entitled to a ratable share of all payments
by such Subsidiary Guarantor in respect of such concurrent claims.

Section 10.03. Execution and Delivery of Notations of Guarantees.

To evidence the Guarantees set forth in Section 10.01 hereof, each Subsidiary
Guarantor hereby agrees that a notation of the Guarantees substantially in the
form of Exhibit D shall be endorsed on each Note authenticated and delivered by
the Trustee and that this Indenture shall be executed on behalf of such
Subsidiary Guarantor by one of its Officers.

Each Subsidiary Guarantor hereby agrees that the Guarantees set forth in
Section 10.01 shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of the Guarantees. If an Officer whose
signature is on this Indenture or on the notation of Guarantees no longer holds
that office at the time the Trustee authenticates the Note on which the notation
of the Guarantees is endorsed, the Guarantees shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantees set forth in this
Indenture on behalf of the Subsidiary Guarantors.

Section 10.04. [Intentionally omitted].

Section 10.05. Releases.

Concurrently with any sale of assets (including, if applicable, all of the
Equity Interests of any Subsidiary Guarantor), any Liens in favor of the Trustee
in the assets sold thereby shall be released; provided that in the event of an
Asset Sale, the Net Proceeds from such sale or other disposition are treated in
accordance with the provisions of Section 4.07 hereof. The Guarantee and all
other obligations under this Indenture of a Subsidiary Guarantor will be
released: (i) in connection with any sale or other disposition of all or
substantially all of the assets of such Subsidiary Guarantor (including by way
of merger or consolidation) to a Person that is not (either before or after
giving effect to such transaction) the Issuer or a Restricted Subsidiary, if the
Company applies the Net Proceeds of that sale or other disposition in accordance
with Section 4.07 hereof; or (ii) in connection with any sale or other
disposition of all of the Equity Interests of a Subsidiary Guarantor to a Person
that is not (either before or after giving effect to such transaction) the
Issuer or a Restricted Subsidiary, if the Company applies the Net Proceeds of
that sale in accordance with Section 4.07 hereof; or (iii) if the Company
designates any Restricted Subsidiary that is a Subsidiary Guarantor as an
Unrestricted Subsidiary; or (iv) upon Legal Defeasance pursuant to Article 8
hereof or upon satisfaction and discharge of this Indenture pursuant to Article
11 hereof, provided that it is then no longer an obligor with respect to any
Indebtedness under any Credit Facility. Upon delivery by the Company to the
Trustee of an Officers’ Certificate to the effect that such sale or other
disposition was made by the Company in accordance with the provisions of this
Indenture, including without limitation Section 4.07 hereof or such Guarantee is
to be released pursuant to the provisions of the immediately preceding sentence,
the Trustee shall execute any documents reasonably required in order to evidence
the release of any Subsidiary Guarantor from all of its obligations under its
Guarantee and this Indenture. Any Subsidiary Guarantor not released from its
obligations under its Guarantee shall remain liable for the full amount of
principal of and interest on the Notes and for the other obligations of any
Subsidiary Guarantor under this Indenture as provided in this Article 10.

Section 10.06. “Trustee” to Include Paying Agent.

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Issuers and be then acting hereunder, the term “Trustee” as
used in this Article 10 shall in such case (unless the context shall otherwise
require) be construed as extending to and including such Paying Agent within its
meaning as fully and for all intents and purposes as if such Paying Agent were
named in this Article 10 in place of the Trustee.

 

-70-



--------------------------------------------------------------------------------

ARTICLE 11

SATISFACTION AND DISCHARGE

Section 11.01. Satisfaction and Discharge.

This Indenture shall upon the request of the Issuers cease to be of further
effect (except as to surviving rights of registration of transfer or exchange of
Notes herein expressly provided for, the Issuers’ obligations under Section 7.07
hereof, the Issuers’ rights of optional redemption under Article 3 hereof, and
the Trustee’s and the Paying Agent’s obligations under Section 11.02 and 11.03
hereof) and the Trustee, at the expense of the Issuers, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture when:

(a) either

(i) all Notes theretofore authenticated and delivered (other than (A) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 2.07 and (B) Notes for whose payment money has been
deposited in trust with the Trustee or any Paying Agent and thereafter paid to
the Issuers or discharged from such trust) have been delivered to the Trustee
for cancellation; or

(ii) all such Notes not theretofore delivered to the Trustee for cancellation

(A) have become due and payable; or

(B) shall become due and payable at their Stated Maturity within one year by
reason of the mailing of a notice of redemption or otherwise, or

(C) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuers, and the Issuers or any
Subsidiary Guarantor, in the case of clause (A), (B) or (C) above, has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust for the benefit of the Holders, cash in U.S. dollars, U.S. Government
Obligations or a combination of cash in U.S. dollars and U.S. Government
Obligations, in amounts as will be sufficient without consideration of any
reinvestment of interest, to pay and discharge the entire indebtedness on the
Notes not delivered to the Trustee for cancellation for principal, premium, if
any, and accrued interest to the date of fixed maturity or redemption;

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit or will occur as a result of such deposit and such deposit
will not result in a breach or violation of, or constitute a default under, any
material agreement or instrument (other than this Indenture) to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound; and

(c) the Issuers or any Subsidiary Guarantor has paid or caused to be paid all
sums then due and payable hereunder by the Issuers;

(d) the Issuers have delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at fixed maturity or the
redemption date, as the case may be; and

 

-71-



--------------------------------------------------------------------------------

(e) the Issuers have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, the Issuers’
obligations in Sections 2.03, 2.04, 2.06, 2.07, 2.11, 7.07, 7.08, 11.02, 11.03
and 11.04, and the Trustee’s and Paying Agent’s obligations in Section 11.03
shall survive until the Notes are no longer outstanding. Thereafter, only the
Issuers’ obligations in Sections 7.07 and 11.03 shall survive.

In order to have money available on a payment date to pay principal (and
premium, if any, on) or interest on the Notes, the U.S. Government Obligations
shall be payable as to principal (and premium, if any) or interest at least one
Business Day before such payment date in such amounts as shall provide the
necessary money. The U.S. Government Obligations shall not be callable at the
issuer’s option.

Section 11.02. Application of Trust.

All money deposited with the Trustee pursuant to Section 11.01 shall be held in
trust and, at the written direction of the Issuers, be invested prior to
maturity in U.S. Government Obligations, and applied by the Trustee in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent as the Trustee may determine, to the
Persons entitled thereto, of the principal (and premium, if any) and interest
(including Additional Interest, if any) for the payment of which money has been
deposited with the Trustee; but such money need not be segregated from other
funds except to the extent required by law.

Section 11.03. Repayment of the Issuers.

The Trustee and the Paying Agent shall promptly pay to the Issuers upon written
request any excess money or securities held by them at any time.

Subject to applicable escheat laws, the Trustee and the Paying Agent shall
notify the Issuers of, and pay to the Issuers upon written request, any money
held by them for the payment of principal or interest that remains unclaimed for
two years after the date upon which such payment shall have become due; provided
that the Issuers shall have either caused notice of such payment to be mailed to
each Holder of the Notes entitled thereto no less than 30 days prior to such
repayment or within such period shall have published such notice in a financial
newspaper of widespread circulation published in The City of New York,
including, without limitation, The Wall Street Journal (national edition). After
payment to the Issuers, Holders entitled to the money must look to the Issuers
for payment as general creditors unless an applicable abandoned property law
designates another Person, and all liability of the Trustee and such Paying
Agent with respect to such money shall cease. In the absence of a written
request from the Issuers to return unclaimed funds to the Issuers, the Trustee
shall from time to time deliver all unclaimed funds to or as directed by
applicable escheat authorities, as determined by the Trustee in its sole
discretion, in accordance with the customary practices and procedures of the
Trustee.

Section 11.04. Reinstatement.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 11.01 by reason of any legal proceeding
or by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Issuers’
and Subsidiary Guarantors’ Obligations under this Indenture, the Notes and the
Guarantees, as applicable, shall be revived and reinstated as though no deposit
has occurred pursuant to Section 11.01 until such time as the Trustee or Paying
Agent is permitted to apply all such money or U.S. Government Obligations in
accordance with Section 11.02, provided, however, that if the Issuers or the
Subsidiary Guarantors have made any payment of interest or premium, if any, on
or principal of any Notes because of the reinstatement of their Obligations, the
Issuers or such Subsidiary Guarantors shall be subrogated to the rights of the
Holders of such Notes to receive such payment from the money or U.S. Government
Obligations held by the Trustee or Paying Agent.

 

-72-



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

Section 12.01. Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA Section 318(c), the imposed duties shall control.

Section 12.02. Notices.

Any notice or communication by the Issuers or the Trustee to the others is duly
given if in writing (in the English language) and delivered in person or mailed
by first class mail (registered or certified, return receipt requested),
telecopier or overnight air courier guaranteeing next day delivery, to the
others’ address:

If to the Issuers or any Subsidiary Guarantor:

Atlas Pipeline Partners, L.P.

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Moon Township, Pennsylvania 15108

Telecopier No.: (412) 262-2820

Attention: Chief Financial Officer

With a copy to:

Ledgewood

1900 Market Street, Suite 750

Philadelphia, Pennsylvania 19103

Telecopier No.: (215) 735-2513

Attention: Lisa A. Ernst

If to the Trustee or Paying Agent:

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, Texas 77056

Attention: Steven A. Finklea

Telecopier No.: (713) 235-9208

The Issuers, any Subsidiary Guarantor or the Trustee, by notice to the others
may designate additional or different addresses for subsequent notices or
communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if sent by facsimile
transmission; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA Section 313(c), to the extent required by the TIA. Failure to
mail a notice or communication to a Holder or any defect in it shall not affect
its sufficiency with respect to other Holders.

 

-73-



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If either of the Issuers mails a notice or communication to Holders, it shall
mail a copy to the Trustee and each Agent at the same time.

Section 12.03. Communication by Holders of Notes with Other Holders of Notes.

The Trustee is subject to TIA Section 312(b), and Holders may communicate
pursuant thereto with other Holders with respect to their rights under this
Indenture or the Notes. The Issuers, the Subsidiary Guarantors, the Trustee, the
Registrar and anyone else shall have the protection of TIA Section 312(c).

Section 12.04. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers or any Subsidiary Guarantor to
the Trustee to take any action under this Indenture, the Issuers or such
Subsidiary Guarantors shall furnish to the Trustee:

(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.

Any certificate or opinion of an Officer of the General Partner, an Issuer or
any Subsidiary Guarantor may be based, insofar as it relates to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
Officer knows, or in the exercise of reasonable care should know, that the
certificate or opinion or representations with respect to the matters upon which
his certificate or opinion is based are erroneous. Any such certificate or
Opinion of Counsel may be based, and may state that it is so based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an Officer or Officers of the General Partner, an Issuer or
such Subsidiary Guarantor stating that the information with respect to such
factual matters is in possession of the General Partner, an Issuer or such
Subsidiary Guarantor, unless such counsel knows, or in the exercise of
reasonable care should know, that the certificate of opinion or representations
with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 12.05. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA Section 314(a)(4)) shall comply with the provisions of TIA
Section 314(e) and shall include:

(a) a statement that the person making such certificate or opinion has read such
covenant or condition;

 

-74-



--------------------------------------------------------------------------------

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with.

Section 12.06. Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 12.07. No Personal Liability of Directors, Officers, Employees and
Unitholders and No Recourse Against General Partner.

Neither the General Partner nor any past, present or future director, officer,
partner, employee, incorporator, manager or unitholder or other owner of Equity
Interests of the Issuers, the General Partner or any Subsidiary Guarantor, as
such, shall have any liability for any Obligations of the Issuers or the
Subsidiary Guarantors under the Notes, this Indenture or the Guarantees or for
any claim based on, in respect of, or by reason of, such Obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.

Section 12.08. Governing Law.

THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE, THE NOTES AND THE GUARANTEES.

Section 12.09. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of either of the Issuers or any Subsidiary of the Company or of any
other Person. Any such indenture, loan or debt agreement may not be used to
interpret this Indenture or the Guarantees.

Section 12.10. Successors.

All agreements of the Issuers and the Subsidiary Guarantors in this Indenture,
the Notes and the Guarantees shall bind their respective successors. All
agreements of the Trustee in this Indenture shall bind its successors.

Section 12.11. Severability.

In case any provision in this Indenture, the Notes or the Guarantees shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 12.12. Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

-75-



--------------------------------------------------------------------------------

Section 12.13. Table of Contents, Headings, Etc.

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

[Signatures on following pages]

 

-76-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Indenture as of the date
first written above.

Issuers:

 

ATLAS PIPELINE PARTNERS, L.P.

By:

  Atlas Pipeline Partners GP, LLC   its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

ATLAS PIPELINE FINANCE CORPORATION

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P.

By:

  Atlas Pipeline Partners GP, LLC   its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

-77-



--------------------------------------------------------------------------------

ATLAS PIPELINE OHIO, LLC

ATLAS PIPELINE MID-CONTINENT, LLC

ATLAS PIPELINE PENNSYLVANIA, LLC

ATLAS PIPELINE NEW YORK, LLC

ATLAS PIPELINE TENNESSEE, LLC

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

ATLAS PIPELINE MCKEAN, LLC

By:

  Atlas Pipeline Pennsylvania, LLC

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

-78-



--------------------------------------------------------------------------------

ATLAS MIDKIFF, LLC

ATLAS CHANEY DELL, LLC

ELK CITY OKLAHOMA GP, LLC

ATLAS ARKANSAS PIPELINE, LLC

MID-CONTINENT ARKANSAS PIPELINE, LLC

SADDLEBACK PIPELINE, LLC

By:

  Atlas Pipeline Mid-Continent, LLC, its sole member

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

ELK CITY OKLAHOMA PIPELINE, L.P.

By:

  Elk City Oklahoma GP, LLC, its general partner

By:

  Atlas Pipeline Mid-Continent, LLC, its sole member

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

-79-



--------------------------------------------------------------------------------

ECOP GAS COMPANY, LLC

By:

  Elk City Oklahoma Pipeline, L.P.

By:

  Elk City Oklahoma GP, LLC, its general partner

By:

  Atlas Pipeline Mid-Continent, LLC, its sole member

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer NOARK PIPELINE SYSTEM, LIMITED PARTNERSHIP

By:

  Atlas Arkansas Pipeline, LLC and Mid-Continent Arkansas Pipeline, LLC, its
general partners

By:

  Atlas Pipeline Mid-Continent, LLC, their sole member

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

-80-



--------------------------------------------------------------------------------

NOARK ENERGY SERVICES, LLC

OZARK GAS GATHERING, LLC

OZARK GAS TRANSMISSION, LLC

By:

  NOARK Pipeline System, Limited Partnership

By:

  Atlas Arkansas Pipeline, LLC and Mid-Continent Arkansas Pipeline, LLC its
general partners

By:

  Atlas Pipeline Mid-Continent, LLC their sole member

By:

  Atlas Pipeline Operating Partnership, L.P., its sole member

By:

  Atlas Pipeline Partners GP, LLC, its general partner

By:

 

 

Name:

  Matthew A. Jones

Title:

  Chief Financial Officer

 

-81-



--------------------------------------------------------------------------------

Trustee:

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Subsidiary Guarantors

Atlas Pipeline Ohio, LLC

Atlas Pipeline Operating Partnership, L.P.

Atlas Pipeline Pennsylvania, LLC

Atlas Pipeline New York, LLC

Atlas Pipeline Mid-Continent LLC

Atlas Pipeline Tennessee, LLC

Atlas Pipeline McKean, LLC

Elk City Oklahoma GP, LLC

Elk City Oklahoma Pipeline, L.P.

Atlas Arkansas Pipeline LLC

Mid-Continent Arkansas Pipeline, LLC

Atlas Chaney Dell, LLC

Atlas Midkiff, LLC

NOARK Pipeline System, Limited Partnership

Ozark Gas Transmission, LLC

Ozark Gas Gathering, LLC

NOARK Energy Services, LLC

ECOP Gas Company, LLC

Saddleback Pipeline, LLC



--------------------------------------------------------------------------------

EXHIBIT A

(Face of Note)

[INSERT GLOBAL LEGEND, IF APPLICABLE]

[INSERT PRIVATE PLACEMENT LEGEND, IF APPLICABLE]

 

A-1



--------------------------------------------------------------------------------

CUSIP:                     

8 3/4% Senior Notes due 2018

 

No.                         $                     

ATLAS PIPELINE PARTNERS, L.P.

and

ATLAS PIPELINE FINANCE CORPORATION

promise to pay to                      or registered assigns, the principal sum
of                      Dollars of the United States of America [or such greater
or lesser amount as may from time to time be endorsed on the Schedule of
Exchanges of Interests in the Global Note] on June 15, 2018.

Interest Payment Dates: June 15 and December 15 of each year

Record Dates: June 1 and December 1 of each year

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

Unless the certificate of authorization hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this Note shall
not be entitled to any benefit of this Indenture or be valid or obligatory for
any purpose.

 

ATLAS PIPELINE PARTNERS, L.P.     ATLAS PIPELINE FINANCE CORPORATION By:  

ATLAS PIPELINE PARTNERS GP, LLC,

its General Partner

    By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

Certificate of Authentication:

This is one of the Notes referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

 

 

  Authorized Signatory

Date of Authentication:                  ,         

 

A-2



--------------------------------------------------------------------------------

[Back of Note]

8 3/4% Senior Note due 2018

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest. Atlas Pipeline Partners, L.P., a Delaware limited partnership (the
“Company”), and Atlas Pipeline Finance Corporation, a Delaware corporation
(“Finance Co” and, together with the Company, the “Issuers”), promise to pay
interest on the principal amount of this Note at 8 3/4% per annum and shall pay
any Additional Interest payable pursuant to Section 2 of the Registration Rights
Agreement referred to below. The Issuers will pay interest (including Additional
Interest, if any) semi-annually on June 15 and December 15 of each year, or if
any such day is not a Business Day, on the next succeeding Business Day (each an
“Interest Payment Date”). Interest on the Notes will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from
June 15, 2008; provided that the first Interest Payment Date shall be
December 15, 2008. The Issuers shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at the rate then in effect; the
Issuers shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (including
Additional Interest, if any), without regard to any applicable grace periods,
from time to time on demand at the same rate to the extent lawful. Interest will
be computed on the basis of a 360-day year comprised of twelve 30-day months.

2. Method of Payment. The Issuers will pay interest (including Additional
Interest, if any) on the Notes (except defaulted interest) to the Persons who
are registered Holders of Notes at the close of business on the June 1 or
December 1 next preceding the applicable Interest Payment Date, even if such
Notes are cancelled after such record date and on or before such Interest
Payment Date, except as provided in Section 2.12 of the Indenture with respect
to defaulted interest. The Notes will be payable as to principal, premium and
interest (including Additional Interest, if any) at the office or agency of the
Paying Agent maintained for such purpose within the City and State of New York,
or, at the option of the Issuers, payment of interest (including Additional
Interest, if any) may be made by check mailed to the Holders at their addresses
set forth in the register of Holders, and provided that payment by wire transfer
of immediately available funds will be required with respect to principal of,
interest (including Additional Interest, if any) and premium on, all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Issuers or the Paying Agent. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

3. Paying Agent and Registrar. Initially, Wachovia Bank, National Association,
the Trustee under the Indenture, will act as Paying Agent and Registrar. The
Issuers may change any Paying Agent or Registrar without prior notice to any
Holder. The Issuers or any of their Subsidiaries may act in any such capacity.

4. Indenture. The Issuers issued the Notes under an Indenture dated as of
June 27, 2008 (“Indenture”) among the Issuers, the Subsidiary Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code Sections 77aaa-77bbbb). The Notes are subject to all such
terms, and Holders are referred to the Indenture and such Act for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling to the extent permitted by law. The Notes are unsecured general
obligations of the Issuers.

5. Optional Redemption. Subject to the additional terms and conditions set forth
in the Indenture:

(a) On and after June 15, 2013, the Issuers shall have the option to redeem the
Notes, in whole or, from time to time, a part of the Notes upon not less than 30
nor more than 60 days’ prior notice mailed to the registered address of each
Holder of Notes to be so redeemed, at the redemption prices (expressed as
percentages of principal amount) set forth below, plus accrued and unpaid
interest (including Additional Interest, if any), if any, to the applicable
redemption date (subject to the rights of Holders of record on the relevant
record date to receive interest due on an Interest Payment Date), if redeemed
during the twelve-month period beginning on June 15 of the years indicated
below:

 

YEAR

   PERCENTAGE  

2013

   104.375 %

2014

   102.917 %

2015

   101.458 %

2016 and thereafter

   100.000 %

 

A-3



--------------------------------------------------------------------------------

(b) On or before June 15, 2013, the Issuers may redeem all or, from time to
time, a part of the Notes upon not less than 30 nor more than 60 days’ prior
notice, at a redemption price equal to:

(i) 100% of the aggregate principal amount of the Notes to be redeemed, plus
accrued and unpaid interest, if any, to the applicable redemption date (subject
to the right of Holders of record on the relevant record date to receive
interest due on an Interest Payment Date), plus

(ii) the Make Whole Amount.

(c) On or before June 15, 2011, the Issuers may on any one or more occasions
redeem in the aggregate up to 35% of the aggregate principal amount of Notes
issued under the Indenture with the net cash proceeds of one or more Equity
Offerings at a redemption price equal to 108.75% of the principal amount of the
Notes to be redeemed, plus accrued and unpaid interest, if any, to the
redemption date (subject to the right of Holders of record on a record date to
receive interest due on the relevant Interest Payment Date); provided that

(i) at least 65% of the aggregate principal amount of Notes issued under the
Indenture remains outstanding after each such redemption; and

(ii) any redemption occurs within 90 days after the closing of such Equity
Offering (without regard to any over-allotment option).

6. Mandatory Redemption. Except as set forth in paragraph 7 below, the Issuers
shall not be required to make mandatory redemption payments with respect to the
Notes.

7. Repurchase at Option of Holder. Subject to the additional terms and
conditions set forth in the Indenture:

(a) If there is a Change of Control, each Holder of Notes will have the right to
require the Issuers to repurchase all or any part (equal to $1,000 or an
integral multiple thereof) of such Holder’s Notes (the “Change of Control
Offer”) at a purchase price equal to 101% of the aggregate principal amount of
the Notes repurchased plus accrued and unpaid interest (including Additional
Interest, if any) thereon, if any, to the date of purchase. Within 30 days
following any Change of Control, the Issuers shall mail a notice to each Holder
setting forth the procedures governing the Change of Control Offer as required
by the Indenture and information regarding such other matters as is required
under Section 4.06 of the Indenture. The Holder of this Note may elect to have
this Note or a portion hereof in an authorized denomination purchased by
completing the form entitled “Option of Holder to Elect Purchase” appearing
below and tendering this Note pursuant to the Change of Control Offer.

(b) If the Issuers or any Restricted Subsidiary of the Company consummates an
Asset Sale, in certain circumstances specified in Section 4.07 of the Indenture
the Issuers shall commence a pro rata offer to all Holders of Notes and all
holders of other Indebtedness that is pari passu in right of payment with the
Notes containing provisions similar to those set forth in the Indenture with
respect to offers to purchase or redeem with the proceeds of sales of assets (an
“Asset Sale Offer”) pursuant to Section 3.09 of the Indenture to purchase the
maximum principal amount of Notes and such other pari passu Indebtedness that
may be purchased out of the Excess Proceeds at an offer price in cash in an
amount equal to 100% of the

 

A-4



--------------------------------------------------------------------------------

principal amount thereof plus accrued and unpaid interest (including Additional
Interest, if any, in the case of the Notes) thereon, if any, to the date of
purchase in accordance with the procedures set forth in the Indenture. If the
aggregate principal amount of Notes surrendered by Holders thereof exceeds the
amount of Excess Proceeds allocated for repurchase of Notes, the Trustee shall
select the Notes to be purchased on a pro rata basis. Holders of Notes that are
the subject of an Asset Sale Offer will receive an offer to purchase from the
Issuers prior to any related purchase date and may elect to have such Notes
purchased by completing the form entitled “Option of Holder to Elect Purchase”
on the reverse of the Notes.

8. Notice of Redemption. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address. Notes in denominations larger than
$1,000 may be redeemed in part but only in whole multiples of $1,000, unless all
of the Notes held by a Holder are to be redeemed. On and after the redemption
date interest (including Additional Interest, if any) ceases to accrue on Notes
or portions thereof called for redemption unless the Issuers defaults in making
such redemption payment.

9. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 above such
amount thereof. The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Issuers may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture. The Issuers need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the portion of any Note being redeemed in part that is
not being redeemed. Also, the Issuers need not exchange or register the transfer
of any Notes for a period of 15 days before the mailing of a notice of
redemption or during the period between a record date and the corresponding
Interest Payment Date.

10. Persons Deemed Owners. The registered Holder of a Note may be treated as its
owner for all purposes.

11. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture, the Guarantees or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in aggregate principal amount of
the then outstanding Notes, and any existing default or compliance with any
provision of the Indenture, the Guarantees or the Notes may be waived with the
consent of the Holders of a majority in aggregate principal amount of the then
outstanding Notes. Without the consent of any Holder of a Note, the Indenture,
the Guarantees or the Notes may be amended or supplemented to cure any
ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
an Issuer’s or a Subsidiary Guarantor’s obligations to Holders of the Notes in
case of a merger or consolidation or sale of all or substantially all of such
Issuer’s assets, to add or release Subsidiary Guarantors pursuant to the terms
of the Indenture, to make any change that would provide any additional rights or
benefits to the Holders of the Notes or surrender any right or power conferred
upon the Issuers or the Subsidiary Guarantors by the Indenture that does not
adversely affect the rights under the Indenture of any such Holder, to provide
for the issuance of additional Notes in accordance with the limitations set
forth in the Indenture, to comply with the requirements of the SEC in order to
effect or maintain the qualification of the Indenture under the Trust Indenture
Act, to evidence or provide for the acceptance of appointment under the
Indenture of a successor Trustee, to add additional Events of Default or to
secure the Notes and/or the Guarantees.

12. Defaults and Remedies. Events of Default include in summary form:
(i) default for 30 days in the payment when due of interest on, including
Additional Interest, if any, with respect to, the Notes; (ii) default in payment
when due of the principal of or premium, if any, on the Notes; (iii) failure by
the Company or any of its Restricted Subsidiaries to comply (for 30 days in the
case of a failure to comply that is capable of cure) with Sections 4.06, 4.07 or
5.01 of the Indenture; (iv) failure by the Company to comply with any of its
other agreements in the Indenture for 60 days after notice to the Issuers by the
Trustee or to the Issuers and Trustee by Holders of at least 25% in aggregate
principal amount of the Notes then outstanding; (v) default under any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any Indebtedness for money borrowed by an Issuer or any
Restricted Subsidiary of the Company (or the payment of which is guaranteed by
an Issuer or any Restricted Subsidiary of the Company), whether such
Indebtedness or guarantee now exists, or is created after the date of the
Indenture, if that default: (a) is caused by a failure to pay principal of or
premium, if

 

A-5



--------------------------------------------------------------------------------

any, or interest on such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”) or (b) results in the acceleration of such Indebtedness prior to its
express maturity and, in each case, the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default or the maturity of which has been
so accelerated, aggregates $40.0 million or more; (vi) the failure by an Issuer
or any Restricted Subsidiary of the Company to pay final judgments by courts of
competent jurisdiction aggregating in excess of $40.0 million, which judgments
are not paid, discharged or stayed for a period of 60 days; (vii) except as
permitted by the Indenture, any Guarantee of a Subsidiary Guarantor shall be
held in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect or any Subsidiary Guarantor, or
any Person acting on behalf of any Subsidiary Guarantor, shall deny or disaffirm
its obligations under its Guarantee; and (ix) certain events of bankruptcy or
insolvency with respect to an Issuer, the General Partner or any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken as a whole, would constitute a Significant
Subsidiary. If any Event of Default occurs and is continuing, the Trustee may or
at the request of the Holders of at least 25% in aggregate principal amount of
the then outstanding Notes shall declare all the Notes to be due and payable.
Notwithstanding the foregoing, in the case of an Event of Default arising from
certain events of bankruptcy or insolvency, with respect to an Issuer or the
General Partner, all outstanding Notes will become due and payable without
further action or notice. Holders may not enforce the Indenture or the Notes
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal or interest) if it determines that withholding notice is in their
interest.

The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Indenture except a continuing Default or Event of Default in the payment of
interest (including Additional Interest, if any) on, or the principal or
premium, if any, of the Notes. The Issuers and the Subsidiary Guarantors are
required to deliver to the Trustee annually a statement regarding compliance
with the Indenture, and the Issuers are required upon becoming aware of any
Default or Event of Default, to deliver to the Trustee a statement specifying
such Default or Event of Default.

13. Trustee Dealings with Company. The Trustee, in its commercial banking or any
other capacity, may make loans to, accept deposits from, and perform services
for the Company or its Affiliates, and may otherwise deal with the Company or
its Affiliates, as if it were not the Trustee.

14. No Personal Liability of Directors, Officers, Employees and Unitholders and
No Recourse Against General Partner. Neither the General Partner nor any past,
present or future director, officer, partner, employee, incorporator, manager or
unitholder or other owner of Equity Interests of the Issuers, the General
Partner or any Subsidiary Guarantor, as such, shall have any liability for any
Obligations of the Issuers or the Subsidiary Guarantors under the Notes, the
Indenture or the Guarantees or for any claim based on, in respect of, or by
reason of, such Obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

15. Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

16. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

17. Additional Rights and Obligations of Holders of Restricted Global Notes and
Restricted Certificated Notes. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Certificated Notes shall have all the rights and obligations set forth in the
Registration Rights Agreement dated as of June 27, 2008, among the Issuers, the
Subsidiary Guarantors and the parties named on the signature pages thereof (the
“Registration Rights Agreement”).

 

A-6



--------------------------------------------------------------------------------

18. CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers to be printed on the Notes and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon. The Issuers will furnish to any Holder
upon written request and without charge a copy of the Indenture and/or the
Registration Rights Agreement.

Requests may be made to:

Atlas Pipeline Partners, L.P.

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Moon Township, Pennsylvania 15108

Attention: Investor Relations

 

A-7



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT]

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to:

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

(Print or type name, address and zip code of assignee)

and irrevocably appoint                                          to transfer
this Note on the books of the Issuers. The agent may substitute another to act
for him.

 

Date:  

 

    Your Signature:  

 

        (Sign exactly as name appears on the other side of this Note)

Signature Guarantee*

 

* NOTICE: The Signature must be guaranteed by an Institution which is a member
of one of the following recognized signature Guarantee Programs:

(i) The Securities Transfer Agent Medallion Program (STAMP); (ii) The New York
Stock Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion
Program (SEMP); or (iv) in such other guarantee program acceptable to the
Trustee.

 

A-8



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuers pursuant to
Sections 3.09 and 4.07 or Section 4.06 of the Indenture, check the box below:

[  ] Sections 3.09 and 4.07                                         [  ]
Section 4.06

If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Sections 3.09 and 4.07 or Section 4.06 of the Indenture, state the
amount you elect to have purchased (must be an integral multiple of $1,000;
provided that the no Notes of $2,000 or less shall be redeemed in part.):

$                     

 

Date:  

 

    Your Signature:  

 

Date:  

 

    Your Signature:  

 

        (Sign exactly as name appears on the other side of this Note)

Signature Guarantee*

 

* NOTICE: The Signature must be guaranteed by an Institution which is a member
of one of the following recognized signature Guarantee Programs:

(i) The Securities Transfer Agent Medallion Program (STAMP); (ii) The New York
Stock Exchange Medallion Program (MNSP); (iii) The Stock Exchange Medallion
Program (SEMP); or (iv) in such other guarantee program acceptable to the
Trustee.

 

A-9



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Certificated Note, or exchanges of a part of another Global
Note or Certificated Note for an interest in this Global Note, have been made:

 

Date of Exchange

  

Signature of

authorized signatory

of Trustee or Note
Custodian

  

Amount of decrease

in Principal amount

of this Global Note

  

Amount of increase

in Principal amount

of this Global Note

  

Principal amount

of this Global Note

following such

decrease or increase

                                                           

 

* This schedule should only be included if the Note is issued in global form.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, Texas 77056

Attention: Steven A. Finklea

 

 

Re:

8 3/4% Senior Notes due 2018 of Atlas Pipeline Partners, L.P.

and Atlas Pipeline Finance Corporation

Reference is hereby made to the Indenture, dated as of June 27, 2008 (the
“Indenture”), among Atlas Pipeline Partners, L.P. (the “Company”) and Atlas
Pipeline Finance Corporation (together with the Company, the “Issuers”), the
Persons acting as guarantors and named therein (the “Subsidiary Guarantors”) and
Wachovia Bank, National Association, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                                         , (the “Transferor”) owns and proposes
to transfer the Note[s] or interest in such Note[s] specified in Annex A hereto,
in the principal amount of $              in such Note[s] or interests (the
“Transfer”), to                      (the “Transferee”), as further specified in
Annex A hereto. In connection with the Transfer, the Transferor hereby certifies
that:

[CHECK ALL THAT APPLY]

1. [ ] Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Certificated Note Pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Certificated Note is being transferred to a Person that the
Transferor reasonably believed and believes is purchasing the beneficial
interest or Certificated Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States. Upon consummation of the proposed Transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Certificated Note will be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the 144A Global Note and/or the
Certificated Note and in the Indenture and the Securities Act.

2. [ ] Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Certificated Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act, and (iv) if the
proposed transfer is being made prior to the expiration of the Distribution
Compliance Period, the transfer is not being made to a U.S. Person or for the
account or benefit of a U.S. Person (other than an Initial Purchaser). Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Certificated Note will be
subject to the restrictions on Transfer enumerated in the Private Placement
Legend printed on the Regulation S Global Note and/or the Certificated Note and
in the Indenture and the Securities Act.

 

B-1



--------------------------------------------------------------------------------

3. [ ] Check and complete if Transferee will take delivery of a beneficial
interest in the Restricted Global Note or a Certificated Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Certificated Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a) [ ] such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act; or

(b) [ ] such Transfer is being effected to the Company, Finance Co or a
Subsidiary of the Company; or

(c) [ ] such Transfer is being effected to an Institutional Accredited Investor
and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies that the Transfer complies with the transfer
restrictions applicable to beneficial interests in a Restricted Global Note or
Restricted Certificated Notes and the requirements of the exemption claimed,
which certification is supported by (1) a certificate executed by the Transferee
in the form Exhibit E to the Indenture and (2) an Opinion of Counsel provided by
the Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Certificated
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Note and/or the Certificated
Notes and in the Indenture and the Securities Act.

4. [ ] Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Certificated Note.

(a) [ ] Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Certificated
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Certificated Notes and in the Indenture.

(b) [ ] Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Certificated Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Certificated Notes and in the Indenture.

(c) [ ] Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Certificated Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Certificated Notes and in the Indenture.

(d) [ ] Check if Transfer is Pursuant to an Effective Registration Statement.
The transfer is being effected pursuant to an effective registration statement
under the Securities Act and in compliance with the prospectus delivery
requirements of the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms

 

B-2



--------------------------------------------------------------------------------

of the Indenture, the transferred beneficial interest or Certificated Note will
not be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Notes or Restricted
Certificated Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and for the benefit of the Issuers, the Subsidiary Guarantors, and Wachovia
Capital Markets, LLC, J.P. Morgan Securities Inc., Banc of America Securities
LLC, BNP Paribas Securities Corp, RBC Capital Markets Corporation and Wells
Fargo Securities, LLC as the Initial Purchasers (collectively, the “Initial
Purchasers”) of such Notes being transferred. We acknowledge that you, the
Issuers, the Subsidiary Guarantors and the Initial Purchasers will rely upon our
confirmations, acknowledgments and agreements set forth herein, and we agree to
notify you promptly in writing if any of our representations or warranties
herein ceases to be accurate and complete.

 

B-3



--------------------------------------------------------------------------------

[Insert Name of Transferor] By:  

 

Name:   Title:   Dated:                  ,         

 

cc: Issuers

Initial Purchasers

 

B-4



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) [ ] a beneficial interest in the:

 

  (i) [ ] 144A Global Note (CUSIP             ), or

 

  (ii) [ ] Regulation S Global Note (CUSIP             ), or

 

  (iii) [ ] IAI Global Note (CUSIP             ); or

 

  (b) [ ] a Restricted Certificated Note.

 

2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) [ ] a beneficial interest in the:

 

  (i) [ ] 144A Global Note (CUSIP             ), or

 

  (ii) [ ] Regulation S Global Note (CUSIP             ), or

 

  (iii) [ ] IAI Global Note (CUSIP             ), or

 

  (iv) [ ] Unrestricted Global Note (CUSIP             ); or

 

  (b) [ ] a Restricted Certificated Note; or

 

  (c) [ ] an Unrestricted Certificated Note, in accordance with the terms of the
Indenture.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, Texas 77056

Attention: Steven A. Finklea

 

 

Re:

8 3/4% Senior Notes due 2018 of Atlas Pipeline Partners, L.P.

and Atlas Pipeline Finance Corporation

(CUSIP                     )

Reference is hereby made to the Indenture, dated as of June 27, 2008 (the
“Indenture”), among Atlas Pipeline Partners, L.P. (the “Company”) and Atlas
Pipeline Finance Corporation (together with the Company, the “Issuers”), the
Persons acting as guarantors and named therein (the “Subsidiary Guarantors”) and
Wachovia Bank, National Association, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

                                          (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $             in such Note[s] or interests (the “Exchange”).
In connection with the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Certificated Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Certificated Notes or Beneficial
Interests in an Unrestricted Global Note

(a) [ ] Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

(b) [ ] Check if Exchange is from Restricted Certificated Note to Unrestricted
Certificated Note. In connection with the Owner’s Exchange of a Restricted
Certificated Note for an Unrestricted Certificated Note, the Owner hereby
certifies (i) the Unrestricted Certificated Note is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Restricted Certificated
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Unrestricted Certificated Note is being acquired in compliance with
any applicable blue sky securities laws of any state of the United States.

 

C-1



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers, the Subsidiary Guarantors, and Wachovia Capital
Markets, LLC, J.P. Morgan Securities Inc., Banc of America Securities LLC, BNP
Paribas Securities Corp, RBC Capital Markets Corporation and Wells Fargo
Securities, LLC, as the Initial Purchasers (collectively, the “Initial
Purchasers”) of such Notes being transferred. We acknowledge that you, the
Issuers, the Subsidiary Guarantors and the Initial Purchasers will rely upon our
confirmations, acknowledgments and agreements set forth herein, and we agree to
notify you promptly in writing if any of our representations or warranties
herein ceases to be accurate and complete.

[Insert Name of Owner]

 

By:  

 

Name:   Title:  

Dated:                  ,         

 

cc:   Issuers   Initial Purchasers

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTEE NOTATION

Subject to the limitations set forth in the Indenture (the “Indenture”) referred
to in the Note upon which this notation is endorsed, each of the entities listed
on Schedule A thereto (hereinafter referred to as the “Subsidiary Guarantors,”
which term includes any successor or additional Subsidiary Guarantor under the
Indenture) (i) has unconditionally guaranteed: (a) the due and punctual payment
of the principal of, premium and interest (including Additional Interest, if
any) on the Notes, whether at maturity or interest payment date, by
acceleration, call for redemption or otherwise, (b) the due and punctual payment
of interest on the overdue principal of, premium and interest (including
Additional Interest, if any) if lawful, on the Notes, (c) the due and punctual
payment or performance of all other Obligations of the Issuers to the Holders or
the Trustee, all in accordance with the terms set forth in the Indenture, and
(d) in case of any extension of time of payment or renewal of any Notes or any
of such other Obligations, the prompt payment in full thereof when due or
performance thereof in accordance with the terms of the extension or renewal,
whether at Stated Maturity, by acceleration or otherwise and (ii) has agreed to
pay any and all costs and expenses (including reasonable attorneys’ fees)
incurred by the Trustee or any Holder in enforcing any rights under this
Guarantee.

This Guarantee Notation is subject to the limitations set forth in the
Indenture, including Article 10 thereof.

No member, manager, stockholder, partner, officer, employee, director or
incorporator, as such, past, present or future, of the Subsidiary Guarantors
shall have any personal liability under this Guarantee by reason of his or its
status as such member, manager, partner, stockholder, officer, employee,
director or incorporator.

The Guarantee shall be binding upon each Subsidiary Guarantor and its successors
and assigns and shall inure to the benefit of the successors and assigns of the
Trustee and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Trustee, the rights and privileges herein conferred
upon that party shall automatically extend to and be vested in such transferee
or assignee, all subject to the terms and conditions hereof.

Each Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Note upon which this notation of Guarantee
is noted shall have been executed by the Trustee under the Indenture by the
manual signature of one of its authorized officers.

The Subsidiary Guarantors may be released from their Guarantees upon the terms
and subject to the conditions provided in the Indenture.

 

Subsidiary Guarantors: [                    ] By:  

 

Name:   Title:  

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

Atlas Pipeline Partners, L.P.

Atlas Pipeline Finance Corporation

Westpointe Corporate Center One

1550 Coraopolis Heights Road

Moon Township, Pennsylvania 15108

U.S. Bank National Association

5555 San Felipe Street, Suite 1150

Houston, Texas 77056

Attention: Steven A. Finklea

 

Re:   

8 3/4% Senior Notes due 2018 issued by Atlas Pipeline Partners, L.P.

and Atlas Pipeline Finance Corporation

Reference is hereby made to the Indenture, dated as of June 27, 2008 (the
“Indenture”), among Atlas Pipeline Partners, L.P. (the “Company”) and Atlas
Pipeline Finance Corporation (“Finance Co”), as issuers (the “Issuers”), the
Subsidiaries named therein, as Subsidiary Guarantors, and Wachovia Bank,
National Association, as trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

In connection with our proposed purchase of $                     aggregate
principal amount of:

(a) [ ] a beneficial interest in a Global Note, or

(b) [ ] a Certificated Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the United States Securities Act of
1933, as amended (the “Securities Act”).

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we will do so
only (A) to the Company, Finance Co, or any subsidiary of the Company, (B) in
the United States to a person who the seller reasonably believes is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) in a
transaction meeting the requirements of Rule 144A, (C) outside the United States
in an offshore transaction in accordance with Rule 904 under the Securities Act,
(D) pursuant to an exemption from registration under the Securities Act provided
by Rule 144 thereunder (if available), (E) to an institutional “accredited
investor” within the meaning of Rule 501(A)(1), (2), (3) or (7) under the
Securities Act that is an institutional accredited investor acquiring the
security for its own account or for the account of such institutional accredited
investor, in each case in a minimum principal amount of the securities of
$250,000, for investment purposes and not with a view to or for offer or sale in
connection with any distribution in violation of the Securities Act or
(F) pursuant to an effective registration statement under the Securities Act, in
each of cases (A) through (E) in accordance with any applicable securities laws
of any state of the United States, and we further agree to provide to any person
purchasing a Certificated Note or beneficial interest in a Global Note from us
in a transaction meeting the requirements of clauses (B) through (E) of this
paragraph a notice advising such purchaser that resales thereof are restricted
as stated herein.

 

E-1



--------------------------------------------------------------------------------

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you such certifications,
legal opinions and other information as you may reasonably requires to confirm
that the proposed sale complies with the foregoing restrictions. We further
understand that the Notes purchased by us will bear a legend to the foregoing
effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment. We are acquiring the Notes for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
“accredited investor”) as to each of which we exercise sole investment
discretion.

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

[Insert Name of Institutional Accredited Investor] By:  

 

Name:   Title:  

Dated:                     ,         

 

E-2



--------------------------------------------------------------------------------

ANNEX I

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE FINANCE CORPORATION

and

the Subsidiary Guarantors named herein

 

 

8 3/4% SENIOR NOTES DUE 2018

 

 

 

 

FORM OF SUPPLEMENTAL INDENTURE

DATED AS OF                      ,         

 

 

U.S. BANK NATIONAL ASSOCIATION,

Trustee

 

 



--------------------------------------------------------------------------------

This SUPPLEMENTAL INDENTURE, dated as of                      ,          is
among Atlas Pipeline Partners, L.P., a Delaware limited partnership (the
“Company”), Atlas Pipeline Finance Corporation, a Delaware corporation (“Finance
Co” and, together with the Company, the “Issuers”), each of the parties
identified under the caption “Subsidiary Guarantors” on the signature page
hereto (the “Subsidiary Guarantors”) and U.S. Bank National Association, a
national banking association, as Trustee.

RECITALS

WHEREAS, the Issuers, the initial Subsidiary Guarantors and the Trustee entered
into an Indenture, dated as of June 27, 2008 (the “Indenture”), pursuant to
which the Issuers have issued $250,000,000 in principal amount of 8 3/4% Senior
Notes due 2018 (the “Notes”);

WHEREAS, Section 9.01(d) of the Indenture provides that the Issuers, the
Subsidiary Guarantors and the Trustee may amend or supplement the Indenture in
order to add Subsidiary Guarantors pursuant to Section 4.13 thereof, without the
consent of the Holders of the Notes; and

WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents) of the Issuers, of the Subsidiary Guarantors and of the Trustee
necessary to make this Supplemental Indenture a valid instrument legally binding
on the Issuers, the Subsidiary Guarantors and the Trustee, in accordance with
its terms, have been duly done and performed;

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Issuers, the Subsidiary Guarantors and
the Trustee covenant and agree for the equal and proportionate benefit of the
respective Holders of the Notes as follows:

ARTICLE 1

Section 1.01. This Supplemental Indenture is supplemental to the Indenture and
does and shall be deemed to form a part of, and shall be construed in connection
with and as part of, the Indenture for any and all purposes.

Section 1.02. This Supplemental Indenture shall become effective immediately
upon its execution and delivery by each of the Issuers, the Subsidiary
Guarantors and the Trustee.

ARTICLE 2

From this date, in accordance with Section 4.13 and by executing this
Supplemental Indenture, the Guarantors whose signatures appear below are subject
to the provisions of the Indenture to the extent provided for in Article 10
thereunder.

ARTICLE 3

Section 3.01. Except as specifically modified herein, the Indenture and the
Notes are in all respects ratified and confirmed (mutatis mutandis) and shall
remain in full force and effect in accordance with their terms with all
capitalized terms used herein without definition having the same respective
meanings ascribed to them as in the Indenture.

Section 3.02. Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Supplemental Indenture. This
Supplemental Indenture is executed and accepted by the Trustee subject to all
the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto.

 

E-2



--------------------------------------------------------------------------------

Section 3.03. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 3.04. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of such executed
copies together shall represent the same agreement.

[NEXT PAGE IS SIGNATURE PAGE]

 

E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.

 

ATLAS PIPELINE PARTNERS, L.P. BY:   ATLAS PIPELINE PARTNERS GP, L.L.C., ITS
GENERAL PARTNER By:  

 

Name:       Title:       ATLAS PIPELINE FINANCE CORPORATION By:  

 

Name:       Title:       SUBSIDIARY GUARANTORS:

[  

 

  ]

By:  

 

Name:   Title:  

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:  

 

Name:   Title:  

 

E-4